Exhibit 10.1

 

EXECUTION VERSION

 

THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER OR ACCEPTANCE WITH RESPECT
TO ANY SECURITIES OR A SOLICITATION OF ACCEPTANCES OF A CHAPTER 11 PLAN WITHIN
THE MEANING OF SECTION 1125 OF THE BANKRUPTCY CODE.  ANY SUCH OFFER OR
SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS AND/OR PROVISIONS
OF THE BANKRUPTCY CODE.  NOTHING CONTAINED IN THIS RESTRUCTURING SUPPORT
AGREEMENT SHALL BE AN ADMISSION OF FACT OR LIABILITY OR, UNTIL THE OCCURRENCE OF
THE AGREEMENT EFFECTIVE DATE ON THE TERMS DESCRIBED IN THIS AGREEMENT, DEEMED
BINDING ON ANY OF THE PARTIES TO THIS AGREEMENT.

 

RESTRUCTURING SUPPORT AGREEMENT

 

This RESTRUCTURING SUPPORT AGREEMENT (including all exhibits, annexes, and
schedules hereto and as amended, supplemented, or otherwise modified from time
to time in accordance with Section 13 hereof, this “Agreement”), is made and
entered into as of April 2, 2019 (the “Execution Date”), by and among the
following parties (each of the following described in sub clauses (i) through
(iii) of this preamble, collectively, the “Parties”):(1)

 

i.                                          Jones Energy, Inc., Jones Energy,
LLC, CCPR Sub LLC,  Jones Energy Finance Corp., Jones Energy Holdings, LLC,
Jones Energy Intermediate, LLC, JRJ Opco, LLC, Nosley Acquisition, LLC, Nosley
Assets, LLC, Nosley Midstream, LLC, and Nosley SCOOP, LLC (collectively,
the “Company Parties”);

 

ii.                                       the undersigned holders of, or
investment advisors, sub-advisors, or managers of discretionary accounts that
hold, First Lien Notes (collectively, the “Consenting First Lien Noteholders”)
that have executed and delivered to Counsel to the Company Parties counterpart
signature pages to this Agreement, a Joinder, or a Transfer Agreement; and

 

iii.                                    the undersigned holders of, or
investment advisors, sub-advisors, or managers of discretionary accounts that
hold, 2022 Notes and 2023 Notes (collectively, the “Consenting Unsecured
Noteholders” and, together with the Consenting First Lien Noteholders,
the “Consenting Stakeholders”) that have executed and delivered to Counsel to
the Company Parties counterpart signature pages to this Agreement, a Joinder, or
a Transfer Agreement.

 

--------------------------------------------------------------------------------

(1)         Capitalized terms used, but not defined in the preamble and recitals
to this Agreement, have the meanings given to them in Section 1 of this
Agreement or the Plan (defined herein), as applicable.

 

--------------------------------------------------------------------------------



 

RECITALS

 

WHEREAS, the Company Parties and the Consenting Stakeholders have in good faith
and at arm’s length negotiated or been apprised of certain restructuring
transactions with respect to the Company Parties’ capital structure on the terms
set forth in this Agreement and as specified in (i) the prepackaged chapter 11
plan of reorganization attached hereto as Annex 1 (the “Plan”), (ii) the Cash
Collateral Order (as defined below) attached hereto as Annex 2, (iii) the
Committed Exit Facility Term Sheet (as defined below) attached hereto as Annex
3, (iv) the Exit Commitment Letters (as defined below) attached hereto as Annex
4, (v) the Management Compensation Term Sheet (as defined below) attached hereto
as Annex 5, (vi) the corporate governance term sheet attached hereto as Annex 6
(as may be amended, supplemented, or otherwise modified from time to time in
accordance with the terms hereof, the “Governance Term Sheet”), and (vii) the
term sheet for the New Warrants Documentation attached hereto as Annex 7 (as may
be amended, supplemented, or otherwise modified from time to time in accordance
with the terms hereof, the “New Warrants Term Sheet” and, such transactions as
described in this Agreement, the Plan, the Cash Collateral Order, the Committed
Exit Facility Term Sheet, the Exit Commitment Letters, the Management
Compensation Term Sheet, the Governance Term Sheet, and the New Warrants Term
Sheet, the “Restructuring”);

 

WHEREAS, the Debtors intend to commence voluntary reorganization cases
(the “Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code,
11 U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”), in the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) to
effect the Restructuring through the Plan;

 

WHEREAS, the Consenting First Lien Noteholders have agreed to the Company
Parties’ use of cash collateral in accordance with the terms and conditions set
forth in any order (a “Cash Collateral Order”) entered in the Chapter 11 Cases
authorizing the use of cash collateral (whether interim or final), which
order(s) shall be substantially in the form attached hereto as Annex 2;

 

WHEREAS, the Consenting Stakeholders or affiliates thereof committed to provide
the reorganized Company Parties with an exit financing facility pro rata to each
respective Consenting Stakeholder’s holdings of New Common Equity as of the
Effective Date (the “Committed Exit Facility”) on the terms and conditions set
forth in the term sheet attached hereto as Annex 3 (the “Committed Exit Facility
Term Sheet”) and the commitment letter attached hereto as Annex 4 and related
fee letters with respect thereto (the “Exit Commitment Letters”);

 

WHEREAS, as of the date hereof, the Consenting First Lien Noteholders hold, in
the aggregate, approximately 84 percent of the aggregate principal amount
outstanding under the First Lien Notes Indenture;

 

WHEREAS, as of the date hereof, the Consenting Unsecured Noteholders hold, in
the aggregate, approximately 84 percent of the aggregate principal amount
outstanding under the Unsecured Notes Indentures;

 

WHEREAS, the Parties agree that this Agreement, the Plan, and the Restructuring
are the product of arm’s-length and good-faith negotiations among all of the
Parties; and

 

2

--------------------------------------------------------------------------------



 

WHEREAS, the Parties have agreed to take certain actions in support of the
Restructuring on the terms and conditions set forth in this Agreement and the
Plan.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Party, intending to be legally bound hereby,
agrees as follows:

 

AGREEMENT

 

Section 1.                                          Definitions and
Interpretation.

 

1.01.                     Definitions.  The following terms shall have the
following definitions:

 

(a)                                 “2022 Notes” means the 6.75% Senior Notes
due April 1, 2022 issued pursuant to the 2022 Notes Indenture.

 

(b)                                 “2022 Notes Indenture” means that certain
indenture entered into among the Company Parties party thereto, and UMB Bank,
National Association or any successors thereto, as indenture trustee, dated as
of April 1, 2014, and as may be amended or supplemented from time to time in
accordance with its terms.

 

(c)                                  “2023 Notes” means the 9.25% Senior Notes
due March 15, 2023 issued pursuant to the 2023 Notes Indenture.

 

(d)                                 “2023 Notes Indenture” means that certain
indenture entered into among the Company Parties party thereto, and UMB Bank,
National Association or any successors thereto, as indenture trustee, dated as
of February 23, 2015, and as may be amended or supplemented from time to time in
accordance with its terms.

 

(e)                                  “Agreement” has the meaning set forth in
the preamble to this Agreement and, for the avoidance of doubt, includes all the
exhibits, annexes, and schedules attached to this Agreement in accordance with
Section 14.05 hereof (including the Plan).

 

(f)                                   “Agreement Effective Date” means the date
on which the conditions set forth in Section 2 hereof have been satisfied or
waived by the appropriate Party or Parties in accordance with this Agreement.

 

(g)                                  “Agreement Effective Period” means, with
respect to a Party, the period from the Agreement Effective Date to the
Termination Date applicable to such Party.

 

(h)                                 “Alternative Exit Facility” means an exit
financing facility to be provided in lieu of the Committed Exit Facility with
the consent of, and on terms and conditions (and in an amount) reasonably
acceptable to the Company Parties and the Required Consenting First Lien
Noteholders.

 

(i)                                     “Alternative Restructuring Proposal”
means any plan, inquiry, proposal, offer, bid, term sheet, discussion, or
agreement with respect to a sale, disposition, new-money investment,
restructuring, reorganization, merger, amalgamation, acquisition, consolidation,

 

3

--------------------------------------------------------------------------------



 

dissolution, debt investment, equity investment, liquidation, asset sale, share
issuance, tender offer, exchange offer, consent solicitation, recapitalization,
plan of reorganization, share exchange, business combination, joint venture, or
similar transaction involving any one or more Company Parties or the debt,
equity, or other interests in any one or more Company Parties that is an
alternative to, in whole or in part, or is inconsistent with the terms of the
Restructuring; provided, however, that “Alternative Restructuring Proposal”
shall not include any inquiry, proposal, offer, bid, term sheet, discussion, or
agreement with respect to any Alternative Exit Facility.

 

(j)                                    “Bankruptcy Code” has the meaning set
forth in the recitals to this Agreement.

 

(k)                                 “Bankruptcy Court” has the meaning set forth
in the recitals to this Agreement.

 

(l)                                     “Business Day” means any day other than
a Saturday, Sunday, or other day on which the New York Stock Exchange or the
NASDAQ is closed for trading.

 

(m)                             “Cash Collateral Order” has the meaning set
forth in the recitals to this Agreement.

 

(n)                                 “Chapter 11 Cases” has the meaning set forth
in the recitals to this Agreement.

 

(o)                                 “Claim” has the meaning ascribed to it in
section 101(5) of the Bankruptcy Code.

 

(p)                                 “Committed Exit Facility” has the meaning
set forth in the recitals to this Agreement.

 

(q)                                 “Committed Exit Facility Term Sheet” has the
meaning set forth in the recitals to this Agreement.

 

(r)                                    “Company Claims and Interests” means any
Claim against, or Interest in, a Company Party.

 

(s)                                   “Company Parties” has the meaning set
forth in the recitals to this Agreement.

 

(t)                                    “Confidentiality Agreement” means an
executed confidentiality agreement, including with respect to the issuance of a
“cleansing letter” or other public disclosure of material non-public information
agreement, in connection with any proposed Restructuring.

 

(u)                                 “Confirmation Hearing” has the meaning set
forth in Section 4(a)(iv) hereof.

 

(v)                                 “Confirmation Order” means the order of the
Bankruptcy Court confirming the Plan under section 1129 of the Bankruptcy Code.

 

(w)                               “Consenting First Lien Ad Hoc Group
Noteholders” means the Consenting First Lien Noteholders that are members of the
First Lien Ad Hoc Group.

 

(x)                                 “Consenting First Lien Noteholders” has the
meaning set forth in the preamble to this Agreement.

 

4

--------------------------------------------------------------------------------



 

(y)                                 “Consenting Stakeholders” has the meaning
set forth in the preamble to this Agreement.

 

(z)                                  “Consenting Unsecured Noteholders” has the
meaning set forth in the preamble to this Agreement.

 

(aa)                          “Counsel to the Company Parties” means Kirkland &
Ellis LLP and Jackson Walker LLP.

 

(bb)                          “Counsel to the Crossover Group” means Davis
Polk & Wardwell LLP and Haynes and Boone, LLP.

 

(cc)                            “Counsel to the First Lien Ad Hoc Group” means
Milbank LLP and Porter Hedges LLP.

 

(dd)                          “Crossover Group” means the ad hoc group of
crossover holders of First Lien Notes and Unsecured Notes represented by Davis
Polk & Wardwell LLP, Haynes and Boone, LLP, and Houlihan Lokey Capital Inc.

 

(ee)                            “Definitive Documents” means the documents set
forth in Section 3.01 hereof.

 

(ff)                              “Disclosure Statement” means the disclosure
statement for the Plan, including all exhibits and schedules thereto.

 

(gg)                            “Execution Date” has the meaning set forth in
the preamble to this Agreement.

 

(hh)                          “Exit Commitment Letters” has the meaning set
forth in the recitals to this Agreement.

 

(ii)                                  “Exit Facility” means the Committed Exit
Facility and any Alternative Exit Facility, as applicable.

 

(jj)                                “Exit Facility Documents” means,
collectively, the agreements, documents, or instruments related to the Exit
Facility and any agreements, commitment letters, documents, or instruments
related thereto.

 

(kk)                          “Finance Documents” means, collectively, (i) the
First Lien Notes Indenture, the 2022 Notes Indenture, and the 2023 Notes
Indenture, and (ii) all other documents entered into pursuant to or in
connection with the foregoing documents in clause (i) of this definition.

 

(ll)                                  “First Day Pleadings” means the pleadings
that the Company Parties determine, in consultation with the Required Consenting
Noteholders, are necessary or desirable to file before the first hearing in the
Chapter 11 Cases on or immediately after the Petition Date.

 

(mm)                  “First Lien Ad Hoc Group” means the ad hoc group of
holders of First Lien Notes represented by Milbank LLP, Porter Hedges LLP, and
Lazard Frères & Co. LLC.

 

5

--------------------------------------------------------------------------------



 

(nn)                          “First Lien Notes” means the 9.25% Senior Secured
First Lien Notes due March 15, 2023 issued pursuant to the First Lien Notes
Indenture.

 

(oo)                          “First Lien Notes Claim” means any Claim on
account of the First Lien Notes.

 

(pp)                          “First Lien Notes Indenture” means that certain
indenture entered into among the Company Parties parties thereto, and UMB Bank,
National Association or any successors thereto, as indenture trustee, dated as
of February 14, 2018, and as may be amended or supplemented from time to time in
accordance with its terms.

 

(qq)                          “First Lien Steering Committee” means each of the
following holders (and/or investment advisors, sub-advisors, members, or
managers of funds and accounts holding First Lien Notes) that are members of the
First Lien Ad Hoc Group:  Citigroup Global Markets Inc., Oaktree Capital
Management, L.P., and Silver Point Capital, L.P.

 

(rr)                                “Governance Documents” means the
organizational and governance documents for the reorganized Company Parties and
their subsidiaries, including, without limitation, certificates of
incorporation, certificates of formation or certificates of limited partnership
(or equivalent organizational documents), bylaws, limited liability company
agreements, and limited partnership agreements (or equivalent governing
documents), which Governance Documents shall be in accordance with this
Agreement (including Governance Term Sheet).

 

(ss)                              “Governance Term Sheet” has the meaning set
forth in the recitals to this Agreement.

 

(tt)                                “Insolvency Proceeding” means any corporate
action, legal proceeding, or other procedure or step taken in any jurisdiction
in relation to:

 

(i)                                     the suspension of payments, a moratorium
of any indebtedness, winding up, bankruptcy, liquidation, dissolution,
administration, receivership, administrative receivership, judicial composition
or reorganization (by way of voluntary arrangement, scheme, or otherwise) of any
Company Party, including under the Bankruptcy Code;

 

(ii)                                  a composition, conciliation, compromise,
or arrangement with the creditors generally of any Company Party or an
assignment by any Company Party of its assets for the benefit of its creditors
generally or any Company Party becoming subject to a distribution of its assets;

 

(iii)                               the appointment of a liquidator, receiver,
administrator, administrative receiver compulsory manager, or other similar
officer in respect of any Company Party or any assets of any Company Party; or

 

(iv)                              any procedure or step in any jurisdiction
analogous to those set out in paragraphs (i) to (iii) above.

 

(uu)                          “Interest” means any equity security as defined in
section 101(16) of the Bankruptcy Code.

 

6

--------------------------------------------------------------------------------



 

(vv)                          “Joinder” means a joinder to this Agreement
substantially in the form attached hereto as Annex 9.

 

(ww)                      “Law” means any federal, state, local, or foreign law
(including common law), statute, code, ordinance, rule, regulation, order,
ruling, or judgment, in each case, that is validly adopted, promulgated, issued,
or entered by a governmental authority of competent jurisdiction.

 

(xx)                          “Management Compensation Term Sheet” means the
term sheet attached hereto as Annex 5.

 

(yy)                          “Management Incentive Plan” means any equity
incentive program for the members of the management team of the reorganized
Company Parties to be established as contemplated under the Management
Compensation Term Sheet, and in accordance with this Agreement and the
Definitive Documents.

 

(zz)                            “Milestones” means the milestones set forth in
Section 4 hereof.

 

(aaa)                   “New Warrants Documentation” means the definitive
documentation with respect to the New Warrants to be issued in accordance with
the Plan.

 

(bbb)                   “New Warrants Term Sheet” has the meaning set forth in
the recitals to this Agreement.

 

(ccc)                      “Outside Date” means the date that is 75 days after
the Petition Date.

 

(ddd)                   “Parties” has the meaning set forth in the preamble to
this Agreement.

 

(eee)                      “Permitted Transfer” means each transfer of any
Company Claims and Interests that meet the requirements of Section 9.01 hereof.

 

(fff)                         “Permitted Transferee” means each transferee of
any Company Claims and Interests who meets the requirements of Section 9.01
hereof.

 

(ggg)                      “Petition Date” means the first date on which any of
the Company Parties commences a Chapter 11 Case.

 

(hhh)                   “Plan” has the meaning set forth in the recitals to this
Agreement.

 

(iii)                               “Plan Effective Date” means the date on
which all conditions precedent to the effectiveness of the Plan have been
satisfied or waived in accordance with the terms of the Plan, and the Plan
thereby becomes effective.

 

(jjj)                            “Plan Supplement” means the compilation of
documents and forms of documents, agreements, schedules, and exhibits to the
Plan, which shall be filed by the Debtors no later than seven (7) days before
the commencement of the Confirmation Hearing or such later date as may be
approved by the Bankruptcy Court on notice to parties in interest, and
additional documents filed with the Bankruptcy Court prior to the Plan Effective
Date as amendments to the Plan

 

7

--------------------------------------------------------------------------------



 

Supplement, each of which shall be consistent in all respects with, and shall
otherwise contain, the terms and conditions set forth herein.

 

(kkk)                   “Qualified Marketmaker” means an entity that (i) holds
itself out to the public or the applicable private markets as standing ready in
the ordinary course of business to purchase from customers and sell to customers
Company Claims and Interests (or enter with customers into long and short
positions in Company Claims and Interests), in its capacity as a dealer or
market maker in Company Claims and Interests and (ii) is, in fact, regularly in
the business of making a market in Claims against issuers or borrowers
(including debt securities or other debt).

 

(lll)                               “Required Consenting First Lien Noteholders”
means, as of the relevant date, Consenting First Lien Noteholders that
collectively hold at least a majority of the aggregate outstanding principal
amount of First Lien Notes held by all of the Consenting First Lien Noteholders
as of such date, which must include no fewer than two members of the First Lien
Ad Hoc Group.

 

(mmm)       “Required Consenting Noteholders” means the Required Consenting
First Lien Noteholders and the Required Consenting Unsecured Noteholders.

 

(nnn)                   “Required Consenting Unsecured Noteholders” means, as of
the relevant date, Consenting Unsecured Noteholders that collectively hold at
least a majority of the aggregate outstanding principal amount of Unsecured
Notes held by all of the Consenting Unsecured Noteholders as of such date.

 

(ooo)                   “Restructuring” has the meaning set forth in the
recitals to this Agreement.

 

(ppp)                   “Securities Act” means the Securities Act of 1933, as
amended.

 

(qqq)                   “Securities Rules” means Rules 501(a)(1), (2), (3), and
(7) promulgated under the Securities Act.

 

(rrr)                            “Solicitation Materials” means all solicitation
materials in respect of the Plan.

 

(sss)                         “Support Period” means the period commencing on
the Agreement Effective Date and ending on the earlier of (i) the date on which
this Agreement is terminated as to a Party in accordance with Section 12 hereof
and (ii) the Plan Effective Date.

 

(ttt)                            “Termination Date” means the date on which
termination of this Agreement as to a Party is effective in accordance with
Section 12 hereof.

 

(uuu)                   “Transfer” means to sell, resell, reallocate, use,
pledge, assign, transfer, hypothecate, participate, donate, or otherwise
encumber or dispose of, directly or indirectly (including through derivatives,
options, swaps, pledges, forward sales, or other transactions).

 

(vvv)                   “Transfer Agreement” means an executed form of the
transfer agreement providing, among other things, that the transferee is bound
by the terms of this Agreement, substantially in the form attached hereto as
Annex 7.

 

8

--------------------------------------------------------------------------------



 

(www)             “Trustee” means any indenture trustee, collateral trustee, or
other trustee or similar entity with respect to the First Lien Notes or the
Unsecured Notes.

 

(xxx)                   “Unsecured Notes” means each of and, collectively, the
2022 Notes and 2023 Notes.

 

(yyy)                   “Unsecured Notes Claim” means any Claim on account of
the Unsecured Notes.

 

(zzz)                      “Unsecured Notes Indentures” means each of and,
collectively, the 2022 Notes Indenture and the 2023 Notes Indenture.

 

1.02.                     Interpretation.  For purposes of this Agreement:

 

(a)                                 in the appropriate context, each term,
whether stated in the singular or the plural, shall include both the singular
and the plural, and pronouns stated in the masculine, feminine, or neuter gender
shall include the masculine, feminine, and the neuter gender;

 

(b)                                 capitalized terms defined only in the plural
or singular form shall nonetheless have their defined meanings when used in the
opposite form;

 

(c)                                  unless otherwise specified, any reference
herein to a contract, lease, instrument, release, indenture, or other agreement
or document being in a particular form or on particular terms and conditions
means that such document shall be substantially in such form or substantially on
such terms and conditions;

 

(d)                                 unless otherwise specified, any reference
herein to an existing document, schedule, or exhibit shall mean such document,
schedule, or exhibit, as it may have been or may be amended, restated,
supplemented, or otherwise modified from time to time in accordance with this
Agreement; provided that any capitalized terms herein that are defined with
reference to another agreement, are defined with reference to such other
agreement as of the date of this Agreement, without giving effect to any
termination of such other agreement or amendments to such capitalized terms in
any such other agreement following the date hereof;

 

(e)                                  unless otherwise specified, all references
herein to “Sections” are references to Sections of this Agreement;

 

(f)                                   the words “herein,” “hereof,” and “hereto”
refer to this Agreement in its entirety rather than to any particular portion of
this Agreement;

 

(g)                                  captions and headings to Sections are
inserted for convenience of reference only and are not intended to be a part of
or to affect the interpretation of this Agreement;

 

(h)                                 references to “shareholders,” “directors,”
and/or “officers” shall also include “members” and/or “managers,” as applicable,
as such terms are defined under the applicable limited liability company Laws;
and

 

(i)                                     the use of “include” or “including” is
without limitation, whether stated or not.

 

9

--------------------------------------------------------------------------------



 

Section 2.                                          Effectiveness of this
Agreement.

 

2.01.                     This Agreement shall become effective and binding upon
each of the Parties at 12:00 a.m., prevailing Eastern Time, on the Agreement
Effective Date, which is the date on which all of the following conditions have
been satisfied or waived in accordance with this Agreement:

 

(a)                                 each of the Company Parties shall have
executed and delivered counterpart signature pages of this Agreement to counsel
to each of the other Parties;

 

(b)                                 holders of at least 80 percent of the
aggregate outstanding principal amount of the First Lien Notes shall have
executed and delivered counterpart signature pages of this Agreement to (i) the
Company Parties, the Consenting Unsecured Noteholders, Counsel to the  First
Lien Ad Hoc Group, and Counsel to the Crossover Group in a redacted form that
removes such Consenting First Lien Noteholders’ holdings of securities in the
Company Parties and (ii) Counsel to the Company Parties in an unredacted form
(to be held by such counsel on a professionals’ eyes only basis);

 

(c)                                  holders of at least 77 percent of the
aggregate outstanding principal amount of the Unsecured Notes shall have
executed and delivered counterpart signature pages of this Agreement to (i) the
Company Parties, the Consenting First Lien Ad Hoc Group Noteholders, Counsel to
the First Lien Ad Hoc Group, and Counsel to the Crossover Group in a redacted
form that removes such Consenting Unsecured Noteholders’ holdings of securities
in the Company Parties and (ii) Counsel to the Company Parties in an unredacted
form (to be held by such counsel on a professionals’ eyes only basis);

 

(d)                                 each Consenting Stakeholder that is
participating in the Committed Exit Facility as of the date hereof shall have
executed and delivered the Exit Commitment Letters with respect to its ratable
share of the Committed Exit Facility; and

 

(e)                                  Counsel to the Company Parties shall have
given notice to counsel to the other Parties in the manner set forth in
Section 14.13 hereof (by email or otherwise) that the conditions to the
Agreement Effective Date set forth in this Section 2 have occurred or are
otherwise waived.

 

Section 3.                                          Definitive Documents.

 

3.01.                     The Definitive Documents governing the Restructuring
shall consist of the following:

 

(a)                                 the Plan and the Plan Supplement;

 

(b)                                 the Confirmation Order;

 

(c)                                  the Disclosure Statement and its exhibits;

 

(d)                                 the Solicitation Materials;

 

(e)                                  the order of the Bankruptcy Court approving
the Disclosure Statement and the Solicitation Materials;

 

10

--------------------------------------------------------------------------------



 

(f)                                   the Cash Collateral Order;

 

(g)                                  the Exit Facility Documents;

 

(h)                                 the Governance Documents;

 

(i)                                     the Management Compensation Term Sheet
and Management Incentive Plan; and

 

(j)                                    the New Warrants Documentation.

 

3.02.                     The Definitive Documents not executed or not in a form
attached to this Agreement as of the Execution Date remain subject to
negotiation and completion.  Upon completion, the Definitive Documents and every
other document, deed, agreement, filing, notification, letter, or instrument
related to the Restructuring shall contain terms, conditions, representations,
warranties, and covenants consistent with the terms of this Agreement (including
the annexes hereto), as they may be modified, amended, or supplemented in
accordance with Section 13 hereof.  Further, except as expressly contemplated in
this Agreement (including the annexes hereto), the Definitive Documents not
executed or not in a form attached to this Agreement as of the Execution Date
shall be consistent with this Agreement and otherwise in form and substance
reasonably acceptable to the Company Parties and the Required Consenting First
Lien Noteholders; provided that the New Warrants Documentation shall also be in
form and substance reasonably acceptable to the Required Consenting Unsecured
Noteholders.

 

Section 4.                                          Milestones.

 

(a)                                 The following Milestones shall apply to this
Agreement:

 

(i)                                     no later than the first Business Day
following the Agreement Effective Date, the Company Parties shall commence a
process to solicit and obtain proposals and written commitments from third-party
providers of reserve based loans for a potential Alternative Exit Facility;

 

(ii)                                  no later than April 15, 2019, the Company
Parties shall commence the Chapter 11 Cases and shall file the Plan and
Disclosure Statement;

 

(iii)                               no later than April 18, 2019, the Bankruptcy
Court shall have entered the Cash Collateral Order on an interim basis;

 

(iv)                              no later than May 7, 2019, the Bankruptcy
Court shall have entered an order approving the Disclosure Statement and the
Confirmation Order;(2)

 

--------------------------------------------------------------------------------

(2)         The Company Parties will request a hearing for entry of such orders
(the “Confirmation Hearing”) on the soonest date after the deadline for holders
in voting classes to submit ballots with respect to the Plan that is reasonably
practicable (subject to the Bankruptcy Court’s availability), but in no event,
on the date that is later than 1 Business Day before May 7, 2019.

 

11

--------------------------------------------------------------------------------



 

(v)                                 no later than the earlier of (a) the entry
of the Confirmation Order or (b) 35 days after the Petition Date (unless the
Plan Effective Date has already occurred), the Bankruptcy Court shall have
entered the Cash Collateral Order on a final basis; and

 

(vi)                              no later than 14 days after entry of the
Confirmation Order, the Plan Effective Date shall have occurred.

 

(b)                                 The Milestones may be extended by the
Company Parties with the prior written consent, with email from counsel being
sufficient, of the Required Consenting First Lien Noteholders.

 

Section 5.                                          Commitments of the
Consenting Stakeholders.

 

5.01.                     General Commitments, Forbearances, and Waivers.

 

(a)                                 Affirmative Commitments.  During the
Agreement Effective Period, each Consenting Stakeholder agrees, severally, and
not jointly, in respect of all of its Company Claims and Interests to:

 

(i)                                     support the Restructuring, and vote and
exercise any powers or rights available to it (including in any board,
shareholders’, or creditors’ meeting or in any process requiring voting or
approval to which it is legally entitled to participate) in each case in favor
of any matter requiring approval to the extent necessary to implement the
Restructuring;

 

(ii)                                  take all steps reasonably necessary and
desirable to consummate the Restructuring in accordance with this Agreement;

 

(iii)                               support, and not object to, delay, impede,
or take any other action to interfere with the Company Parties’ efforts to
obtain an Alternative Exit Facility, including with respect to the Company’s
marketing efforts, discussions, negotiations, or information sharing with any
potential lender thereunder;

 

(iv)                              give any notice, order, instruction, or
direction to the applicable Trustee(s) necessary to consummate the
Restructuring;

 

(v)                                 negotiate in good faith and use commercially
reasonable efforts to execute and implement the Definitive Documents to which it
is required to be a party or to which it has consent rights pursuant to
Section 3.02 hereof; and

 

(vi)                              negotiate in good faith any additional or
alternative provisions or agreements to address any legal, financial, or
structural impediment that may arise that would prevent, hinder, impede, delay,
or are necessary to effectuate the consummation of the Restructuring.

 

12

--------------------------------------------------------------------------------



 

(b)                                 Negative Commitments.  During the Agreement
Effective Period, each Consenting Stakeholder agrees in respect of all of its
Company Claims and Interests that it shall not directly or indirectly:

 

(i)                                     object to, delay, impede, or take any
other action to interfere with acceptance, implementation, or consummation of
the Restructuring;

 

(ii)                                  propose, file, support, or vote for any
Alternative Restructuring Proposal;

 

(iii)                               file any motion, pleading, or other document
with the Bankruptcy Court or any other court (including any modifications or
amendments thereof) that, in whole or in part, is not materially consistent with
this Agreement;

 

(iv)                              exercise any right or remedy for the
enforcement, collection, or recovery of any of the Company Claims and Interests
other than to enforce this Agreement, the Cash Collateral Order, the
Confirmation Order, or any other Definitive Document or as otherwise permitted
under this Agreement;

 

(v)                                 initiate, or have initiated on its behalf,
any litigation or proceeding of any kind with respect to the Chapter 11 Cases,
this Agreement, or any of the transactions implementing the Restructuring as
contemplated in this Agreement, against the Company Parties or the other Parties
other than to enforce this Agreement, the Cash Collateral Order, the
Confirmation Order, or any other Definitive Document or as otherwise permitted
under this Agreement; or

 

(vi)                              object to, delay, impede, or take any other
action to interfere with the Company Parties’ ownership and possession of their
assets, wherever located, or interfere with the automatic stay arising under
section 362 of the Bankruptcy Code; provided, however, that nothing in this
Agreement shall limit the right of any Party to exercise any right or remedy
provided under this Agreement, the Cash Collateral Order, the Confirmation
Order, or any other Definitive Document or as otherwise permitted under this
Agreement.

 

5.02.                     Commitments with Respect to Chapter 11 Cases.

 

(a)                                 During the Agreement Effective Period, each
Consenting Stakeholder that is entitled to vote to accept or reject the Plan
pursuant to its terms, severally, and not jointly, agrees that it shall, subject
to receipt by such Consenting Stakeholder, whether before or after the
commencement of the Chapter 11 Cases, of the Solicitation Materials:

 

(i)                                     vote each of its Company Claims and
Interests to accept the Plan by delivering its duly executed and completed
ballot(s) accepting the Plan to the Company’s solicitation agent on or before
April 11, 2019;

 

(ii)                                  to the extent it is permitted to elect
whether to opt out of the releases set forth in the Plan, not select on its
ballot(s) the “opt-out” with respect to the releases set forth in the Plan; and

 

(iii)                               not change, withdraw, amend, or revoke (or
cause to be changed, withdrawn, amended, or revoked) any vote or election
referred to in clauses (a)(i) and (ii) above;

 

13

--------------------------------------------------------------------------------



 

provided, however, that nothing in this Agreement shall prevent any Party from
changing, withholding, amending, or revoking (or causing the same) its timely
election or vote with respect to the Plan if this Agreement has been validly
terminated with respect to such Party.

 

(b)                                 During the Agreement Effective Period, each
Consenting Stakeholder, in respect of each of its Company Claims and Interests,
severally, and not jointly, will not object to any motion or other pleading or
document filed by a Company Party in the Chapter 11 Cases in furtherance of the
Restructuring that is consistent with this Agreement.

 

Section 6.                                          Additional Provisions
Regarding the Consenting Stakeholders’ Commitments.

 

6.01.                     Notwithstanding anything contained in this Agreement,
nothing in this Agreement shall:

 

(a)                                 be construed to prohibit any Consenting
Stakeholder from appearing as a party in interest in any matter to be
adjudicated in a Chapter 11 Case, so long as such appearance and the positions
advocated in connection therewith are not inconsistent with this Agreement and
are not for the purpose of delaying, interfering, impeding, or taking any other
action to delay, interfere, or impede, directly or indirectly, the
Restructuring;

 

(b)                                 affect the ability of any Consenting
Stakeholder to consult with any other Consenting Stakeholder, the Company
Parties, or any other party in interest in the Chapter 11 Cases (including any
official committee and the United States Trustee) in a manner consistent with
its obligations under Section 5.01(a) hereof;

 

(c)                                  impair or waive the rights of any
Consenting Stakeholder to assert or raise any objection permitted under this
Agreement in connection with the Restructuring;

 

(d)                                 prevent any Consenting Stakeholder from
enforcing this Agreement, the Cash Collateral Order, the Confirmation Order, or
any other Definitive Document, or from contesting whether any matter, fact, or
thing is a breach of, or is inconsistent with, such documents;

 

(e)                                  prohibit a Consenting Stakeholder from
withdrawing a vote on the Plan solely upon the Termination Date with respect to
such Consenting Stakeholder (other than as a result of the occurrence of the
Effective Date); provided that upon the withdrawal of its vote on or after the
Termination Date with respect to such Consenting Stakeholder (other than as a
result of the occurrence of the Effective Date), such vote shall automatically
be deemed void ab initio and such Consenting Stakeholder shall have a reasonable
opportunity to change its vote;

 

(f)                                   (i) prevent any Consenting Stakeholder
from taking any action which is required by applicable Law, (ii) require any
Consenting Stakeholder to take any action which is prohibited by applicable Law
or to waive or forego the benefit of any applicable legal professional
privilege, or (iii) require any Consenting Stakeholder to incur any expenses,
liabilities, or other obligations, or agree to any commitments, undertakings,
concessions, indemnities, or other arrangements that could result in expenses,
liabilities, or other obligations; provided, however, that if any Consenting
Stakeholder proposes to take any action that is otherwise inconsistent with this
Agreement in order to comply with applicable Law, such Consenting Stakeholder
shall provide advance reasonable

 

14

--------------------------------------------------------------------------------



 

notice to the Company Parties, Counsel to the Company Parties, Counsel to the
First Lien Ad Hoc Group, and Counsel to the Crossover Group;

 

(g)                                  prevent any Consenting Stakeholder by
reason of this Agreement or the transactions implementing the Restructuring from
making, seeking, or receiving any regulatory filings, notifications, consents,
determinations, authorizations, permits, approvals, licenses, or the like;

 

(h)                                 subject to the terms of Sections 5.01
and 5.02 hereof, prevent any Consenting Stakeholder from exercising any right
under any Finance Document, nor shall anything contained in this Agreement be
deemed to constitute a waiver or amendment of any provision of any Finance
Document other than as expressly set forth herein;

 

(i)                                     prevent any Consenting Stakeholder from
taking any customary perfection step or other action as is necessary to preserve
or defend the validity, existence, or priority of its Company Claims and
Interests in accordance with the terms of the relevant Finance Documents
(including, without limitation, the filing of a proof of claim against any
Company Party); or

 

(j)                                    prohibit any Consenting Stakeholder from
taking any action that is not inconsistent with this Agreement.

 

Section 7.                                          Commitments of the Company
Parties.

 

7.01.                     Affirmative Commitments.  Except as set forth in
Section 8, during the Agreement Effective Period, the Company Parties agree to:

 

(a)                                 support and take all steps reasonably
necessary and desirable to consummate the Restructuring in accordance with this
Agreement;

 

(b)                                 to the extent any legal or structural
impediment arises that would prevent, hinder, or delay the consummation of the
Restructuring contemplated herein, support and take all steps reasonably
necessary and desirable to address any such impediment;

 

(c)                                  use commercially reasonable efforts to
obtain any and all required regulatory and/or third-party approvals with respect
to the Restructuring;

 

(d)                                 actively oppose and object to the efforts of
any person seeking to object to, delay, impede, or take any other action to
interfere with the acceptance, implementation, or consummation of the
Restructuring (including, if applicable, the filing of timely filed objections
or written responses) to the extent such opposition or objection is reasonably
necessary or desirable to facilitate implementation of the Restructuring;

 

(e)                                  use commercially reasonable efforts to
obtain proposals and written commitments for a potential Alternative Exit
Facility;

 

(f)                                   upon reasonable request of the Consenting
Stakeholders, inform the advisors to the Consenting Stakeholders as to:

 

15

--------------------------------------------------------------------------------



 

(i)                                     the material business and financial
(including liquidity) performance of the Company Parties;

 

(ii)                                  the status and progress of the
negotiations of the Definitive Documents;

 

(iii)                               the status of obtaining any necessary or
desirable authorizations (including consents) from any competent judicial body,
governmental authority, banking, taxation, supervisory, or regulatory body or
any stock exchange; and

 

(iv)                              the status and progress of the Company
Parties’ efforts to solicit proposals and written commitments for a potential
Alternative Exit Financing;

 

(g)                                  inform counsel to the Consenting
Stakeholders as soon as reasonably practicable after becoming aware of:

 

(i)                                     any event or circumstance that has
occurred, or that is reasonably likely to occur (and if it did so occur), that
would permit any Party to terminate, or would result in the termination of, this
Agreement with respect to such Party;

 

(ii)                                  any matter or circumstance which they
know, or suspect is likely, to be a material impediment to the implementation or
consummation of the Restructuring;

 

(iii)                               any notice of any commencement of any
material involuntary Insolvency Proceedings, legal suit for payment of debt, or
enforcement of a security interest by any person in respect of any Company
Party;

 

(iv)                              a breach of this Agreement (including a breach
by any Company Party);

 

(v)                                 any representation or statement made or
deemed to be made by them under this Agreement which is or proves to have been
materially incorrect or misleading in any respect when made or deemed to be
made; and

 

(vi)                              any material operations or financial
developments of the Company Parties.

 

(h)                                 make commercially reasonable efforts to
maintain their good standing under the Laws of the state or other jurisdiction
in which they are incorporated or organized;

 

(i)                                     negotiate in good faith and use
commercially reasonable efforts to execute and deliver the Definitive Documents
and any other required agreements to effectuate and consummate the Restructuring
as contemplated by this Agreement;

 

(j)                                    (i) provide counsel for the Consenting
Stakeholders a reasonable opportunity to review draft copies of all First Day
Pleadings and “second day” pleadings, (ii) to the extent reasonably practicable,
provide counsel to any Consenting Stakeholders materially affected by such
filing a reasonable opportunity to review draft copies of other documents that
the Company Parties intend to file with the Bankruptcy Court and, in each
case (i) and (ii), the Company Parties shall consult in good faith with such
Consenting Stakeholders regarding the form and substance of the First Day
Pleadings;

 

16

--------------------------------------------------------------------------------



 

(k)                                 make commercially reasonable efforts to
operate their businesses in the ordinary course, taking into account the
Restructuring and the Chapter 11 Cases;

 

(l)                                     negotiate in good faith and use
commercially reasonable efforts to execute and deliver the Definitive Documents
and any other required agreements to effectuate and consummate the Restructuring
as contemplated by this Agreement;

 

(m)                             timely file a formal objection, in form and
substance reasonably acceptable to the Required Consenting Noteholders, to any
motion filed with the Bankruptcy Court by a third party seeking the entry of an
order (i) directing the appointment of a trustee or examiner (with expanded
powers beyond those set forth in sections 1106(a)(3) and (4) of the Bankruptcy
Code), (ii) converting the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, or (iii) dismissing the Chapter 11 Cases;

 

(n)                                 timely file a formal objection, in form and
substance reasonably acceptable to the Required Consenting Noteholders, to any
motion filed with the Bankruptcy Court by a third party seeking the entry of an
order modifying or terminating the Company Parties’ exclusive right to file
and/or solicit acceptances of a plan reorganization, as applicable; and

 

(o)                                 use commercially reasonable efforts to seek
additional support for the Restructuring from their other material stakeholders
to the extent reasonably prudent and, to the extent the Company Parties receive
any Joinders or Transfer Agreements, to notify the Consenting Stakeholders of
such Joinder and Transfer Agreements.

 

7.02.                     Negative Commitments.  Except as set forth in
Section 8.01 hereof, during the Agreement Effective Period, each of the Company
Parties shall not directly or indirectly:

 

(a)                                 object to, delay, impede, or take any other
action to interfere with acceptance, implementation, or consummation of the
Restructuring;

 

(b)                                 take any action that is inconsistent in any
material respect with, or is intended to frustrate or impede approval,
implementation, and consummation of the Restructuring described in this
Agreement;

 

(c)                                  modify the Plan, in whole or in part, in a
manner that is not consistent with this Agreement in all material respects; or

 

(d)                                 file any motion, pleading, or Definitive
Documents with the Bankruptcy Court or any other court (including any
modifications or amendments thereof) that, in whole or in part, is not
materially consistent with this Agreement and the Definitive Documents.

 

Section 8.                                          Additional Provisions
Regarding Company Parties’ Commitments.

 

8.01.                     Notwithstanding anything to the contrary in this
Agreement, nothing in this Agreement shall require a Company Party or the board
of directors, board of managers, or similar governing body of a Company Party,
after consulting with counsel, to take any action or to refrain from taking any
action with respect to the Restructuring to the extent taking or failing to take
such action would be inconsistent with applicable Law or its fiduciary
obligations under applicable

 

17

--------------------------------------------------------------------------------



 

Law; provided that, to the extent that any such action or inaction is
inconsistent with this Agreement or would be deemed to constitute a material
breach hereunder, including a determination to pursue an Alternative
Restructuring Proposal, the Company Parties shall provide the Consenting
Stakeholders, Counsel to the First Lien Ad Hoc Group, and Counsel to the
Crossover Group with written notice two (2) Business Days prior to when any
Company Party intends to take such action or inaction; provided, further, that
any such inaction or action shall not impede any parties rights to terminate
this Agreement pursuant to Section 12.

 

8.02.                     Subject to the terms of Section 8.01 and Section 12
hereof each Company Party and its respective directors, officers, employees,
investment bankers, attorneys, accountants, consultants, and other advisors or
representatives shall not solicit Alternative Restructuring Proposals, but shall
have the right to:

 

(a)                                 consider, respond to, and facilitate any
Alternative Restructuring Proposals (or inquiries or indications of interest
with respect thereto) that may be received by the Company Parties;

 

(b)                                 provide access to non-public information
concerning any Company Party to any person or entity or enter into
Confidentiality Agreements or nondisclosure agreements with any person or entity
in connection with any Alternative Restructuring Proposal (or inquiries or
indications of interest with respect thereto) that may be received by the
Company Parties; and

 

(c)                                  engage in discussions or negotiations with
respect to Alternative Restructuring Proposals (or inquiries or indications of
interest with respect thereto) that may be received by the Company Parties; and

 

(d)                                 enter into or continue discussions or
negotiations with holders of Company Claims and Interests (including any
Consenting Stakeholder), any other party in interest in the Chapter 11 Cases
(including any official committee or the United States Trustee), or any other
person or entity regarding the Restructuring or Alternative Restructuring
Proposals; provided that the Company Parties shall (x) provide a copy of any
written Alternative Restructuring Proposal (and notice of any oral Alternative
Restructuring Proposal) within two (2) Business Days of the Company Parties’ or
their advisors’ receipt of such Alternative Restructuring Proposal to the
advisors to the First Lien Ad Hoc Group and the Crossover Group, and (y) provide
such information necessary to the advisors to the First Lien Ad Hoc Group and
the Crossover Group regarding such discussions as necessary to keep the First
Lien Ad Hoc Group contemporaneously informed as to the status and substance of
such discussions; provided, further, that nothing in this Section 8 shall limit
the Company Parties’ ability to engage in marketing efforts, discussions, and/or
negotiations with any party regarding an Alternative Exit Facility.

 

8.03.                     Nothing in this Agreement shall:

 

(a)                                 impair or waive the rights of any Company
Party to assert or raise any objection permitted under this Agreement in
connection with the implementation of the Restructuring; or

 

(b)                                 prevent any Company Party from enforcing
this Agreement or contesting whether any matter, fact, or thing is a breach of,
or is inconsistent with, this Agreement.

 

18

--------------------------------------------------------------------------------



 

Section 9.                                          Transfer of Interests and
Securities.

 

9.01.                     During the Support Period, a Consenting Stakeholder
shall not Transfer any ownership (including any beneficial ownership as defined
in the Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as
amended) in any Company Claims and Interests to any affiliated or unaffiliated
party, including any party in which it may hold a direct or indirect beneficial
interest, unless:

 

(a)                                 in the case of any Company Claims and
Interests, the authorized transferee is either (1) a qualified institutional
buyer as defined in Rule 144A promulgated under the Securities Act, (2) a
non-U.S. person in an offshore transaction as defined in Regulation S
promulgated under the Securities Act, (3) an institutional accredited investor
(as defined in the Securities Rules), or (4) a Consenting Stakeholder; and

 

(b)                                 either (i) the transferee executes and
delivers to Counsel to the Company Parties, at or before the time of the
proposed Transfer, a Transfer Agreement or (ii) the transferee is a Consenting
Stakeholder and the transferee provides notice of such Transfer (including the
amount and type of Company Claims and Interests Transferred) to Counsel to the
Company Parties at or before the time of the proposed Transfer; and

 

(c)                                  with respect to the Transfer of any
Interests in a Company Party, such Transfer shall require at least five
(5) Business Days’ notice to Counsel to the Company Parties and not (i) violate
the terms of any order entered by the Bankruptcy Court with respect to
preservation of net operating losses or (ii) in the reasonable business judgment
of the Company Parties and their legal and tax advisors, adversely (A) affect
the Company Parties’ ability to maintain the value of and utilize the Company
Parties’ net operating loss carryforwards or other tax attributes or (B) the
Company Parties’ ability to obtain the regulatory consents or approval necessary
to effectuate the Restructuring.

 

9.02.                     Upon compliance with the requirements of Section 9.01
hereof, the transferor shall be deemed to relinquish its rights (and be released
from its obligations) under this Agreement to the extent of the rights and
obligations in respect of such transferred Company Claims and Interests.  Any
Transfer in violation of Section 9.01 hereof shall be void ab initio.

 

9.03.                     This Agreement shall in no way be construed to
preclude any Consenting Stakeholder from acquiring additional Company Claims and
Interests; provided, however, that (a) such additional Company Claims and
Interests shall automatically and immediately upon acquisition by a Consenting
Stakeholder be deemed subject to the terms of this Agreement (regardless of when
or whether notice of such acquisition is given to Counsel to the Company Parties
or counsel to the Consenting Stakeholders) and (b) such Consenting Stakeholder
must provide notice of such acquisition (including the amount and type of
Company Claims and Interests acquired) to Counsel to the Company Parties within
five (5) Business Days of such acquisition.

 

9.04.                     This Section 9 shall not impose any obligation on any
Company Party to issue any “cleansing letter” or otherwise publicly disclose
information for the purpose of enabling a Consenting Stakeholder to Transfer any
of its Company Claims and Interests.  Notwithstanding

 

19

--------------------------------------------------------------------------------



 

anything to the contrary herein, to the extent a Company Party and another Party
have entered into a Confidentiality Agreement, the terms of such Confidentiality
Agreement shall continue to apply and remain in full force and effect after any
Transfer according to its terms, and this Agreement does not supersede any
rights or obligations otherwise arising under such Confidentiality Agreements.

 

9.05.                     Notwithstanding Section 9.01 hereof, a Qualified
Marketmaker that acquires any Company Claims and Interests with the purpose and
intent of acting as a Qualified Marketmaker for such Company Claims and
Interests shall not be required to execute and deliver a Transfer Agreement in
respect of such Company Claims and Interests if (a) such Qualified Marketmaker
subsequently Transfers such Company Claims and Interests within five
(5) Business Days of its acquisition to a transferee that is an entity that is
not an affiliate, affiliated fund, or affiliated entity with a common investment
advisor; (b) the transferee otherwise is a Permitted Transferee under
Section 9.01 hereof; and (c) the Transfer otherwise is a Permitted Transfer
under Section 9.01 hereof. Notwithstanding Section 9.01 and Section 9.03 hereof,
to the extent that a Consenting Stakeholder is acting in its capacity as a
Qualified Marketmaker, it may Transfer any right, title or interests in Company
Claims and Interests that the Qualified Marketmaker acquires from a holder of
the Company Claims and Interests who is not a Consenting Stakeholder without the
requirement that the transferee be a Permitted Transferee.

 

9.06.                     Notwithstanding anything to the contrary in this
Section 9, the restrictions on Transfers set forth in this Section 9 shall not
apply to the grant of any liens or encumbrances on any Company Claims and
Interests in favor of a bank or broker dealer holding custody of such claims and
interests in the ordinary course of business and which lien or encumbrance is
released upon the Transfer of such claims and interests.

 

Section 10.                                   Representations and Warranties of
Consenting Stakeholders.  Each Consenting Stakeholder severally, and not
jointly, represents and warrants that, as of the date such Consenting
Stakeholder executes and delivers this Agreement and as of the Agreement
Effective Date:

 

(a)                                 it is the beneficial or record owner of the
face amount of the Company Claims and Interests or is the nominee, investment
manager, or advisor for beneficial holders of the Company Claims and Interests
reflected in such Consenting Stakeholder’s signature page to this Agreement, a
Joinder, or a Transfer Agreement, as applicable (as may be updated pursuant to
Section 9 hereof) and, having made reasonable inquiry, is not the beneficial or
record owner of any other Company Claims and Interests other than those
reflected in such Consenting Stakeholder’s signature page to this Agreement, a
Joinder, or a Transfer Agreement, as applicable (as may be updated pursuant to
Section 9 hereof);

 

(b)                                 it has the full power and authority to act
on behalf of, vote, and consent to matters concerning such Company Claims and
Interests;

 

(c)                                  such Company Claims and Interests are free
and clear of any pledge, lien, security interest, charge, Claim, equity, option,
proxy, voting restriction, right of first refusal, or other limitation on
disposition, Transfer, or encumbrances of any kind, that would adversely affect
in any way such Consenting Stakeholder’s ability to perform any of its
obligations under this Agreement at the time such obligations are required to be
performed;

 

20

--------------------------------------------------------------------------------



 

(d)           it has the full power to vote, approve changes to, Transfer, and
compromise all of its Company Claims and Interests as contemplated by this
Agreement subject to applicable Law; and

 

(e)           (i) it is either (A) a qualified institutional buyer as defined in
Rule 144A promulgated under the Securities Act, (B) not a U.S. person (as
defined in Regulation S promulgated under the Securities Act), or (C) an
institutional accredited investor (as defined in the Securities Rules), and
(ii) any securities acquired by the Consenting Stakeholder in connection with
the Restructuring will have been acquired for investment and not with a view to
distribution or resale in violation of the Securities Act.

 

Section 11.            Mutual Representations, Warranties, and Covenants.  Each
of the Parties represents, warrants, and covenants to each other Party, as of
the date such Party executed and delivers this Agreement:

 

(a)           it is validly existing and in good standing under the Laws of the
jurisdiction of its organization, and this Agreement is a legal, valid, and
binding obligation of such Party, enforceable against it in accordance with its
terms, except as enforcement may be limited by applicable Laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability;

 

(b)           except as expressly provided in this Agreement, no consent or
approval is required by any other person or entity in order for it to effectuate
the Restructuring contemplated by, and perform its respective obligations under,
this Agreement;

 

(c)           the entry into and performance by it of, and the transactions
contemplated by, this Agreement do not, and will not, conflict in any material
respect with any Law or regulation applicable to it or with any of its articles
of association, memorandum of association or other constitutional documents;

 

(d)           except as expressly provided in this Agreement, it has (or will
have, at the relevant time) all requisite corporate or other power and authority
to enter into, execute, and deliver this Agreement and, with respect to the
Company Parties, subject to the necessary approvals of the Bankruptcy Court to
effectuate the Restructuring contemplated by, and perform its respective
obligations under, this Agreement; and

 

(e)           except as expressly provided by this Agreement, it is not party to
any restructuring or similar agreements or arrangements with the other Parties
to this Agreement that have not been disclosed to all Parties to this
Agreement.  For the avoidance of doubt, the Amended and Restated Jones Energy
Noteholder Cooperation Agreement dated May 16, 2018, has been made available to
all Parties.

 

Section 12.            Termination Events.

 

12.01.     Consenting Stakeholder Termination Events.  This Agreement may be
terminated by (x) with respect to the Consenting First Lien Noteholders, by the
Required Consenting First Lien Noteholders and (y) with respect to the
Consenting Unsecured Noteholders, by the Required Consenting Unsecured
Noteholders (such Consenting Stakeholders seeking to terminate,

 

21

--------------------------------------------------------------------------------



 

the “Terminating Consenting Stakeholders”), in each case by the delivery to the
Company Parties of a written notice in accordance with Section 14.13 hereof upon
the occurrence of the following events:

 

(a)           the breach in any material respect by a Company Party of any of
the representations, warranties, or covenants of the Company Parties set forth
in this Agreement that (i) is adverse to the Terminating Consenting Stakeholders
and (ii) remains uncured (to the extent curable) for ten (10) Business Days
after the Terminating Consenting Stakeholders transmit a written notice in
accordance with Section 14.13 hereof detailing any such breach;

 

(b)           the Company Parties withdraw the Plan without the consent of the
Required Consenting Noteholders;

 

(c)           the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any final,
non-appealable ruling or order that (i) enjoins the consummation of a material
portion of the Restructuring and (ii) either (1) such ruling, judgment, or order
has been at the request of the Company Parties in contravention of any
obligations set forth in this Agreement or (2) remains in effect for fifteen
(15) Business Days after the Terminating Consenting Stakeholders transmit a
written notice in accordance with Section 14.13 hereof detailing any such
issuance; notwithstanding the foregoing, this termination right may not be
exercised by any Party that sought or requested such ruling or order in
contravention of any obligation set out in this Agreement;

 

(d)           any Company Party (i) files with the Bankruptcy Court any
Definitive Document, or amends or modifies, or files a pleading with the
Bankruptcy Court seeking authority to amend or modify, any of the Definitive
Documents, in a manner that is inconsistent with this Agreement or which is
otherwise in form or substance not reasonably satisfactory to the Required
Consenting First Lien Noteholders, or (ii) publicly announces its intention to
take any such acts;

 

(e)           any Company Party files, or publicly announces that it will file,
with the Bankruptcy Court any plan of reorganization other than the Plan, or
files with the Bankruptcy Court any motion or application seeking authority to
sell any material assets, without the prior written consent of the Required
Consenting Noteholders;

 

(f)            any Company Party files, or publicly announces that it will file,
with the Bankruptcy Court a motion, application, or adversary proceeding (or any
Company Party supports any such motion, application, or adversary proceeding
filed or commenced by any third party) (i) challenging the validity,
enforceability, or priority of, or seeking the avoidance or subordination of,
the First Lien Notes Claims and Unsecured Notes Claims, or (ii) asserting any
other cause of action against the Consenting Stakeholders;

 

(g)           the Bankruptcy Court enters a final order providing relief against
the Consenting Stakeholders with respect to any of the causes of action or
proceedings specified in Section 12.01(f) hereof;

 

(h)           the Bankruptcy Court enters any order authorizing the use of cash
collateral that is not materially consistent with the Cash Collateral Order or
otherwise consented to by the Required Consenting First Lien Noteholders;

 

22

--------------------------------------------------------------------------------



 

(i)            the occurrence of any termination event or event of default under
the Cash Collateral Order, as applicable, that has not been cured (if
susceptible to cure) or waived in accordance with the terms thereof;

 

(j)            a breach by any Company Party or any other Party of any
representation, warranty, or covenant of such Company Party or other Party set
forth in this Agreement that could reasonably be expected to have a material
adverse impact on the consummation of the Restructuring that (to the extent
curable) remains uncured for a period of ten (10) Business Days after such
Party’s receipt of written notice and description of such breach;

 

(k)           a determination is made with respect to any Company Party that its
continued support of the Restructuring Transactions would be inconsistent with
its fiduciary obligations under applicable law;

 

(l)            any Company Party terminates its obligations under and in
accordance with Section 12.02 hereof;

 

(m)          the Bankruptcy Court enters an order denying confirmation of the
Plan;

 

(n)           the Bankruptcy Court enters an order, or any Company Party files a
motion or application seeking an order (without the prior written consent of the
Required Consenting Noteholders, not to be unreasonably withheld),
(i) converting one or more of the Chapter 11 Cases to a case under chapter 7 of
the Bankruptcy Code, (ii) appointing an examiner with expanded powers beyond
those set forth in sections 1106(a)(3) and (4) of the Bankruptcy Code or a
trustee in one or more of the Chapter 11 Cases of a Company Party,
(iii) dismissing one or more of the Chapter 11 Cases of a Company Party,
(iv) terminating exclusivity under section 1121 of the Bankruptcy Code, or
(v) rejecting this Agreement;

 

(o)           the failure to meet a Milestone, which has not been waived or
extended in a manner consistent with Section 4 hereof, unless such failure is
the result of any act, omission, or delay on the part of the terminating
Consenting Stakeholder in violation of its obligations under this Agreement; or

 

(p)           other than for the purposes of implementing the Restructuring in
accordance with the terms of this Agreement, one or more Insolvency Proceedings
are commenced in respect of any Company Party that is an Obligor under (and as
defined in) the Finance Documents that have not been dismissed within forty-five
(45) days of the commencement thereof; provided that this termination right
shall not apply to or be exercised by any Party that initiated or supported the
initiation of the Insolvency Proceedings in question in contravention of any
contrary obligation or restriction set out in this Agreement.

 

12.02.     Company Party Termination Events.  Any Company Party may terminate
this Agreement as to any Party upon prior written notice to all Parties in
accordance with Section 14.13 hereof upon the occurrence of any of the following
events:

 

(a)           with respect to the Consenting Unsecured Noteholders, the breach
in any material respect by the Consenting Stakeholders holding an amount of
Unsecured Notes that would result in non-breaching Consenting Unsecured
Noteholders holding less than two-thirds of the aggregate

 

23

--------------------------------------------------------------------------------



 

principal amount of the Unsecured Notes, of any provision set forth in this
Agreement that remains uncured for a period of ten (10) Business Days after the
receipt by counsel to the Crossover Group and counsel to the First Lien Ad Hoc
Group of notice of such breach;

 

(b)           with respect to the Consenting First Lien Noteholders, the breach
in any material respect by the Consenting Stakeholders holding an amount of
First Lien Notes that would result in non-breaching Consenting First Lien
Noteholders holding less than two-thirds of the aggregate principal amount of
the First Lien Notes, of any provision set forth in this Agreement that remains
uncured for a period of ten (10) Business Days after the receipt by counsel to
the Crossover Group and counsel to the First Lien Ad Hoc Group of notice of such
breach;

 

(c)           the board of directors, board of managers, or such similar
governing body of any Company Party determines, after consulting with counsel,
(i) that proceeding with any of the Restructuring would be inconsistent with the
exercise of its fiduciary duties or applicable Law or (ii) in the exercise of
its fiduciary duties, to pursue an Alternative Restructuring Proposal, and the
continued support of the Restructuring pursuant to this Agreement would be
inconsistent with its fiduciary obligations;

 

(d)           the issuance by any governmental authority, including any
regulatory authority or court of competent jurisdiction, of any final,
non-appealable ruling or order that (i) enjoins the consummation of a material
portion of the Restructuring and (ii) remains in effect for fifteen (15)
Business Days after such terminating Company Party transmits a written notice in
accordance with Section 14.13 hereof detailing any such issuance;
notwithstanding the foregoing, this termination right shall not apply to or be
exercised by any Company Party that sought or requested such ruling or order in
contravention of any obligation or restriction set out in this Agreement; or

 

(e)           the Bankruptcy Court enters an order denying confirmation of the
Plan.

 

12.03.     Mutual Termination.  This Agreement, and the obligations of all
Parties hereunder, may be terminated by mutual written agreement among all of
the following:  (a) each Company Party; (b) the Required Consenting First Lien
Noteholders; and (c) the Required Consenting Unsecured Noteholders.

 

12.04.     Automatic Termination.  This Agreement shall terminate automatically
without any further required action or notice upon expiration of the earlier of
(a) the Outside Date and (b) the Plan Effective Date.

 

12.05.     Effect of Termination.  Upon the occurrence of a Termination Date as
to a Party, this Agreement shall be of no further force and effect as to such
Party and each Party subject to such termination shall be released from its
commitments, undertakings, and agreements under or related to this Agreement and
shall have the rights and remedies that it would have had, had it not entered
into this Agreement, and shall be entitled to take all actions, whether with
respect to the Restructuring or otherwise, that it would have been entitled to
take had it not entered into this Agreement, including with respect to any and
all Claims or causes of action.  Upon the occurrence of a Termination Date prior
to entry of the Confirmation Order by the Bankruptcy Court, any and all consents
or ballots tendered by the Parties subject to such termination shall be deemed,
for all purposes, to be null and void ab initio and shall not be considered or
otherwise used in any manner

 

24

--------------------------------------------------------------------------------



 

by the Parties in connection with the Restructuring and this Agreement or
otherwise; provided, however, that any Consenting Stakeholder withdrawing or
changing its vote pursuant to Section 6.01(e) hereof shall promptly provide
written notice of such withdrawal or change to each other Party to this
Agreement and, if such withdrawal or change occurs on or after the Petition
Date, file a notice of such withdrawal or change with the Bankruptcy Court. 
Nothing in this Agreement shall be construed as prohibiting a Company Party, any
Consenting Unsecured Noteholder, or any Consenting First Lien Noteholder from
contesting whether any termination of this Agreement by a Party is in accordance
with its terms or to seek enforcement of any rights under this Agreement that
arose or existed before the applicable Termination Date.  Except as expressly
provided in this Agreement, nothing herein is intended to, or does, in any
manner waive, limit, impair, or restrict (a) any right or the ability of any
Company Party to protect and preserve its rights (including rights under this
Agreement), remedies, and interests, including its Claims against any Consenting
Unsecured Noteholder or any Consenting First Lien Noteholder, (b) any right of
any Consenting Unsecured Noteholder, or the ability of any Consenting Unsecured
Noteholder, to protect and preserve its rights (including rights under this
Agreement), remedies, and interests, including its Claims against any Company
Party or any Consenting First Lien Noteholder, or (c) any right of any
Consenting First Lien Noteholder, or the ability of any Consenting First Lien
Noteholder, to protect and preserve its rights (including rights under this
Agreement), remedies, and interests, including its Claims against any Company
Party or any Consenting Unsecured Noteholder.  No purported termination of this
Agreement, except a termination pursuant to Section 12.02(b) hereof, shall be
effective under this Section 12.05 or otherwise if the Party seeking to
terminate this Agreement is in material breach of this Agreement.  Nothing in
this Section 12.05 shall restrict any Company Party’s right to terminate this
Agreement in accordance with Section 12.02(b) hereof.

 

Section 13.            Amendments and Waivers.

 

(a)           This Agreement may not be modified, amended, or supplemented, and
no condition or requirement of this Agreement may be waived, in any manner
except in accordance with this Section 13.

 

(b)           This Agreement may be modified, amended, or supplemented, or a
condition or requirement of this Agreement may be waived, in a writing signed
by:  (a) each Company Party and (b) the following Parties: (i) the Required
Consenting First Lien Noteholders and (ii) solely with respect to any
modification, amendment, waiver, or supplement that materially and adversely
alters the rights of such Parties, the Required Consenting Unsecured
Noteholders.  Notwithstanding the foregoing, the consent of each such affected
Consenting Stakeholder shall also be required to effectuate any modification,
amendment, waiver, or supplement (x) if the proposed modification, amendment,
waiver, or supplement has a material, disproportionate (as compared to other
Consenting Stakeholders holding Claims within the same class as provided for in
the Plan) adverse effect on any of the Company Claims and Interests held by a
Consenting Stakeholder, and (y) to amend the Outside Date.

 

(c)           Any proposed modification, amendment, waiver, or supplement that
does not comply with this Section 13 shall be ineffective and void ab initio as
to any non-consenting Party affected thereby.

 

25

--------------------------------------------------------------------------------



 

(d)           The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach.  No failure on the
part of any Party to exercise, and no delay in exercising, any right, power or
remedy under this Agreement shall operate as a waiver of any such right, power
or remedy or any provision of this Agreement, nor shall any single or partial
exercise of such right, power or remedy by a Party preclude any other or further
exercise of such right, power or remedy or the exercise of any other right,
power or remedy by such Party.  All remedies under this Agreement are cumulative
and are not exclusive of any other remedies provided by Law.

 

Section 14.            Miscellaneous.

 

14.01.     Survival.  Notwithstanding (a) any Transfer of any Company
Claims/Interests in accordance with Section 9 hereof or (b) the termination of
this Agreement in accordance with its terms, the agreements and obligations of
the Parties in Section 12 and Section 14 hereof (except for Section 14.03 with
respect to fees and expenses incurred after the termination of this Agreement,
and the Confidentiality Agreements shall survive such Transfer and/or
termination and shall continue in full force and effect for the benefit of the
Parties in accordance with the terms hereof and thereof.

 

14.02.     Confidentiality.  The Parties understand and acknowledge that this
Agreement may be disclosed and filed with the Bankruptcy Court as an exhibit to
the Disclosure Statement and included in the Solicitation Materials, provided
that in such disclosure the executed signature pages to this Agreement shall be
redacted and no individual holdings information shall be included, except as may
be required by law.  The Company Parties shall not disclose to any person the
amount or percentage of Claims held by any individual Consenting Noteholder,
except as may be required by law.  If in either case such disclosure is required
by law, the Company Parties shall provide each Consenting Noteholder with
advanced notice of the intent to disclose and shall afford each Consenting
Noteholder a reasonable opportunity to (i) seek a protective order or other
appropriate remedy or (ii) review and comment upon any such disclosure prior to
the Company Parties making such disclosure.

 

14.03.     Fees and Expenses.

 

(a)           The Company Parties shall pay and reimburse all reasonable and
documented fees and expenses when due (including travel costs and expenses) and
all outstanding and unpaid amounts incurred in connection with the Restructuring
since the inception of the applicable fee or engagement letters of the
attorneys, accountants, other professionals, advisors, and consultants of the
Consenting Stakeholders (whether incurred directly or on their behalf and
regardless of whether such fees and expenses are incurred before or after the
Petition Date), including the fees and expenses of:  (i) the First Lien Ad Hoc
Group, which shall include: (a) Milbank LLP, as counsel (b) Porter Hedges LLP,
as local counsel, (c) Lazard, as investment banker (including any success or
transaction fees when earned), (d) one board search firm selected by the
Required Consenting First Lien Noteholders, and (e) on the Plan Effective Date,
the reasonable and documented out-of-pocket expenses of the members of the First
Lien Steering Committee (provided, that such expenses must be approved by the
First Lien Ad Hoc Group and, with respect to each of Citigroup Global Markets
Inc. and Silver Point Capital, L.P., shall not exceed $100,000) in each case,
including all amounts payable or reimbursable under applicable fee or engagement

 

26

--------------------------------------------------------------------------------



 

letters with the Company Parties (which agreements shall not be terminated by
the Company Parties before termination of this Agreement) and the Cash
Collateral Order; and (ii) the Crossover Group, including (a) Davis Polk &
Wardwell LLP, as counsel, (b) Haynes and Boone, LLP, as local counsel, and
(c) Houlihan Lokey Capital, Inc., as financial advisor (including any success or
transaction fees when earned), in each case, including all amounts payable or
reimbursable under applicable fee or engagement letters with the Company Parties
(which agreements shall not be terminated by the Company Parties before the
termination of this Agreement) and the Cash Collateral Order; provided that all
invoices of such advisors for such fees and expenses outstanding as of the
Agreement Effective Date that are received within 5 Business Days after the
Agreement Effective Date shall be paid in full prior to the Petition Date;
provided, further, that the Company Parties shall not be obligated to pay any
fees and expenses under this Section 14.03 and the Agreement upon and after the
Termination Date.

 

(b)           The Commitment Premium (as defined in the Committed Exit Facility
Term Sheet) shall be paid as set forth in the Committed Exit Facility Term
Sheet.

 

14.04.     Acknowledgement. Notwithstanding any other provision of this
Agreement, this Agreement is not and shall not be deemed to be an offer with
respect to any securities or solicitation of votes for the acceptance of a plan
of reorganization for purposes of sections 1125 and 1126 of the Bankruptcy Code
or otherwise.  Any such offer or solicitation will be made only in compliance
with all applicable securities Laws, provisions of the Bankruptcy Code, and/or
other applicable Law.

 

14.05.     Annexes Incorporated by Reference; Conflicts.  Each of the exhibits,
annexes, signatures pages, and schedules attached hereto is expressly
incorporated herein and made a part of this Agreement, and all references to
this Agreement shall include such exhibits, annexes, and schedules.  In the
event of any inconsistency between this Agreement (without reference to the
exhibits, annexes, and schedules hereto) and the exhibits, annexes, and
schedules hereto, this Agreement (without reference to the exhibits, annexes,
and schedules thereto) shall govern.

 

14.06.     Further Assurances.  Subject to the other terms of this Agreement,
during the Agreement Effective Period, the Parties agree to execute and deliver
such other instruments and perform such acts, in addition to the matters
specified in this Agreement, as may be reasonably appropriate or necessary, or
as may be required by order of the Bankruptcy Court, from time to time, to
effectuate the Restructuring, as applicable, provided, however, that this
Section 14.06 shall not limit the right of any party hereto to exercise any
right or remedy provided in this Agreement (including the approval rights set
forth in Section 3.02 hereof).

 

14.07.     Complete Agreement.  Except as otherwise explicitly provided herein,
this Agreement constitutes the entire agreement among the Parties with respect
to the subject matter hereof and supersedes all prior agreements, oral or
written, among the Parties with respect thereto, other than any Confidentiality
Agreement and, with respect to the parties thereto, the Amended and Restated
Jones Energy Noteholder Cooperation Agreement dated May 16, 2018.

 

14.08.     GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION OF FORUM.  THIS
AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO

 

27

--------------------------------------------------------------------------------



 

CONTRACTS MADE AND TO BE PERFORMED IN NEW YORK, WITHOUT GIVING EFFECT TO ITS
CONFLICT OF LAWS PRINCIPLES.  Each Party to this Agreement agrees that it shall
bring any action or proceeding in respect of any claim arising out of or related
to this Agreement, to the extent possible, in federal or state courts located in
the City of New York, Borough of Manhattan.  Notwithstanding the foregoing
consent to jurisdiction, upon the commencement of the Chapter 11 Cases, each of
the Parties hereby agrees that, if the Chapter 11 Cases are pending, the
Bankruptcy Court shall have exclusive jurisdiction over all matters arising out
of or in connection with this Agreement. Each Party hereto agrees that it shall
bring any action or proceeding in respect of any claim arising out of or related
to this Agreement, to the extent possible, in the Bankruptcy Court, and solely
in connection with claims arising under this Agreement:  (a) irrevocably submits
to the exclusive jurisdiction of the Bankruptcy Court; (b) waives any objection
to laying venue in any such action or proceeding in the Bankruptcy Court;
(c) waives any objection that the Bankruptcy Court is an inconvenient forum or
does not have jurisdiction over any Party hereto; and (d) consents to entry of a
final order or judgment by the Bankruptcy Court.

 

14.09.     TRIAL BY JURY WAIVER.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

14.10.     Execution of Agreement.  This Agreement may be executed and delivered
in any number of counterparts and by way of electronic signature and delivery,
each such counterpart, when executed and delivered, shall be deemed an original,
and all of which together shall constitute the same agreement; provided that
signature pages executed by the Consenting Stakeholders shall be delivered in a
form consistent with Section 2.01 hereof.  Except as expressly provided in this
Agreement, each individual executing this Agreement on behalf of a Party has
been duly authorized and empowered to execute and deliver this Agreement on
behalf of said Party.

 

14.11.     Rules of Construction.  This Agreement is the product of negotiations
among the Company Parties and the Consenting Stakeholders and in the enforcement
or interpretation hereof, is to be interpreted in a neutral manner, and any
presumption with regard to interpretation for or against any Party by reason of
that Party having drafted or caused to be drafted this Agreement, or any portion
hereof, shall not be effective in regard to the interpretation hereof.  The
Company Parties and the Consenting Stakeholders were each represented by counsel
during the negotiations and drafting of this Agreement and continue to be
represented by counsel.

 

14.12.     Successors and Assigns; Third Parties.  This Agreement is intended to
bind and inure to the benefit of the Parties and their respective successors and
permitted assigns, as applicable.  There are no third party beneficiaries under
this Agreement, and the rights or obligations of any Party under this Agreement
may not be assigned, delegated, or Transferred to any other person or entity.

 

28

--------------------------------------------------------------------------------



 

14.13.     Notices.  All notices hereunder shall be deemed given if in writing
and delivered, by electronic mail, courier, or registered or certified mail
(return receipt requested), to the following addresses (or at such other
addresses as shall be specified by like notice):

 

(a)           if to a Company Party, to:

 

Jones Energy, Inc.
807 Las Cimas Parkway, Suite 350

Austin, Texas 78746
Attention:  Carl Giesler
E-mail address:  cgiesler@jonesenergy.com

 

with copies to:

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention:  Christopher Marcus, P.C., Brian E. Schartz, P.C.,
Anthony R. Grossi, and Rebecca Blake Chaikin
E-mail address: cmarcus@kirkland.com, bschartz@kirkland.com,
anthony.grossi@kirkland.com, and rebecca.chaikin@kirkland.com

 

Jackson Walker LLP

1401 McKinney Street, Suite 1900

Houston, Texas 77010

Attention: Matthew D. Cavenaugh

E-mail address: mcavenaugh@jw.com

 

(b)           if to a Consenting First Lien Noteholder, to:

 

Milbank LLP

55 Hudson Yards

New York, New York 10001

Attention:  Evan R. Fleck and Michael W. Price

Email address:  efleck@milbank.com and mprice@milbank.com

 

(c)           if to a Consenting Unsecured Noteholder, to:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention:  Brian M. Resnick and Benjamin Schak

Email address:  brian.resnick@davispolk.com and benjamin.schak@davispolk.com

 

Any notice given by delivery, mail, or courier shall be effective when received.

 

29

--------------------------------------------------------------------------------



 

14.14.     Independent Due Diligence and Decision Making.  Each of the
Consenting Stakeholders hereby confirms that its decision to execute and deliver
this Agreement has been based upon its independent investigation of the
operations, businesses, financial and other conditions, and prospects of the
Company Parties.  Each of the Consenting Stakeholders acknowledges that the
Company Parties intend to disclose certain financial information
contemporaneously with the public announcement of this Agreement (which may
include one or more base or upside scenarios based on differing assumptions)
and, regardless of such disclosure, confirms its decision to execute and deliver
this Agreement (and to comply with its obligations hereunder).

 

14.15.     Enforceability of Agreement.  The Parties hereby acknowledge and
agree: (i) that the provision of any notice or exercise of termination rights
under this Agreement is not prohibited by the automatic stay provisions of the
Bankruptcy Code, (ii) each Party waives any right to assert that the exercise of
any notice or termination rights under this Agreement is subject to the
automatic stay provisions of the Bankruptcy Code and expressly stipulates and
consents hereunder to the prospective modification of the automatic stay
provisions of the Bankruptcy Code for purposes of exercising notice and
termination rights under this Agreement, to the extent the Bankruptcy Court
determines that such relief is required, (iii) that they shall not take a
position to the contrary of this Section 14.15 in the Bankruptcy Court or any
other court of competent jurisdiction and (iv) they will not initiate, or assert
in, any litigation or other legal proceeding that this Section 14.15 is illegal,
invalid, or unenforceable, in whole or in part.  Notwithstanding anything herein
to the contrary, following the commencement of the Chapter 11 Cases and unless
and until there is an unstayed order of the Bankruptcy Court providing that the
giving of notice under and/or termination of this Agreement in accordance with
its terms is not prohibited by the automatic stay imposed by section 362 of the
Bankruptcy Code, the occurrence of any of the termination events in Sections
12.01, 12.03, and 12.04, shall result in automatic termination of this
Agreement, to the extent any of the Terminating Consenting Stakeholders would
otherwise have the ability to terminate this Agreement in accordance with
Sections 12.01, 12.03, 12.04, five (5) calendar days following such occurrence
unless waived in writing by all of the Terminating Consenting Stakeholders.

 

14.16.     Waiver.  If the Restructuring is not consummated, or if this
Agreement is terminated for any reason, the Parties fully reserve any and all of
their respective rights.  Pursuant to Federal Rule of Evidence 408 and any other
applicable rules of evidence, this Agreement and all negotiations relating
hereto shall not be admissible into evidence in any proceeding other than a
proceeding to enforce its terms or the payment of damages to which a Party may
be entitled under this Agreement.

 

14.17.     Specific Performance.  It is understood and agreed by the Parties
that money damages would be an insufficient remedy for any breach of this
Agreement by any Party, and each non-breaching Party shall be entitled to
specific performance and injunctive or other equitable relief (without the
posting of any bond and without proof of actual damages) as a remedy of any such
breach, including an order of a court of competent jurisdiction requiring any
Party to comply promptly with any of its obligations hereunder.

 

30

--------------------------------------------------------------------------------



 

14.18.     Damages.  Notwithstanding anything to the contrary in this Agreement,
none of the Parties shall claim or seek to recover from any other Party on the
basis of anything in this Agreement any punitive, special, indirect, or
consequential damages or damages for lost profits.

 

14.19.     Relationship Among Parties.  Notwithstanding anything herein to the
contrary, the agreements, representations, warranties, and obligations of the
Consenting Stakeholders under this Agreement are, in all respects, several and
not joint.  No Party shall have any responsibility by virtue of this Agreement
for any trading by any other entity or person.  No prior history, pattern, or
practice of sharing confidences among or between the Parties shall in any way
affect or negate this Agreement.  The Parties hereto acknowledge that this
Agreement does not constitute an agreement, arrangement, or understanding with
respect to acting together for the purpose of acquiring, holding, voting, or
disposing of any equity securities of the Company Parties and the Consenting
Stakeholders do not constitute a “group” within the meaning of Rule 13d-5 under
the Securities Exchange Act of 1934, as amended.  No action taken by any
Consenting Stakeholder pursuant to this Agreement shall be deemed to constitute
or to create a presumption by any of the Parties that any of the Consenting
Stakeholders are in any way acting in concert or as such a “group.”

 

14.20.     Severability and Construction.  If any provision of this Agreement
shall be held by a court of competent jurisdiction to be illegal, invalid, or
unenforceable, the remaining provisions shall remain in full force and effect if
essential terms and conditions of this Agreement for each Party remain valid,
binding, and enforceable.

 

14.21.     Remedies Cumulative.  All rights, powers, and remedies provided under
this Agreement or otherwise available in respect hereof at Law or in equity
shall be cumulative and not alternative, and the exercise of any right, power,
or remedy thereof by any Party shall not preclude the simultaneous or later
exercise of any other such right, power, or remedy by such Party.

 

14.22.     Capacities of Consenting Stakeholders.  Each Consenting Stakeholder
has entered into this Agreement on account of all Company Claims and Interests
that it holds (directly or through discretionary accounts that it manages or
advises) and, except where otherwise specified in this Agreement, shall take or
refrain from taking all actions that it is obligated to take or refrain from
taking under this Agreement with respect to all such Company Claims and
Interests.

 

14.23.     Email Consents.  Where a written consent, acceptance, approval, or
waiver is required pursuant to or contemplated by this Agreement, pursuant to
Section 3.02 or Section 13 hereof, or otherwise, including a written approval by
the Company Parties, the Required Consenting First Lien Noteholders, or the
Required Consenting Unsecured Noteholders, such written consent, acceptance,
approval, or waiver shall be deemed to have occurred if, by agreement between
counsel to the Parties submitting and receiving such consent, acceptance,
approval, or waiver, it is conveyed in writing (including electronic mail)
between each such counsel without representations or warranties of any kind on
behalf of such counsel.

 

[Signature pages follow.]

 

31

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the day
and year first above written.

 

JONES ENERGY, INC.

 

JONES ENERGY HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Carl F. Giesler, Jr.

 

By:

/s/ Carl F. Giesler, Jr.

Name:

Carl F. Giesler, Jr.

 

Name:

Carl F. Giesler, Jr.

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

CCPR SUB LLC

 

NOSLEY MIDSTREAM, LLC

 

 

 

 

 

By:

/s/ Carl F. Giesler, Jr.

 

By:

/s/ Carl F. Giesler, Jr.

Name:

Carl F. Giesler, Jr.

 

Name:

Carl F. Giesler, Jr.

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

NOSLEY ASSETS, LLC

 

JONES ENERGY, LLC

 

 

 

 

 

By:

/s/ Carl F. Giesler, Jr.

 

By:

/s/ Carl F. Giesler, Jr.

Name:

Carl F. Giesler, Jr.

 

Name:

Carl F. Giesler, Jr.

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

NOSLEY SCOOP, LLC

 

JRJ OPCO, LLC

 

 

 

 

 

By:

/s/ Carl F. Giesler, Jr.

 

By:

/s/ Carl F. Giesler, Jr.

Name:

Carl F. Giesler, Jr.

 

Name:

Carl F. Giesler, Jr.

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

NOSLEY ACQUISITION, LLC

 

JONES ENERGY FINANCE CORP.

 

 

 

 

 

By:

/s/ Carl F. Giesler, Jr.

 

By:

/s/ Carl F. Giesler, Jr.

Name:

Carl F. Giesler, Jr.

 

Name:

Carl F. Giesler, Jr.

Title:

Chief Executive Officer

 

Title:

Chief Executive Officer

 

 

 

 

 

JONES ENERGY INTERMEDIATE, LLC

 

 

 

 

 

 

 

By:

/s/ Carl F. Giesler, Jr.

 

 

 

Name:

Carl F. Giesler, Jr.

 

 

 

Title:

Chief Executive Officer

 

 

 

 

32

--------------------------------------------------------------------------------



 

Contrarian Capital Management, L.L.C.,

 

as Investment Manager

 

 

 

 

By:

/s/ Jon Bauer

 

Name:

Jon Bauer

 

Title:

Managing Member

 

 

33

--------------------------------------------------------------------------------



 

Wolverine Flagship Fund Trading Limited

 

By Wolverine Asset Management, LLC, its investment manager

 

 

 

 

By:

/s/ Kenneth L. Nadel

 

Name:

Kenneth L. Nadel

 

Title:

Authorized Signatory

 

 

34

--------------------------------------------------------------------------------



 

Brookfield Asset Management

 

 

 

By: Brookfield Credit Opportunities Master Fund, L.P.

 

 

 

OC 538 Offshore Fund, L.P.

 

 

 

By: Brookfield Asset Management Private Institutional Capital Advisor (Credit),
LLC, Investment Manager of above funds

 

 

 

 

 

 

 

By:

/s/ Anthony Bavaro

 

Name:

Anthony Bavaro

 

Title:

Vice President

 

 

35

--------------------------------------------------------------------------------



 

AIG Asset Management (U.S.), LLC, as investments adviser

 

 

 

 

By:

/s/ Michael Odell

 

Name:

Michael Odell

 

Title:

Managing Director

 

 

36

--------------------------------------------------------------------------------



 

GLENDON CAPITAL MANAGEMENT L.P.

 

 

 

 

By:

/s/ Haig Maghakian

 

Name:

Haig Maghakian

 

Title:

Authorized Person

 

 

37

--------------------------------------------------------------------------------



 

AVENUE ENERGY OPPORTUNITIES FUND, L.P.

 

 

 

BY: AVENUE ENERGY OPPORTUNITIES PARTNERS, LLC

 

ITS GENERAL PARTNER

 

 

 

BY: GL ENERGY OPPORTUNITIES PARTNERS, LLC,

 

ITS MANAGING MEMBER

 

 

 

 

 

 

By:

/s/ Marc Lasry

 

Name:

Marc Lasry

 

Title:

Member

 

 

38

--------------------------------------------------------------------------------



 

AVENUE ENERGY OPPORTUNITIES FUND II, L.P.

 

 

 

BY: AVENUE ENERGY OPPORTUNITIES PARTNERS II, LLC

 

ITS GENERAL PARTNER

 

 

 

BY: GL ENERGY OPPORTUNITIES PARTNERS II, LLC,

 

ITS MANAGING MEMBER

 

 

 

 

 

 

By:

/s/ Marc Lasry

 

Name:

Marc Lasry

 

Title:

Member

 

 

39

--------------------------------------------------------------------------------



 

AVENUE PPF OPPORTUNITIES FUND, L.P.

 

 

 

BY: AVENUE PPF OPPORTUNITIES FUND GENPAR, LLC,

 

ITS GENERAL PARTNER

 

 

 

 

By:

/s/ Marc Lasry

 

Name:

Marc Lasry

 

Title:

Member

 

 

40

--------------------------------------------------------------------------------



 

NOKOTA CAPITAL MASTER FUND, L.P.

 

 

 

 

By:

/s/ Jeremy Edelstein

 

Name:

Jeremy Edelstein

 

Title:

Authorized Person

 

 

41

--------------------------------------------------------------------------------



 

Nomura Corporate Research and Asset Management, Inc. as investment advisor, by
and on behalf of certain of its and its affiliates’ managed funds and/or
accounts

 

 

 

 

By:

/s/ Steve Kotsen

 

Name:

Steve Kotsen

 

Title:

Managing Director

 

 

42

--------------------------------------------------------------------------------



 

WHITEBOX ASYMMETRIC PARNTERS, L.P.

 

By: Whitebox Advisors LLC its investment manager

 

 

 

 

By:

/s/ Mark Strefling

 

Name:

Mark Strefling

 

Title:

Chief Executive Officer and General Counsel

 

 

43

--------------------------------------------------------------------------------



 

WHITEBOX CAJA BLANCA FUND, LP

 

By: Whitebox Caja Blanca GP LLC its General Partner

 

By: Whitebox Advisors LLC its investment manager

 

 

 

 

By:

/s/ Mark Strefling

 

Name:

Mark Strefling

 

Title:

Chief Executive Officer and General Counsel

 

 

44

--------------------------------------------------------------------------------



 

WHITEBOX GT FUND, LP

 

By: Whitebox Advisors LLC its investment manager

 

 

 

 

By:

/s/ Mark Strefling

 

Name:

Mark Strefling

 

Title:

Chief Executive Officer and General Counsel

 

 

45

--------------------------------------------------------------------------------



 

WHITEBOX MULTI-STRATEGY PARNTERS, L.P.

 

By: Whitebox Advisors LLC, its investment manager

 

 

 

 

By:

/s/ Mark Strefling

 

Name:

Mark Strefling

 

Title:

Chief Executive Officer and General Counsel

 

 

46

--------------------------------------------------------------------------------



 

PANDORA SELECT PARTNERS, L.P.

 

By: Whitebox Advisors LLC its investment manager

 

 

 

 

By:

/s/ Mark Strefling

 

Name:

Mark Strefling

 

Title:

Chief Executive Officer and General Counsel

 

 

47

--------------------------------------------------------------------------------



 

Silver Point Capital L.P.

 

 

 

 

By:

/s/ Steven Weiser

 

Name:

Steven Weiser

 

Title:

Authorized Signatory

 

 

48

--------------------------------------------------------------------------------



 

Capital Research and Management Company, for and on behalf of certain funds it
manages

 

 

 

 

By:

/s/ Mark E. Brubaker

 

Name:

Mark E. Brubaker

 

Title:

Authorized Signatory

 

 

49

--------------------------------------------------------------------------------



 

Oaktree Opportunities Fund Xb Holdings (Delaware), L.P.

 

 

 

 

 

By: Oaktree Fund GP, LLC

 

Its: General Partner

 

 

 

 

 

By: Oaktree Fund GP I, L.P.

 

Its: Managing Member

 

 

 

 

 

 

 

By:

/s/ Mahesh Balakrishnan

 

Name:

Mahesh Balakrishnan

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

Name:

Emily Stephens

 

Title:

Authorized Signatory

 

 

 

 

 

Oaktree Value Opportunities Fund Holdings, L.P.

 

 

 

 

 

By: Oaktree Value Opportunities Fund GP, L.P.

 

Its: General Partner

 

 

 

 

 

By: Oaktree Value Opportunities Fund GP Ltd.

 

Its: General Partner

 

 

 

 

 

By: Oaktree Capital Management, L.P.

 

Its: Director

 

 

 

 

 

 

 

By:

/s/ Steven Tesoriere

 

Name:

Steven Tesoriere

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

Name:

Emily Stephens

 

Title:

Managing Director

 

 

50

--------------------------------------------------------------------------------



 

Oaktree Cascade Investment Fund I, L.P.

 

 

 

 

 

By: Oaktree Cascade Investment Fund I GP, L.P.

 

Its: General Partner

 

 

 

 

 

By: Oaktree Fund GP, LLC

 

Its: General Partner

 

 

 

 

 

By: Oaktree Fund GP I, L.P.

 

Its: Managing Member

 

 

 

 

 

 

 

By:

/s/ Mahesh Balakrishnan

 

Name:

Mahesh Balakrishnan

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Emily Stephens

 

Name:

Emily Stephens

 

Title:

Authorized Signatory

 

 

51

--------------------------------------------------------------------------------



 

The Distressed Debt Trading Desk of Citigroup Global Markets Inc.

 

By executing this Agreement, the Distressed Debt Trading Desk of Citigroup
Global Markets Inc. (the “Distressed Desk”) binds only itself and not Citigroup
Global Markets Inc., Citigroup Inc., or any of their respective desks (other
than the Distressed Desk), business units, subsidiaries or affiliates (including
any desk or business unit thereof). Moreover, the Distressed Desk shall have no
obligation to cause Citigroup Global Markets Inc. or any of its affiliates or
desks to take or refrain from taking any action; provided, however, that
Citigroup Global Markets Inc. shall be responsible for ensuring that the
Distressed Desk complies with its obligations hereunder.

 

 

By:

/s/ Bryan S. Broyles

 

Name:

Bryan S. Broyles

 

Title:

Authorized Signatory

 

 

52

--------------------------------------------------------------------------------



 

Annex 1

 

Plan

 

--------------------------------------------------------------------------------



 

SOLICITATION VERSION

 

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 

 

)

 

In re:

)

Chapter 11

 

)

 

JONES ENERGY, INC., et al.,(1)

)

Case No. 19-      (  )

 

)

 

Debtors.

)

 

 

)

 

 

JOINT CHAPTER 11 PLAN OF REORGANIZATION
OF JONES ENERGY, INC. AND ITS DEBTOR AFFILIATES

 

THIS CHAPTER 11 PLAN IS BEING SOLICITED FOR ACCEPTANCE OR REJECTION IN
ACCORDANCE WITH SECTION 1125 OF THE BANKRUPTCY CODE AND WITHIN THE MEANING OF
SECTION 1126 OF THE BANKRUPTCY CODE.  THIS CHAPTER 11 PLAN WILL BE SUBMITTED TO
THE BANKRUPTCY COURT FOR APPROVAL FOLLOWING SOLICITATION AND THE DEBTORS’ FILING
FOR CHAPTER 11 BANKRUPTCY.

 

Brian E. Schartz, P.C. (TX Bar No. 24099361)

 

Christopher Marcus, P.C. (pro hac vice admission pending)

Anna G. Rotman, P.C. (TX Bar No. 24046761)

 

Anthony R. Grossi (pro hac vice admission pending)

KIRKLAND & ELLIS LLP

 

KIRKLAND & ELLIS LLP

KIRKLAND & ELLIS INTERNATIONAL LLP

 

KIRKLAND & ELLIS INTERNATIONAL LLP

609 Main Street

 

601 Lexington Avenue

Houston, Texas 77002

 

New York, New York 10022

Telephone:          (713) 836-3600

 

Telephone:          (212) 446-4800

Facsimile:            (713) 836-3601

 

Facsimile:             (212) 446-4900

Email:                  brian.schartz@kirkland.com

 

Email:                  christopher.marcus@kirkland.com

 

 

                            anthony.grossi@kirkland.com

-and-

 

- and-

 

 

 

James H.M. Sprayregen, P.C.

 

Matthew D. Cavenaugh (TX Bar No. 24062656)

KIRKLAND & ELLIS LLP

 

JACKSON WALKER L.L.P.

KIRKLAND & ELLIS INTERNATIONAL LLP

 

1401 McKinney Street, Suite 1900

300 North LaSalle Street

 

Houston, Texas 77010

Chicago, Illinois 60654

 

Telephone:          (713) 752-4284

Telephone:          (312) 862-2000

 

Facsimile:             (713) 308-4184

Facsimile:            (312) 862-2200

 

Email:                  mcavenaugh@jw.com

Email:                   james.sprayregen@kirkland.com

 

 

 

Proposed Co-Counsel to the Debtors and

 

 

Debtors in Possession

 

 

 

Dated:  April 3, 2019

 

--------------------------------------------------------------------------------

(1)       The Debtors in these chapter 11 cases, along with the last four digits
of each Debtor’s federal tax identification number, are:   Jones Energy, Inc.
(7968); Jones Energy, LLC (8861); CCPR Sub LLC (0942); Jones Energy Finance
Corp. (6247); Jones Energy Holdings, LLC (5091); Jones Energy Intermediate, LLC
(    ); JRJ Opco, LLC (1488); Nosley Acquisition, LLC (1548); Nosley Assets, LLC
(6460); Nosley Midstream, LLC (8315); and Nosley SCOOP, LLC (1108).  The
location of Jones Energy, LLC’s principal place of business and the Debtors’
service address in these chapter 11 cases is: 807 Las Cimas Parkway, Suite 350,
Austin, TX 78746.

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
GOVERNING LAW

1

A.

Defined Terms

1

B.

Rules of Interpretation

10

C.

Computation of Time

11

D.

Governing Law

11

E.

Reference to Monetary Figures

11

F.

Reference to the Debtors or the Reorganized Debtors

11

G.

Controlling Document

11

H.

Consent Rights

12

 

 

 

ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

12

A.

Administrative Claims

12

B.

Professional Claims

12

C.

Priority Tax Claims

13

 

 

 

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

13

A.

Classification of Claims and Interests

13

B.

Treatment of Claims and Interests

14

C.

Special Provision Governing Unimpaired Claims

17

D.

Elimination of Vacant Classes

17

E.

Voting Classes, Presumed Acceptance by Non-Voting Classes

17

F.

Intercompany Interests

18

G.

Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

18

H.

Controversy Concerning Impairment

18

I.

Subordinated Claims

18

 

 

 

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN

18

A.

General Settlement of Claims and Interests

18

B.

Restructuring Transactions

19

C.

Reorganized Debtors

19

D.

Sources of Consideration for Plan Distributions

19

E.

Holders of Working and Similar Interests

20

F.

Corporate Existence

21

G.

Vesting of Assets in the Reorganized Debtors

21

H.

Cancellation of Existing Securities and Agreements

21

I.

Corporate Action

22

J.

New Organizational Documents

22

K.

Indemnification Provisions in Organizational Documents

22

L.

Directors and Officers of the Reorganized Debtors

23

M.

Effectuating Documents; Further Transactions

23

N.

Section 1146 Exemption

23

O.

Director and Officer Liability Insurance

23

P.

Management Incentive Program

24

Q.

Employee and Retiree Benefits

24

R.

Preservation of Causes of Action

24

 

 

 

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

25

A.

Assumption and Rejection of Executory Contracts and Unexpired Leases

25

B.

Claims Based on Rejection of Executory Contracts or Unexpired Leases

25

C.

Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

26

D.

Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired
Leases

27

 

i

--------------------------------------------------------------------------------



 

E.

Insurance Policies

27

F.

Reservation of Rights

27

G.

Nonoccurrence of Effective Date

27

H.

Employee Compensation and Benefits

27

I.

Contracts and Leases Entered Into After the Petition Date

28

 

 

 

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS

28

A.

Distributions on Account of Claims Allowed as of the Effective Date

28

B.

Disbursing Agent

28

C.

Rights and Powers of Disbursing Agent

29

D.

Delivery of Distributions and Undeliverable or Unclaimed Distributions

29

E.

Manner of Payment

30

F.

Section 1145 Exemption

30

G.

Compliance with Tax Requirements

31

H.

Allocations

31

I.

No Postpetition Interest on Claims

31

J.

Foreign Currency Exchange Rate

31

K.

Setoffs and Recoupment

31

L.

Claims Paid or Payable by Third Parties

31

 

 

 

ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED
CLAIMS

32

A.

Disputed Claims Process

32

B.

Allowance of Claims

33

C.

Claims Administration Responsibilities

33

D.

Adjustment to Claims or Interests without Objection

33

E.

Disallowance of Claims or Interests

33

F.

No Distributions Pending Allowance

33

G.

Distributions After Allowance

34

H.

No Interest

34

 

 

 

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

34

A.

Discharge of Claims and Termination of Interests

34

B.

Release of Liens

34

C.

Releases by the Debtors

35

D.

Releases by Holders of Claims and Interests

36

E.

Exculpation

37

F.

Injunction

37

G.

Protections Against Discriminatory Treatment

38

H.

Document Retention

38

I.

Reimbursement or Contribution

38

 

 

 

ARTICLE IX. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN

38

A.

Conditions Precedent to the Effective Date

38

B.

Waiver of Conditions

39

C.

Effect of Failure of Conditions

39

D.

Substantial Consummation

39

 

 

 

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

40

A.

Modification and Amendments

40

B.

Effect of Confirmation on Modifications

40

C.

Revocation or Withdrawal of Plan

40

 

 

 

ARTICLE XI. RETENTION OF JURISDICTION

40

 

ii

--------------------------------------------------------------------------------



 

ARTICLE XII. MISCELLANEOUS PROVISIONS

42

A.

Immediate Binding Effect

42

B.

Additional Documents

42

C.

Payment of Statutory Fees

42

D.

Statutory Committee and Cessation of Fee and Expense Payment

42

E.

Reservation of Rights

43

F.

Successors and Assigns

43

G.

Notices

43

H.

Term of Injunctions or Stays

44

I.

Entire Agreement

44

J.

Exhibits

44

K.

Nonseverability of Plan Provisions

44

L.

Votes Solicited in Good Faith

44

M.

Closing of Chapter 11 Cases

45

N.

Waiver or Estoppel

45

 

iii

--------------------------------------------------------------------------------



 

INTRODUCTION

 

Jones Energy, Inc., CCPR Sub LLC, Jones Energy, LLC, Jones Energy Finance Corp.,
Jones Energy Holdings, LLC, Jones Energy Intermediate, LLC, JRJ Opco, LLC,
Nosley Acquisition, LLC, Nosley Assets, LLC, Nosley Midstream, LLC, and Nosley
SCOOP, LLC (each a “Debtor” and, collectively, the “Debtors”), propose this
joint prepackaged chapter 11 plan of reorganization (the “Plan”) for the
resolution of the outstanding claims against, and equity interests in, the
Debtors.  Although proposed jointly for administrative purposes, the Plan
constitutes a separate Plan for each Debtor.  Holders of Claims or Interests may
refer to the Disclosure Statement for a discussion of the Debtors’ history,
businesses, assets, results of operations, historical financial information,
risk factors, a summary and analysis of this Plan, the Restructuring
Transactions, and certain related matters.  The Debtors are the proponents of
the Plan within the meaning of section 1129 of the Bankruptcy Code.

 

ALL HOLDERS OF CLAIMS, TO THE EXTENT APPLICABLE, ARE ENCOURAGED TO READ THE PLAN
AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT
THE PLAN.

 

ARTICLE I.
DEFINED TERMS, RULES OF INTERPRETATION,
COMPUTATION OF TIME, AND GOVERNING LAW

 

A.                                     Defined Terms.

 

As used in this Plan, capitalized terms have the meanings set forth below.

 

1.                                      “Administrative Claim” means a Claim for
costs and expenses of administration of the Chapter 11 Cases pursuant to
sections 327, 328, 330, 365, 503(b), 507(a), 507(b), or 1114(e)(2) of the
Bankruptcy Code, including:  (a) the actual and necessary costs and expenses of
preserving the Estates and operating the businesses of the Debtors incurred on
or after the Petition Date and through the Effective Date; (b) Allowed
Professional Claims; (c) any adequate protection Claim provided for in the Cash
Collateral Order; and (d) all fees and charges assessed against the Estates
under chapter 123 of the Judicial Code.

 

2.                                      “Affiliate” has the meaning set forth in
section 101(2) of the Bankruptcy Code.

 

3.                                      “Allowed” means, with respect to a
Claim, any Claim (or portion thereof) that (a) is not Disputed within the
applicable period of time, if any, fixed by the Bankruptcy Code, the Bankruptcy
Rules, or the Bankruptcy Court, (b) is allowed, compromised, settled, or
otherwise resolved pursuant to the terms of the Plan, in any stipulation that is
approved by a Final Order of the Bankruptcy Court, or pursuant to any contract,
instrument, indenture, or other agreement entered into or assumed in connection
herewith, or (c) has been allowed by a Final Order of the Bankruptcy Court.  For
the avoidance of doubt, (x) there is no requirement to file a Proof of Claim (or
move the Bankruptcy Court for allowance) to have a Claim Allowed for the
purposes of the Plan except as provided in Article V.B of this Plan, (y) the
Debtors may deem any Unimpaired Claim to be Allowed in an asserted amount for
the purposes of the Plan, and (z) any Claim (or portion thereof) that has been
disallowed pursuant to a Final Order shall not be an “Allowed” Claim.

 

4.                                      “Alternative Exit Facility” means an
exit financing facility to be provided in lieu of the Committed Exit Facility
with the consent of, and on terms and conditions (and in an amount) reasonably
acceptable to, the Debtors or the Reorganized Debtors, as applicable, and the
Required Consenting First Lien Noteholders.

 

5.                                      “Assumed Executory Contracts and
Unexpired Leases Schedule” means the schedule of Executory Contracts and
Unexpired Leases to be assumed by the Debtors pursuant to the Plan, which shall
be included in the Plan Supplement, as the same may be amended, modified, or
supplemented from time to time; provided that such schedule shall be in form and
substance acceptable to the Required Consenting First Lien Noteholders.

 

6.                                      “Avoidance Actions” means any and all
actual or potential avoidance, recovery, subordination, or other Claims, Causes
of Action, or remedies that may be brought by or on behalf of the Debtors or
their Estates or

 

1

--------------------------------------------------------------------------------



 

other authorized parties in interest under the Bankruptcy Code or applicable
non-bankruptcy law, including Claims, Causes of Action, or remedies under
sections 502, 510, 542, 544, 545, 547 through 553, and 724(a) of the Bankruptcy
Code or under similar local, state, federal, or foreign statutes and common law,
including fraudulent transfer laws.

 

7.                                      “Bankruptcy Code” means title 11 of the
United States Code, 11 U.S.C. §§ 101—1532, as amended from time to time.

 

8.                                      “Bankruptcy Court” means the United
States Bankruptcy Court for the Southern District of Texas.

 

9.                                      “Bankruptcy Rules” means the Federal
Rules of Bankruptcy Procedure promulgated under section 2075 of the Judicial
Code and the general, local, and chambers rules of the Bankruptcy Court, each,
as amended from time to time.

 

10.                               “Business Day” means any day other than a
Saturday, Sunday, or other day on which the New York Stock Exchange or the
NASDAQ is closed for trading.

 

11.                               “Cash” means cash in legal tender of the
United States of America and cash equivalents, including bank deposits, checks,
and other similar items.

 

12.                               “Cash Collateral Order” means the order
authorizing the use of cash collateral in the Chapter 11 Cases, which shall be
substantially in the form attached as Annex 2 to the Restructuring Support
Agreement.

 

13.                               “Cause of Action” or “Causes of Action” means
any claims, interests, damages, remedies, causes of action, demands, rights,
actions, suits, obligations, liabilities, accounts, defenses, offsets, powers,
privileges, licenses, Liens, indemnities, guaranties, and franchises of any kind
or character whatsoever, whether known or unknown, foreseen or unforeseen,
existing or hereinafter arising, contingent or non-contingent, liquidated or
unliquidated, secured or unsecured, assertable, directly or derivatively,
matured or unmatured, suspected or unsuspected, in contract, tort, law, equity,
or otherwise.  Causes of Action also include: (a) all rights of setoff,
counterclaim, or recoupment and claims under contracts or for breaches of duties
imposed by law; (b) the right to object to or otherwise contest Claims or
Interests; (c) claims pursuant to section 362 or chapter 5 of the Bankruptcy
Code; (d) such claims and defenses as fraud, mistake, duress, and usury, and any
other defenses set forth in section 558 of the Bankruptcy Code; and (e) any
state or foreign law fraudulent transfer or similar claims.

 

14.                               “Chapter 11 Cases” means (a) when used with
reference to a particular Debtor, the case pending for that Debtor under chapter
11 of the Bankruptcy Code in the Bankruptcy Court and (b) when used with
reference to all the Debtors, the procedurally consolidated chapter 11 cases
pending for the Debtors in the Bankruptcy Court.

 

15.                               “Claim” means any claim, as defined in section
101(5) of the Bankruptcy Code, against any of the Debtors.

 

16.                               “Claims and Balloting Agent” means Epiq
Corporate Restructuring, LLC, the notice, claims, and solicitation agent
proposed to be retained by the Debtors in the Chapter 11 Cases.

 

17.                               “Claims Register” means the official register
of Claims maintained by the Claims and Balloting Agent.

 

18.                               “Class” means a class of Claims or Interests
as set forth in Article III hereof pursuant to section 1122(a) of the Bankruptcy
Code.

 

19.                               “CM/ECF” means the Bankruptcy Court’s Case
Management and Electronic Case Filing system.

 

20.                               “Committed Exit Facility” means a new exit
credit facility in an aggregate principal amount of up to $20 million, on the
terms set forth in the Exit Facility Term Sheet and the Exit Commitment Letters
attached as Annex 3 and Annex 4, respectively, to the Restructuring Support
Agreement.

 

2

--------------------------------------------------------------------------------



 

21.                               “Company” means JEI and each of its direct and
indirect subsidiaries.

 

22.                               “Compensation and Benefits Programs” means all
employment and severance agreements and policies, and all employment,
compensation, and benefit plans, policies, workers’ compensation programs,
savings plans, retirement plans, deferred compensation plans, supplemental
executive retirement plans, healthcare plans, disability plans, severance
benefit plans, incentive plans, life and accidental death and dismemberment
insurance plans, and programs of the Debtors, and all amendments and
modifications thereto, applicable to the Debtors’ employees, former employees,
retirees, and non-employee directors and the employees, former employees and
retirees of their subsidiaries, including all savings plans, retirement plans,
health care plans, disability plans, severance benefit agreements, and plans,
incentive plans, deferred compensation plans and life, accidental death, and
dismemberment insurance plans.

 

23.                               “Confirmation” means the Bankruptcy Court’s
entry of the Confirmation Order on the docket of the Chapter 11 Cases, subject
to all conditions specified in Article IX.A hereof having been (a) satisfied or
(b) waived pursuant to Article IX.B hereof.

 

24.                               “Confirmation Date” means the date upon which
the Bankruptcy Court enters the Confirmation Order on the docket of the Chapter
11 Cases, within the meaning of Bankruptcy Rules 5003 and 9021.

 

25.                               “Confirmation Hearing” means the hearing to be
held by the Bankruptcy Court on confirmation of the Plan, pursuant to Bankruptcy
Rule 3020(b)(2) and sections 1128 and 1129 of the Bankruptcy Code, as such
hearing may be continued from time to time.

 

26.                               “Confirmation Order” means the order of the
Bankruptcy Court confirming the Plan pursuant to section 1129 of the Bankruptcy
Code, consistent with the Restructuring Support Agreement, and approving the
Disclosure Statement.

 

27.                               “Consenting Stakeholders” means each First
Lien Noteholder and Unsecured Noteholder (or certain designated Affiliates
thereof) that executes a signature page to the Restructuring Support Agreement.

 

28.                               “Consummation” means the occurrence of the
Effective Date.

 

29.                               “Crossover Group” means the ad hoc group of
crossover holders of First Lien Notes and Unsecured Notes represented by Davis
Polk & Wardwell LLP, Haynes and Boone, LLP, and Houlihan Lokey Capital Inc.

 

30.                               “Cure” means all amounts, including an amount
of $0.00, required to cure any monetary defaults under any Executory Contract or
Unexpired Lease (or such lesser amount as may be agreed upon by the parties
under an Executory Contract or Unexpired Lease) that is to be assumed by the
Debtors pursuant to sections 365 or 1123 of the Bankruptcy Code.

 

31.                               “D&O Liability Insurance Policies” means all
insurance policies of any of the Debtors for directors’, managers’, and
officers’ liability existing as of the Petition Date (including any “tail
policy”) and all agreements, documents, or instruments relating thereto.

 

32.                               “Disbursing Agent” means the Reorganized
Debtors or the Entity or Entities selected by the Debtors or the Reorganized
Debtors, as applicable, to make or facilitate distributions pursuant to the
Plan.

 

33.                               “Disclosure Statement” means the disclosure
statement for the Plan, including all exhibits and schedules thereto, to be
approved by the Confirmation Order.

 

34.                               “Disputed” means, as to a Claim or an
Interest, a Claim or an Interest (or portion thereof) (a) that an objection to
such Claim or Interest (or portion thereof) has been filed on or before the
Effective Date; (b) for which a Proof of Claim is filed; or (c) that is not
disallowed under the Plan, the Bankruptcy Code, or a Final Order, as applicable;
provided that in no event shall a Claim or an Interest (or portion thereof) that
is deemed Allowed pursuant to the Plan be a Disputed Claim.

 

3

--------------------------------------------------------------------------------



 

35.                               “Distribution Date” means, except as otherwise
set forth herein, the date or dates determined by the Debtors or the Reorganized
Debtors, on or after the Effective Date, with the first such date occurring on
or as soon as is reasonably practicable after the Effective Date, upon which the
Distribution Agent shall make distributions to holders of Allowed Claims
entitled to receive distributions under the Plan.

 

36.                               “Distribution Record Date” means, other than
with respect to publicly held Securities, the record date for purposes of making
distributions under the Plan on account of Allowed Claims, which date shall be
the first day of the Confirmation Hearing.

 

37.                               “Effective Date” means the date on which all
conditions precedent to the effectiveness of the Plan set forth in Article IX.A
herein have been satisfied or waived.

 

38.                               “Entity” has the meaning set forth in section
101(15) of the Bankruptcy Code.

 

39.                               “Estate” means as to each Debtor, the estate
created for such Debtor in its Chapter 11 Case pursuant to section 541 of the
Bankruptcy Code upon the commencement of such Debtor’s Chapter 11 Case.

 

40.                               “Exchange Act” means the Securities Exchange
Act of 1934, 15 U.S.C. § 78a, et seq., as amended from time to time.

 

41.                               “Exculpated Parties” means collectively, and
in each case in its capacity as such:  (a) the Debtors; (b) the Reorganized
Debtors; (c)  the First Lien Notes Trustee; (d) the First Lien Notes Collateral
Agent; (e) the First Lien Ad Hoc Group and all members thereof; (f) the
Unsecured Notes Trustee; (g) the Crossover Group and all members thereof;
(h) the Exit Backstop Participants; (i) the Exit Facility Agent; (j) the Exit
Facility Lenders; (k) with respect to each of the foregoing parties in clauses
(a) through (j), each of such party’s current and former predecessors,
successors, Affiliates (regardless of whether such interests are held directly
or indirectly), assigns, subsidiaries, direct and indirect equity holders or
beneficiaries, funds, portfolio companies, and management companies; and
(l) with respect to each of the foregoing parties in clauses (a) through (j),
each of such party’s current and former directors, officers, members, employees,
partners, managers, general partners, limited partners, managing members,
independent contractors, agents, representatives, principals, professionals,
consultants, financial advisors, attorneys, accountants, investment bankers,
advisory board members, investment advisors or sub-advisors, and other
professionals.

 

42.                               “Executory Contract” means a contract to which
one or more of the Debtors is a party and that is subject to assumption or
rejection under section 365 of the Bankruptcy Code.

 

43.                               “Existing Common Equity Interests” means all
outstanding JEH Common Units and common Interests of JEI, together with any and
all outstanding and unexercised or unvested warrants, options or rights to
acquire JEI’s currently outstanding equity.

 

44.                               “Existing Preferred Equity Interests” means
all outstanding JEH Mirror Preferred Units and all Interests of 8.000% Series A
Perpetual Convertible Preferred Stock, together with any and all outstanding and
unexercised or unvested warrants, options or rights to acquire JEI’s currently
outstanding equity.

 

45.                               “Exit Backstop Participants” means the First
Lien Noteholders and Unsecured Noteholders that agree to backstop the Exit
Facility.

 

46.                               “Exit Facility” means the Committed Exit
Facility and any Alternative Exit Facility, as applicable.

 

47.                               “Exit Facility Agent” means the administrative
agent under the Exit Facility Loan Agreement, its successors, assigns, or any
replacement agent appointed pursuant to the terms of the Exit Facility Loan
Agreement.

 

48.                               “Exit Facility Documents” means the Exit
Facility Loan Agreement and any other guarantee, security agreement, deed of
trust, mortgage, and relevant documentation with respect to the Exit Facility.

 

4

--------------------------------------------------------------------------------



 

49.                               “Exit Facility Lenders” means those lenders
party to the Exit Facility Loan Agreement.

 

50.                               “Exit Facility Loan Agreement” means that
certain loan agreement memorializing the Exit Facility, which shall be entered
into among one or more of the Debtors or the Reorganized Debtors (as
applicable), certain Affiliates thereof, the Exit Facility Agent, and the Exit
Facility Lenders.

 

51.                               “Federal Judgment Rate” means the federal
judgment rate in effect as of the Petition Date.

 

52.                               “File,” “Filed,” or “Filing” means file,
filed, or filing with the Bankruptcy Court or its authorized designee in the
Chapter 11 Cases.

 

53.                               “Final Order” means as applicable, an order or
judgment of the Bankruptcy Court or other court of competent jurisdiction with
respect to the relevant subject matter that has not been reversed, stayed,
modified, or amended, and as to which the time to appeal or seek certiorari has
expired and no appeal or petition for certiorari has been timely taken, or as to
which any appeal that has been taken or any petition for certiorari that has
been or may be filed has been resolved by the highest court to which the order
or judgment could be appealed or from which certiorari could be sought or the
new trial, reargument, or rehearing shall have been denied, resulted in no
modification of such order, or has otherwise been dismissed with prejudice.

 

54.                               “First Lien Ad Hoc Group” means the ad hoc
group of certain First Lien Noteholders represented by Milbank LLP and Lazard
Frères & Co. LLC.

 

55.                               “First Lien Noteholders” means the holders or
investment advisors or managers of discretionary accounts that hold First Lien
Notes.

 

56.                               “First Lien Notes” means the 9.25% Senior
Secured First Lien Notes due March 15, 2023 issued pursuant to the First Lien
Notes Indenture.

 

57.                               “First Lien Notes Claim” means any Claim on
account of the First Lien Notes.

 

58.                               “First Lien Notes Collateral Agent” means
Wells Fargo Bank, National Association, in its capacity as collateral agent
under the First Lien Notes Indenture, its successors, assigns, or any
replacement agent appointed pursuant to the terms of the First Lien Notes
Indenture.

 

59.                               “First Lien Notes Indenture” means that
certain indenture entered into among the Debtors, and the First Lien Notes
Indenture Trustee, dated as of February 14, 2018, and as may be amended or
supplemented from time to time in accordance with its terms.

 

60.                               “First Lien Notes Indenture Trustee” means UMB
Bank, National Association, in its capacity as indenture trustee under the First
Lien Notes Indenture, its successors, assigns, or any replacement agent
appointed pursuant to the terms of the First Lien Notes Indenture.

 

61.                               “General Unsecured Claim” means any Claim
other than an Administrative Claim, a Professional Claim, a Secured Tax Claim, a
Priority Tax Claim, an Other Secured Claim, an Other Priority Claim, a Hedge
Claim, an RBL Claim, a First Lien Notes Claim, an Unsecured Notes Claim, an
Existing Common Equity Interest, JEH Mirror Preferred Units, or Existing
Preferred Equity Interests.

 

62.                               “Governance Term Sheet” means the term sheet
attached to the Restructuring Support Agreement as Annex 6 setting forth the
terms of certain agreements related to the corporate governance of the
Reorganized Debtors.

 

63.                               “Governmental Unit” has the meaning set forth
in section 101(27) of the Bankruptcy Code.

 

64.                               “Hedge Claim” means any Claim arising from
commodity hedge transactions pursuant to an ISDA Master Agreement and Schedules
thereto.

 

5

--------------------------------------------------------------------------------



 

65.                               “Impaired” means with respect to a Class of
Claims or Interests, a Class of Claims or Interests that is impaired within the
meaning of section 1124 of the Bankruptcy Code.

 

66.                               “Insider” has the meaning set forth in section
101(31) of the Bankruptcy Code.

 

67.                               “Intercompany Claim” means any Claim held by a
Debtor or an Affiliate against a Debtor or an Affiliate.

 

68.                               “Intercompany Interest” means any Interest in
a Debtor held by a Debtor.

 

69.                               “Interest” means any equity security (as
defined in section 101(16) of the Bankruptcy Code) in any Debtor and any other
rights, options, warrants, stock appreciation rights, phantom stock rights,
restricted stock units, redemption rights, repurchase rights, convertible,
exercisable or exchangeable Securities or other agreements, arrangements or
commitments of any character relating to, or whose value is related to, any such
interest or other ownership interest in any Debtor.

 

70.                               “JEH” means Jones Energy Holdings, LLC.

 

71.                               “JEH Common Units” means all outstanding
common Interests in JEH, together with any and all outstanding and unexercised
or unvested warrants, options, or rights to acquire JEH’s currently outstanding
equity.

 

72.                               “JEH Mirror Preferred Units” means all
Interests of 8.000% Series A Perpetual Convertible Preferred Stock, together
with any and all outstanding and unexercised or unvested warrants, options or
rights to acquire JEH’s currently outstanding equity.

 

73.                               “JEI” means Jones Energy, Inc.

 

74.                               “JEI, LLC” means Jones Energy Intermediate,
LLC.

 

75.                               “Judicial Code” means title 28 of the United
States Code, 28 U.S.C. §§ 1—4001, as amended from time to time.

 

76.                               “Lien” has the meaning set forth in section
101(37) of the Bankruptcy Code.

 

77.                               “Liquidation Recovery” means the value of the
consideration a holder of a Claim against or Interest in a Debtor would receive
or retain if such Debtor were to be liquidated under chapter 7 of the Bankruptcy
Code as of the Effective Date, as set forth in the liquidation analysis attached
to the Disclosure Statement as Exhibit D.

 

78.                               “Management Compensation Term Sheet” means the
term sheet setting forth the terms of the Management Incentive Plan, attached to
the Restructuring Support Agreement as Annex 5.

 

79.                               “Management Employment Agreements” means the
employment agreements between the Debtors and the Debtors’ Chief Executive
Officer, Chief Financial Officer, and Chief Operating Officer in the form agreed
to and in effect on the Petition Date.

 

80.                               “Management Incentive Plan” means the
management incentive plan that the Reorganized Debtors will implement on or
after the Effective Date on the terms set forth in the Management Compensation
Term Sheet.

 

81.                               “New Board” means the board of directors of
the Reorganized Debtors appointed in accordance with the terms of the Governance
Term Sheet.  The identities of directors on the New Board shall be set forth in
the Plan Supplement.

 

82.                               “New Common Equity” means, depending on the
transaction structure and as detailed in the Restructuring Transactions
Memorandum, common equity in one or more Reorganized Debtors.

 

6

--------------------------------------------------------------------------------



 

83.                               “New Organizational Documents” means the
documents providing for corporate governance of the Reorganized Debtors,
including charters, bylaws, operating agreements, or other organizational
documents or shareholders’ agreements, as applicable, which shall be consistent
with the Restructuring Support Agreement and the Governance Term Sheet, this
Plan, and section 1123(a)(6) of the Bankruptcy Code (as applicable), and shall
be included in the Plan Supplement.

 

84.                               “New Warrants” means the 5-year warrants
convertible into up to 15.0% of the New Common Equity, issued by the Debtors on
the Effective Date in accordance with the terms set forth in the New Warrants
Term Sheet, attached to the Restructuring Support Agreement as Annex 7.

 

85.                               “New Warrants Agreement” means that certain
agreement providing for, among other things, the issuance and terms of the New
Warrants, which shall be included in the Plan Supplement.

 

86.                               “Other Priority Claim” means any Claim, other
than an Administrative Claim or a Priority Tax Claim, entitled to priority in
right of payment under section 507(a) of the Bankruptcy Code.

 

87.                               “Other Secured Claim” means any Secured Claim,
other than a Hedge Claim, RBL Claim, or First Lien Notes Claim, including any
Secured Tax Claim or any Claim arising under, derived from, or based upon any
letter of credit issued in favor of one or more Debtors, the reimbursement
obligation for which is either secured by a Lien on collateral or is subject to
a valid right of setoff pursuant to section 553 of the Bankruptcy Code.

 

88.                               “Person” has the meaning set forth in section
101(41) of the Bankruptcy Code.

 

89.                               “Petition Date” means the date on which the
Debtors commenced the Chapter 11 Cases.

 

90.                               “Plan Distribution” means a payment or
distribution to holders of Allowed Claims, Allowed Interests, or other eligible
Entities under this Plan.

 

91.                               “Plan Objection Deadline” means the date the
Bankruptcy Court establishes as the deadline to File an objection to
Confirmation of the Plan.

 

92.                               “Plan Supplement” means the compilation of
documents and forms of documents, agreements, schedules, and exhibits to the
Plan (in each case, as may be altered, amended, modified, or supplemented from
time to time in accordance with the terms hereof and in accordance with the
Bankruptcy Code and Bankruptcy Rules) to be Filed by the Debtors no later than
five (5) days before the Confirmation Hearing or such later date as may be
approved by the Bankruptcy Court on notice to parties in interest, including the
following, as applicable: (a) the New Organizational Documents; (b) to the
extent known, the identities of the members of the New Board; (c) the Assumed
Executory Contracts and Unexpired Leases Schedule; (d) the Rejected Executory
Contracts and Unexpired Leases Schedule; (e) the Schedule of Retained Causes of
Action; (f) the Stockholders Agreement (if any); (g) the Exit Facility
Documents; (h) the Management Incentive Plan; (i) the New Warrants Agreement;
and (j) the Restructuring Transactions Memorandum.  The Debtors shall have the
right to alter, amend, modify, or supplement the documents contained in the Plan
Supplement through the Effective Date as set forth in this Plan and in
accordance with the Restructuring Support Agreement (and subject to the
applicable consent rights thereunder).

 

93.                               “Priority Tax Claim” means any Claim of a
Governmental Unit of the kind specified in section 507(a)(8) of the Bankruptcy
Code.

 

94.                               “Pro Rata” means the proportion that an
Allowed Claim or an Allowed Interest in a particular Class bears to the
aggregate amount of Allowed Claims or Allowed Interests in that Class.

 

95.                               “Professional” means an Entity:  (a) employed
pursuant to a Bankruptcy Court order in accordance with sections 327, 363, or
1103 of the Bankruptcy Code and to be compensated for services rendered prior to
or on the Confirmation Date, pursuant to sections 327, 328, 329, 330, 331, and
363 of the Bankruptcy Code; or (b) awarded compensation and reimbursement by the
Bankruptcy Court pursuant to section 503(b)(4) of the Bankruptcy Code.

 

7

--------------------------------------------------------------------------------



 

96.                               “Professional Amount” means the aggregate
amount of Professional Claims and other unpaid fees and expenses that the
Professionals estimate they have incurred or will incur in rendering services to
the Debtors as set forth in Article II.B hereof.

 

97.                               “Professional Claim” means a Claim by a
professional seeking an award by the Bankruptcy Court of compensation for
services rendered or reimbursement of expenses incurred through and including
the Confirmation Date under sections 330, 331, 503(b)(2), 503(b)(3), 503(b)(4),
or 503(b)(5) of the Bankruptcy Code.

 

98.                               “Professional Escrow Account” means an
interest-bearing account funded by the Debtors with Cash on the Effective Date
in an amount equal to the Professional Amount.

 

99.                               “Proof of Claim” means a proof of Claim Filed
against any of the Debtors in the Chapter 11 Cases.

 

100.                        “RBL Credit Agreement” means that certain Credit
Agreement, dated as of December 31, 2009, among JEH, as borrower, JEI, the
lender parties thereto, and Wells Fargo Bank, N.A., as administrative agent.

 

101.                        “RBL Claim” means any Claim arising under, derived
from, based on, or secured pursuant to the RBL Credit Agreement.

 

102.                        “Reinstate,” “Reinstated,” or “Reinstatement” means
with respect to Claims and Interests, that the Claim or Interest shall not be
discharged hereunder and the holder’s legal, equitable, and contractual rights
on account of such Claim or Interest shall remain unaltered by Consummation in
accordance with section 1124(1) of the Bankruptcy Code.

 

103.                        “Rejected Executory Contracts and Unexpired Leases
Schedule” means the schedule of Executory Contracts and Unexpired Leases to be
rejected by the Debtors pursuant to the Plan, which schedule shall be included
in the Plan Supplement, as the same may be amended, modified, or supplemented
from time to time; provided that such schedule shall be in form and substance
acceptable to the Required Consenting First Lien Noteholders.

 

104.                        “Released Party” means each of the following, solely
in its capacity as such:  (a) the Debtors; (b) the Reorganized Debtors; (c)  the
First Lien Notes Trustee; (d) the First Lien Notes Collateral Agent; (e) the
First Lien Ad Hoc Group and all members thereof; (f) the Unsecured Notes
Trustee; (g) the Crossover Group and all members thereof; (h) the Exit Backstop
Participants; (i) the Exit Facility Agent; (j) the Exit Facility Lenders;
(k) with respect to each of the foregoing parties in clauses (a) through (j),
each of such party’s current and former predecessors, successors, affiliates
(regardless of whether such interests are held directly or indirectly), assigns,
subsidiaries, direct and indirect equity holders or beneficiaries, funds,
portfolio companies, and management companies; and (l) with respect to each of
the foregoing parties in clauses (a) through (k), each of such party’s current
and former directors, officers, members, employees, partners, managers, general
partners, limited partners, managing members, independent contractors, agents,
representatives, principals, professionals, consultants, financial advisors,
attorneys, accountants, investment bankers, advisory board members, investment
advisors or sub-advisors, and other professionals; provided that any holder of a
Claim or Interest that (x) validly opts out of the releases contained in the
Plan, (y) files an objection to the releases contained in the Plan by the Plan
Objection Deadline, or (z) timely votes to reject the Plan shall not be a
“Released Party.”

 

105.                        “Releasing Parties” means each of the following,
solely in its capacity as such: (a) the Debtors; (b) the Reorganized Debtors;
(c)  the First Lien Notes Trustee; (d) the First Lien Notes Collateral Agent;
(e) the First Lien Ad Hoc Group and all members thereof; (f) the Unsecured Notes
Trustee; (g) the Crossover Group and all members thereof; (h) the Exit Backstop
Participants; (i) the Exit Facility Agent; (j) the Exit Facility Lenders;
(k) with respect to each of the foregoing parties in clauses (a) through (j),
each of such party’s current and former predecessors, successors, affiliates
(regardless of whether such interests are held directly or indirectly), assigns,
subsidiaries, direct and indirect equity holders or beneficiaries, funds,
portfolio companies, and management companies; and (l) with respect to each of
the foregoing parties in clauses (a) through (k), each of such party’s current
and former directors, officers, members, employees, partners, managers, general
partners, limited partners, managing members, independent contractors, agents,
representatives, principals, professionals, consultants, financial advisors,
attorneys, accountants, investment bankers, advisory board members, investment
advisors or sub-advisors, and other

 

8

--------------------------------------------------------------------------------



 

professionals; and (l) all holders of Claims or Interests; provided that any
holder of a Claim or Interest that (x) validly opts out of the releases
contained in the Plan, (y) files an objection to the releases contained in the
Plan by the Plan Objection Deadline, or (z) timely votes to reject the Plan
shall not be a “Releasing Party.”

 

106.                        “Reorganized Debtors” means collectively, a Debtor,
or any successor or assign thereto, by merger, consolidation, or otherwise, on
and after the Effective Date, including any new entity established in connection
with the implementation of the Restructuring Transactions.

 

107.                        “Required Consenting First Lien Noteholders” means,
as of the relevant date, Consenting First Lien Noteholders that collectively
hold at least a majority of the aggregate outstanding principal amount of First
Lien Notes held by all of the Consenting First Lien Noteholders as of such date,
which must include no fewer than two members of the First Lien Ad Hoc Group.

 

108.                        “Required Consenting Noteholders” means the Required
Consenting First Lien Noteholders and the Required Consenting Unsecured
Noteholders.

 

109.                        “Required Consenting Unsecured Noteholders” means,
as of the relevant date, Consenting Unsecured Noteholders that collectively hold
at least a majority of the aggregate outstanding principal amount of Unsecured
Notes held by all of the Consenting Unsecured Noteholders as of such date

 

110.                        “Restructuring Transactions” means any transaction
and any actions as may be necessary or appropriate to effect a corporate
restructuring of the Debtors’ and the Reorganized Debtors’ respective businesses
or a corporate restructuring of the overall corporate structure of the Debtors
on the terms set forth in the Plan, Restructuring Support Agreement, and
Restructuring Transactions Memorandum, including the issuance of all Securities,
notes, instruments, certificates, and other documents required to be issued
pursuant to the Plan, one or more inter-company mergers, consolidations,
amalgamations, arrangements, continuances, restructurings, conversions,
dissolutions, transfers, liquidations, or other corporate transactions, as
described in Article IV.B hereof.

 

111.                        “Restructuring Transactions Memorandum” means a
document, in form and substance acceptable to the Required Consenting First Lien
Holders, to be included in the Plan Supplement that will set forth the material
components of the Restructuring Transactions, including the identity of the
issuer or issuers of the New Common Equity and any elections that must be made
with respect to the receipt of the New Common Equity.

 

112.                        “Restructuring Support Agreement” means that certain
Restructuring Support Agreement, dated as of April 2, 2019, by and among the
Debtors and the Consenting Stakeholders, as may be further amended, modified, or
supplemented from time to time, in accordance with its terms.

 

113.                        “Schedule of Retained Causes of Action” means the
schedule of certain Causes of Action of the Debtors that are not released,
waived, or transferred pursuant to the Plan, as the same may be amended,
modified, or supplemented from time to time.

 

114.                        “Secured Claim” means a Claim:  (a) secured by a
valid, perfected, and enforceable Lien on collateral to the extent of the value
of such collateral, as determined in accordance with section 506(a) of the
Bankruptcy Code or (b) subject to a valid right of setoff pursuant to section
553 of the Bankruptcy Code.

 

115.                        “Securities Act” means the Securities Act of 1933,
as amended, 15 U.S.C. §§ 77a—77aa, or any similar federal, state, or local law,
as now in effect or hereafter amended, and the rules and regulations promulgated
thereunder.

 

116.                        “Security” means any security, as defined in section
2(a)(1) of the Securities Act.

 

117.                        “Stockholders Agreement” means, solely to the extent
a determination is made in accordance with the Governance Term Sheet to
implement a stockholders agreement with respect to the New Common Equity to be
effective on the Effective Date, such stockholders agreement, which shall be
included in the Plan Supplement and shall be in form and substance acceptable to
the parties identified in the Governance Term Sheet.

 

9

--------------------------------------------------------------------------------



 

118.                        “TRA” means that certain Tax Receivable Agreement
dated July 29, 2013, entered into by JEI, JEH, and each of the Members (as
defined in the TRA), as amended or supplemented.

 

119.                        “Unexpired Lease” means a lease to which one or more
of the Debtors is a party that is subject to assumption or rejection under
section 365 of the Bankruptcy Code.

 

120.                        “Unimpaired” means with respect to a Class of Claims
or Interests, a Class of Claims or Interests that is unimpaired within the
meaning of section 1124 of the Bankruptcy Code.

 

121.                        “Unsecured Noteholders” means the holders or
investment advisors or managers of discretionary accounts that hold Unsecured
Notes.

 

122.                        “Unsecured Notes” means collectively, the 2022 Notes
and the 2023 Notes.

 

123.                        “Unsecured Notes Claim” means any Claim on account
of the Unsecured Notes.

 

124.                        “Unsecured Notes Indenture Trustee” means UMB Bank,
National Association, or any successor thereto, in its capacity as trustee under
the 2022 Notes Indenture or the 2023 Notes Indenture, as applicable, its
successors, assigns, or any replacement agent appointed pursuant to the terms of
the 2022 Notes Indenture or the 2023 Notes Indenture, as applicable.

 

125.                        “Warrant Strike Price” means the strike price equal
to the sum of (a) $450,000,000.00, (b) the aggregate amount of interest that
would have accrued on the First Lien Notes Claims as of the Effective Date, and
(c) the Applicable Premium (as defined in the First Lien Notes Indenture)
calculated as of the Effective Date.

 

126.                        “2022 Notes” means the 6.75% Senior Notes due
April 1, 2022 issued pursuant to the 2022 Notes Indenture.

 

127.                        “2022 Notes Indenture” means that certain indenture
entered into among the Debtors thereto, and UMB Bank, National Association, or
any successor thereto, as indenture trustee, dated as of April 1, 2014, and as
may be amended or supplemented from time to time in accordance with its terms.

 

128.                        “2023 Notes” means the 9.25% Senior Notes due
March 15, 2023 issued pursuant to the 2023 Notes Indenture.

 

129.                        “2023 Notes Indenture” means that certain indenture
entered into among the Debtors thereto, and UMB Bank, National Association, or
any successor thereto, as indenture trustee, dated as of February 23, 2015, and
as may be amended or supplemented from time to time in accordance with its
terms.

 

B.                                     Rules of Interpretation.

 

For purposes of this Plan:  (1) in the appropriate context, each term, whether
stated in the singular or the plural, shall include both the singular and the
plural, and pronouns stated in the masculine, feminine, or neuter gender shall
include the masculine, feminine, and the neuter gender; (2) unless otherwise
specified, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those terms and conditions;
(3) unless otherwise specified, any reference herein to an existing document,
schedule, or exhibit, whether or not Filed, having been Filed or to be Filed
shall mean that document, schedule, or exhibit, as it may thereafter be amended,
modified, or supplemented; (4) any reference to an Entity as a holder of a Claim
or Interest includes that Entity’s successors and assigns; (5) unless otherwise
specified, all references herein to “Articles” are references to Articles hereof
or hereto; (6) unless otherwise specified, all references herein to exhibits are
references to exhibits in the Plan Supplement; (7) unless otherwise specified,
the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety
rather than to a particular portion of the Plan; (8) subject to the provisions
of any contract, certificate of incorporation, by-law, instrument, release, or
other agreement or document entered into in connection with the Plan, the rights
and obligations arising pursuant to the Plan shall be governed by, and construed
and enforced

 

10

--------------------------------------------------------------------------------



 

in accordance with the applicable federal law, including the Bankruptcy Code and
Bankruptcy Rules; (9) captions and headings to Articles are inserted for
convenience of reference only and are not intended to be a part of or to affect
the interpretation of the Plan; (10) unless otherwise specified herein, the
rules of construction set forth in section 102 of the Bankruptcy Code shall
apply; (11) any term used in capitalized form herein that is not otherwise
defined but that is used in the Bankruptcy Code or the Bankruptcy Rules shall
have the meaning assigned to that term in the Bankruptcy Code or the Bankruptcy
Rules, as the case may be; (12) all references to docket numbers of documents
Filed in the Chapter 11 Cases are references to the docket numbers under the
Bankruptcy Court’s CM/ECF system; (13) all references to statutes, regulations,
orders, rules of courts, and the like shall mean as amended from time to time,
and as applicable to the Chapter 11 Cases, unless otherwise stated; (14) the
words “include” and “including,” and variations thereof, shall not be deemed to
be terms of limitation, and shall be deemed to be followed by the words “without
limitation”; (15)  references to “Proofs of Claim,” “holders of Claims,”
“Disputed Claims,” and the like shall include “Proofs of Interest,” “holders of
Interests,” “Disputed Interests,” and the like, as applicable; (16) any
immaterial effectuating provisions may be interpreted by the Reorganized Debtors
in such a manner that is consistent with the overall purpose and intent of the
Plan all without further notice to or action, order, or approval of the
Bankruptcy Court or any other Entity; and (17) all references herein to consent,
acceptance, or approval may be conveyed by counsel for the respective parties
that have such consent, acceptance, or approval rights, including by electronic
mail.

 

C.                                    Computation of Time.

 

Unless otherwise specifically stated herein, the provisions of Bankruptcy
Rule 9006(a) shall apply in computing any period of time prescribed or allowed
herein.  If the date on which a transaction may occur pursuant to the Plan shall
occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day.  Any action to be taken on the
Effective Date may be taken on or as soon as reasonably practicable after the
Effective Date.

 

D.                                    Governing Law.

 

Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically stated,
the laws of the State of New York, without giving effect to the principles of
conflict of laws (other than section 5-1401 and section 5-1402 of the New York
General Obligations Law), shall govern the rights, obligations, construction,
and implementation of the Plan, any agreements, documents, instruments, or
contracts executed or entered into in connection with the Plan (except as
otherwise set forth in those agreements, in which case the governing law of such
agreement shall control), and corporate governance matters; provided, however,
that corporate governance matters relating to the Debtors or the Reorganized
Debtors, as applicable, not incorporated in New York shall be governed by the
laws of the state of incorporation or formation of the relevant Debtor or the
Reorganized Debtors, as applicable.

 

E.                                     Reference to Monetary Figures.

 

All references in the Plan to monetary figures shall refer to currency of the
United States of America, unless otherwise expressly provided herein.

 

F.                                     Reference to the Debtors or the
Reorganized Debtors.

 

Except as otherwise specifically provided in the Plan to the contrary,
references in the Plan to the Debtors or the Reorganized Debtors shall mean the
Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.

 

G.                                    Controlling Document.

 

In the event of an inconsistency between the Plan and the Disclosure Statement,
the terms of the Plan shall control in all respects.  In the event of an
inconsistency between the Plan and the Plan Supplement, the terms of the
relevant provision in the Plan Supplement shall control (unless stated otherwise
in such Plan Supplement document

 

11

--------------------------------------------------------------------------------



 

or in the Confirmation Order).  In the event of an inconsistency between the
Confirmation Order and the Plan, the Confirmation Order shall control.

 

H.                                    Consent Rights.

 

Notwithstanding anything herein to the contrary, any and all consent rights of
the parties to the Restructuring Support Agreements set forth in the
Restructuring Support Agreement (including the annexes thereto) with respect to
the form and substance of this Plan, all exhibits to the Plan, and the Plan
Supplement, and all other Definitive Documents (as defined in the Restructuring
Support Agreement), including any amendments, restatements, supplements, or
other modifications to such agreements and documents, and any consents, waivers,
or other deviations under or from any such documents, shall be incorporated
herein by this reference (including to the applicable definitions in Article I.A
hereof) and fully enforceable as if stated in full herein.

 

ARTICLE II.
ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

 

In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Claims, Professional Claims, and Priority Tax Claims have not
been classified and, thus, are excluded from the Classes of Claims and Interests
set forth in Article III hereof.

 

A.                                     Administrative Claims.

 

Unless otherwise agreed to by the holder of an Allowed Administrative Claim and
the Debtors or the Reorganized Debtors, as applicable, each holder of an Allowed
Administrative Claim (other than holders of Professional Claims and Claims for
fees and expenses pursuant to section 1930 of chapter 123 of title 28 of the
United States Code) will receive in full and final satisfaction of its
Administrative Claim an amount of Cash equal to the amount of such Allowed
Administrative Claim in accordance with the following:  (1) if an Administrative
Claim is Allowed on or prior to the Effective Date, on the Effective Date or as
soon as reasonably practicable thereafter (or, if not then due, when such
Allowed Administrative Claim is due or as soon as reasonably practicable
thereafter); (2) if such Administrative Claim is not Allowed as of the Effective
Date, no later than thirty (30) days after the date on which an order allowing
such Administrative Claim becomes a Final Order, or as soon as reasonably
practicable thereafter; (3) if such Allowed Administrative Claim is based on
liabilities incurred by the Debtors in the ordinary course of their business
after the Petition Date in accordance with the terms and conditions of the
particular transaction giving rise to such Allowed Administrative Claim without
any further action by the holders of such Allowed Administrative Claim; (4) at
such time and upon such terms as may be agreed upon by such holder and the
Debtors or the Reorganized Debtors, as applicable; or (5) at such time and upon
such terms as set forth in an order of the Bankruptcy Court.

 

B.                                     Professional Claims.

 

1.              Final Fee Applications and Payment of Professional Claims.

 

All requests for payment of Professional Claims for services rendered and
reimbursement of expenses incurred prior to the Confirmation Date must be Filed
no later than 45 days after the Effective Date.  The Bankruptcy Court shall
determine the Allowed amounts of such Professional Claims after notice and a
hearing in accordance with the procedures established by the Bankruptcy Court. 
The Reorganized Debtors shall pay Professional Claims in Cash in the amount the
Bankruptcy Court allows, including from the Professional Escrow Account, which
the Reorganized Debtors will establish in trust for the Professionals and fund
with Cash equal to the Professional Amount on the Effective Date.

 

2.              Professional Escrow Account.

 

On the Effective Date, the Reorganized Debtors shall establish and fund the
Professional Escrow Account with Cash equal to the Professional Amount, which
shall be funded by the Reorganized Debtors.  The Professional Escrow Account
shall be maintained in trust solely for the Professionals.  Such funds shall not
be considered property

 

12

--------------------------------------------------------------------------------



 

of the Estates of the Debtors or the Reorganized Debtors.  The amount of Amount
Professional Claims shall be paid in Cash to the Professionals by the
Reorganized Debtors from the Professional Escrow Account as soon as reasonably
practicable after such Professional Claims are Allowed.  When such Allowed
Professional Claims have been paid in full, any remaining amount in the
Professional Escrow Account shall promptly be paid to the Reorganized Debtors
without any further action or order of the Bankruptcy Court.

 

3.              Professional Amount.

 

Professionals shall reasonably estimate their unpaid Professional Claims and
other unpaid fees and expenses incurred in rendering services to the Debtors
before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than five days before the Effective Date; provided, however,
that such estimate shall not be deemed to limit the amount of the fees and
expenses that are the subject of each Professional’s final request for payment
in the Chapter 11 Cases.  If a Professional does not provide an estimate, the
Debtors or Reorganized Debtors may estimate the unpaid and unbilled fees and
expenses of such Professional.

 

4.              Post-Confirmation Fees and Expenses.

 

Except as otherwise specifically provided in the Plan, from and after the
Confirmation Date, the Debtors shall, in the ordinary course of business and
without any further notice to or action, order, or approval of the Bankruptcy
Court, pay in Cash the reasonable and documented legal, professional, or other
fees and expenses related to implementation of the Plan and Consummation
incurred by the Debtors; provided that the applicable professionals shall
provide copies of invoices for such amounts in advance to counsel to the First
Lien Ad Hoc Group.  Upon the Confirmation Date, any requirement that
Professionals comply with sections 327 through 331, 363, and 1103 of the
Bankruptcy Code in seeking retention or compensation for services rendered after
such date shall terminate, and the Debtors may employ and pay any Professional
in the ordinary course of business without any further notice to or action,
order, or approval of the Bankruptcy Court.

 

C.                                    Priority Tax Claims.

 

Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of and in exchange for each Allowed Priority Tax Claim, each
holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code.

 

ARTICLE III.
CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 

A.                                     Classification of Claims and Interests.

 

This Plan constitutes a separate Plan proposed by each Debtor.  Except for the
Claims addressed in Article II hereof, all Claims and Interests are classified
in the Classes set forth below in accordance with sections 1122 and
1123(a)(1) of the Bankruptcy Code.  A Claim or an Interest is classified in a
particular Class only to the extent that the Claim or Interest fits within the
description of that Class and is classified in other Class(es) to the extent
that any portion of the Claim or Interest fits within the description of such
other Class(es).  A Claim or an Interest also is classified in a particular
Class for the purpose of receiving distributions under the Plan only to the
extent that such Claim or Interest is an Allowed Claim or Interest in that
Class and has not been paid, released, or otherwise satisfied prior to the
Effective Date.

 

The classification of Claims and Interests against the Debtors pursuant to the
Plan is as follows:

 

Class

 

Claims and Interests

 

Status

 

Voting Rights

Class 1

 

Other Secured Claims

 

Unimpaired

 

Not Entitled to Vote (Deemed to Accept)

Class 2

 

Other Priority Claims

 

Unimpaired

 

Not Entitled to Vote (Deemed to Accept)

 

13

--------------------------------------------------------------------------------



 

Class

 

Claims and Interests

 

Status

 

Voting Rights

Class 3

 

Hedge Claims / RBL Claims

 

Unimpaired

 

Not Entitled to Vote (Deemed to Accept)

Class 4

 

First Lien Notes Claims

 

Impaired

 

Entitled to Vote

Class 5

 

Unsecured Notes Claims

 

Impaired

 

Entitled to Vote

Class 6

 

General Unsecured Claims against Debtors other than JEI and JEI, LLC

 

Unimpaired

 

Not Entitled to Vote (Deemed to Accept)

Class 7

 

General Unsecured Claims against JEI and/or JEI, LLC

 

Impaired

 

Entitled to Vote

Class 8

 

Intercompany Claims

 

Unimpaired / Impaired

 

Not Entitled to Vote (Deemed to Accept or Reject)

Class 9

 

Existing Preferred Equity Interests

 

Impaired

 

Not Entitled to Vote (Deemed to Reject)

Class 10

 

Existing Common Equity Interests

 

Impaired

 

Not Entitled to Vote (Deemed to Reject)

Class 11

 

Intercompany Interests

 

Unimpaired / Impaired

 

Not Entitled to Vote (Deemed to Accept or Reject)

 

B.                                     Treatment of Claims and Interests.

 

Each holder of an Allowed Claim or Allowed Interest, as applicable, shall
receive under the Plan the treatment described below in full and final
satisfaction, settlement, release, and discharge of and in exchange for such
holder’s Allowed Claim or Allowed Interest, except to the extent different
treatment is agreed to by the Reorganized Debtors and the holder of such Allowed
Claim or Allowed Interest, as applicable.  Unless otherwise indicated, the
holder of an Allowed Claim or Allowed Interest, as applicable, shall receive
such treatment on the Effective Date or as soon as reasonably practicable
thereafter.

 

1.              Class 1 — Other Secured Claims

 

(a)                                 Classification:  Class 1 consists of all
Other Secured Claims.

 

(b)                                 Treatment: Each holder of an Allowed Other
Secured Claim shall receive, at the option of the applicable Debtor

 

(i)                                     payment in full in Cash of its Allowed
Class 1 Claim;

 

(ii)                                  the collateral securing its Allowed
Class 1 Claim;

 

(iii)                               Reinstatement of its Allowed Class 1 Claim;
or

 

(iv)                              such other treatment that renders its Allowed
Class 1 Claim Unimpaired in accordance with section 1124 of the Bankruptcy Code.

 

(c)                                  Voting:  Class 1 is Unimpaired under the
Plan.  Holders of Claims in Class 1 are conclusively presumed to have accepted
the Plan pursuant to section 1126(f) of the Bankruptcy Code.  Therefore, such
holders are not entitled to vote to accept or reject the Plan.

 

14

--------------------------------------------------------------------------------



 

2.              Class 2 — Other Priority Claims

 

(a)                                 Classification:  Class 2 consists of all
Other Priority Claims.

 

(b)                                 Treatment:  Each holder of an Allowed Other
Priority Claim shall receive payment in full in Cash.

 

(c)                                  Voting:  Class 2 is Unimpaired under the
Plan.  Holders of Claims in Class 2 are conclusively presumed to have accepted
the Plan pursuant to section 1126(f) of the Bankruptcy Code.  Therefore, such
holders are not entitled to vote to accept or reject the Plan.

 

3.              Class 3 — Hedge Claims and RBL Claims

 

(a)                                 Classification:  Class 3 consists of all
Hedge Claims and RBL Claims, if any.

 

(b)                                 Treatment:  Each holder of an Allowed Hedge
Claim or Allowed RBL Claim shall receive payment in full in Cash or such other
treatment rendering its Allowed Hedge Claim or Allowed RBL Claim, as applicable,
Unimpaired in accordance with section 1124 of the Bankruptcy Code.

 

(c)                                  Voting: Class 3 is Unimpaired under the
Plan.  Holders of Claims in Class 3 are conclusively presumed to have accepted
the Plan pursuant to section 1126(f) of the Bankruptcy Code.  Therefore, such
holders are not entitled to vote to accept or reject the Plan.

 

4.              Class 4 — First Lien Notes Claims

 

(a)                                 Classification:  Class 4 consists of all
First Lien Notes Claims.

 

(b)                                 Allowance:  On the Effective Date, in
accordance with the Cash Collateral Order, the First Lien Notes Claims shall be
Allowed in the aggregate principal amount of not less than $450,000,000.00, plus
any accrued but unpaid interest thereon payable as of the Petition Date at the
applicable contractual interest rate and any unpaid fees and expenses payable in
accordance with the First Lien Notes Indenture.

 

(c)                                  Treatment:  Each holder of an Allowed First
Lien Notes Claim shall receive its Pro Rata share of 96% of the New Common
Equity, subject to dilution on account of the Management Incentive Plan and the
New Warrants.

 

(d)                                 Voting:  Class 4 is Impaired under the
Plan.  Holders of Claims in Class 4 are entitled to vote to accept or reject the
Plan.

 

5.              Class 5 — Unsecured Notes Claims

 

(a)                                 Classification:  Class 5 consists of all
Unsecured Notes Claims.

 

(b)                                 Allowance:  On the Effective Date, the
Unsecured Notes Claims shall be Allowed in the aggregate principal amount of not
less than $559,100,000.00, plus any accrued but unpaid interest thereon payable
as of the Petition Date at the applicable contractual interest rate in
accordance with the 2022 Notes Indenture and the 2023 Notes Indenture, as
applicable.

 

(c)                                  Treatment:  Each holder of an Allowed
Unsecured Notes Claim shall receive its Pro Rata share of:

 

15

--------------------------------------------------------------------------------



 

(i)                                     4% of the New Common Equity, subject to
dilution on account of the Management Incentive Plan and the New Warrants; and

 

(ii)                                  the New Warrants.

 

(d)                                 Voting:  Class 5 is Impaired under the
Plan.  Holders of Claims in Class 5 are entitled to vote to accept or reject the
Plan.

 

6.              Class 6 — General Unsecured Claims against Debtors other than
JEI and JEI, LLC

 

(a)                                 Classification:  Class 6 consists of all
General Unsecured Claims against Debtors other than JEI and JEI, LLC.

 

(b)                                 Treatment:  Each holder of an Allowed
General Unsecured Claim against Debtors other than JEI and JEI, LLC, shall
receive, at the option of the applicable Debtor:

 

(i)                                     payment in full in Cash; or

 

(ii)                                  Reinstatement.

 

(c)                                  Voting:  Class 6 is Unimpaired under the
Plan.  Holders of Claims in Class 6 are conclusively presumed to have accepted
the Plan pursuant to section 1126(f) of the Bankruptcy Code.  Therefore, such
holders are not entitled to vote to accept or reject the Plan.

 

7.              Class 7 — General Unsecured Claims against JEI and/or JEI, LLC

 

(a)                                 Classification:  Class 7 consists of all
General Unsecured Claims against JEI and/or JEI, LLC.

 

(b)                                 Treatment:  Each holder of an Allowed
General Unsecured Claim against JEI and/or JEI, LLC shall receive $0.

 

(c)                                  Voting:  Class 7 is Impaired under the
Plan.  Holders of Claims in Class 7 are entitled to vote to accept or reject the
Plan.

 

8.              Class 8 — Intercompany Claims

 

(a)                                 Classification:  Class 8 consists of all
Intercompany Claims.

 

(b)                                 Treatment:  Each Allowed Intercompany Claim
shall be, at the option of the applicable Debtor, either:

 

(i)                                     Reinstated;

 

(ii)                                  canceled, released, and extinguished, and
will be of no further force or effect; or

 

(iii)                               otherwise addressed at the option of each
applicable Debtor such that holders of Class 8 Intercompany Claims will not
receive any distribution on account of such Class 8 Claims.

 

(c)                                  Voting:  Class 8 is conclusively deemed to
have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code or
rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.  Class 8
is not entitled to vote to accept or reject the Plan.

 

16

--------------------------------------------------------------------------------



 

9.              Class 9 — Existing Preferred Equity Interests

 

(a)                                 Classification:  Class 9 consists of all
Existing Preferred Equity Interests.

 

(b)                                 Treatment:  Holders of Existing Preferred
Equity Interests will not receive any distribution on account of such Interests,
which will be canceled, released, and extinguished as of the Effective Date, and
will be of no further force or effect.

 

(c)                                  Voting: Class 9 is conclusively deemed to
have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. 
Class 9 is not entitled to vote to accept or reject the Plan.

 

10.       Class 10 — Existing Common Equity Interests

 

(a)                                 Classification:  Class 10 consists of all
Existing Common Equity Interests.

 

(b)                                 Treatment:  Holders of Existing Common
Equity Interests will not receive any distribution on account of such Interests,
which will be canceled, released, and extinguished as of the Effective Date, and
will be of no further force or effect.

 

(c)                                  Voting:  Class 10 is conclusively deemed to
have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. 
Class 10 is not entitled to vote to accept or reject the Plan.

 

11.       Class 11 — Intercompany Interests

 

(a)                                 Classification:  Class 11 consists of all
Intercompany Interests.

 

(b)                                 Treatment:  Each Intercompany Interest shall
be Reinstated as of the Effective Date or, at the Debtors’ or the Reorganized
Debtors’ option, shall be cancelled.  No distribution shall be made on account
of any Intercompany Interests.

 

(c)                                  Voting:  Class 11 is conclusively deemed to
have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code or
rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.  Class 11
is not entitled to vote to accept or reject the Plan.

 

C.                                    Special Provision Governing Unimpaired
Claims.

 

Except as otherwise provided in the Plan, nothing under the Plan shall affect
the Debtors’ or the Reorganized Debtors’ rights regarding any Unimpaired Claim,
including, all rights regarding legal and equitable defenses to or setoffs or
recoupments against any such Unimpaired Claim.

 

D.                                    Elimination of Vacant Classes.

 

Any Class of Claims or Interests that does not have a holder of an Allowed Claim
or Allowed Interest or a Claim or Interest temporarily Allowed by the Bankruptcy
Court as of the date of the Confirmation Hearing shall be deemed eliminated from
the Plan for purposes of voting to accept or reject the Plan and for purposes of
determining acceptance or rejection of the Plan by such Class pursuant to
section 1129(a)(8) of the Bankruptcy Code.

 

E.                                     Voting Classes, Presumed Acceptance by
Non-Voting Classes.

 

If a Class contains Claims or Interests eligible to vote and no holders of
Claims or Interests eligible to vote in such Class vote to accept or reject the
Plan, the holders of such Claims or Interests in such Class shall be deemed to
have accepted the Plan.

 

17

--------------------------------------------------------------------------------



 

F.                                     Intercompany Interests.

 

To the extent Reinstated under the Plan, distributions on account of
Intercompany Interests are not being received by holders of such Intercompany
Interests on account of their Intercompany Interests but for the purposes of
administrative convenience and due to the importance of maintaining the
prepetition corporate structure for the ultimate benefit of the holders of New
Common Equity, and in exchange for the Debtors’ and Reorganized Debtors’
agreement under the Plan to make certain distributions to the holders of Allowed
Claims.

 

G.                                    Confirmation Pursuant to Sections
1129(a)(10) and 1129(b) of the Bankruptcy Code.

 

Section 1129(a)(10) of the Bankruptcy Code shall be satisfied for purposes of
Confirmation by acceptance of the Plan by one or more of the Classes entitled to
vote pursuant to Article III.B of the Plan. The Debtors reserve the right to
modify the Plan in accordance with Article X hereof to the extent, if any, that
Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires
modification, including by modifying the treatment applicable to a Class of
Claims or Interests to render such Class of Claims or Interests Unimpaired to
the extent permitted by the Bankruptcy Code and the Bankruptcy Rules.

 

H.                                    Controversy Concerning Impairment.

 

If a controversy arises as to whether any Claims or Interests, or any Class of
Claims or Interests, are Impaired, the Bankruptcy Court shall, after notice and
a hearing, determine such controversy on or before the Confirmation Date.

 

I.                                         Subordinated Claims.

 

The allowance, classification, and treatment of all Allowed Claims and Allowed
Interests and the respective distributions and treatments under the Plan take
into account and conform to the relative priority and rights of the Claims and
Interests in each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, section 510(b) of the Bankruptcy Code, or
otherwise.  Pursuant to section 510 of the Bankruptcy Code, and subject to the
Restructuring Support Agreement, the Reorganized Debtors reserve the right to
re-classify any Allowed Claim or Allowed Interest in accordance with any
contractual, legal, or equitable subordination relating thereto.

 

ARTICLE IV.
MEANS FOR IMPLEMENTATION OF THE PLAN

 

A.                                     General Settlement of Claims and
Interests.

 

As discussed in detail in the Disclosure Statement and as otherwise provided
herein, pursuant to section 1123 of the Bankruptcy Code and Bankruptcy
Rule 9019, and in consideration for the classification, distributions, releases,
and other benefits provided under the Plan, upon the Effective Date, the
provisions of the Plan shall constitute a good faith compromise and settlement
of all Claims and Interests and controversies resolved pursuant to the Plan,
including (1) any challenge to the amount, validity, perfection, enforceability,
priority or extent of the Hedge Claims, RBL Claims, First Lien Notes Claims, or
the Unsecured Notes Claims and (2) any claim to avoid, subordinate, or disallow
any Hedge Claim, RBL Claim, First Lien Notes Claim, or Unsecured Notes Claim,
whether under any provision of chapter 5 of the Bankruptcy Code, on any
equitable theory (including equitable subordination, equitable disallowance, or
unjust enrichment) or otherwise.  The Plan shall be deemed a motion to approve
the good faith compromise and settlement of all such Claims, Interests, and
controversies pursuant to Bankruptcy Rule 9019, and the entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of such
compromise and settlement under section 1123 of the Bankruptcy Code and
Bankruptcy Rule 9019, as well as a finding by the Bankruptcy Court that such
settlement and compromise is fair, equitable, reasonable and in the best
interests of the Debtors and their Estates.  Subject to Article VI hereof, all
distributions made to holders of Allowed Claims and Allowed Interests (as
applicable) in any Class are intended to be and shall be final.

 

18

--------------------------------------------------------------------------------



 

B.                                     Restructuring Transactions.

 

On or before the Effective Date, the applicable Debtors or the Reorganized
Debtors shall enter into and shall take any actions as may be necessary or
appropriate to effect the Restructuring Transactions, including as set forth in
the Restructuring Transactions Memorandum.  The actions to implement the
Restructuring Transactions may include:  (1) the execution and delivery of
appropriate agreements or other documents of merger, amalgamation,
consolidation, restructuring, conversion, disposition, transfer, arrangement,
continuance, dissolution, sale, purchase, or liquidation containing terms that
are consistent with the terms of the Plan and that satisfy the applicable
requirements of applicable law and any other terms to which the applicable
Entities may agree; (2) the execution and delivery of appropriate instruments of
transfer, assignment, assumption, or delegation of any asset, property, right,
liability, debt, or obligation on terms consistent with the terms of the Plan
and having other terms for which the applicable parties agree; (3) the filing of
appropriate certificates or articles of incorporation, formation,
reincorporation, merger, consolidation, conversion, amalgamation, arrangement,
continuance, or dissolution pursuant to applicable state or provincial law; and
(4) all other actions that the applicable Entities determine to be necessary,
including making filings or recordings that may be required by applicable law in
connection with the Plan.  The Confirmation Order shall, and shall be deemed to,
pursuant to sections 363 and 1123 of the Bankruptcy Code, authorize, among other
things, all actions as may be necessary or appropriate to effect any transaction
described in, contemplated by, or necessary to effectuate the Plan.

 

C.                                    Reorganized Debtors.

 

On the Effective Date, the New Board shall be established, and the Reorganized
Debtors shall adopt their New Organizational Documents, which shall be
consistent with the Governance Term Sheet.  The Reorganized Debtors shall be
authorized to adopt any other agreements, documents, and instruments and to take
any other actions contemplated under the Plan as necessary to consummate the
Plan.  Cash payments to be made pursuant to the Plan will be made by the Debtors
or Reorganized Debtors.  The Debtors and Reorganized Debtors will be entitled to
transfer funds between and among themselves as they determine to be necessary or
appropriate to enable the Debtors or Reorganized Debtors, as applicable, to
satisfy their obligations under the Plan.  Except as set forth herein, any
changes in intercompany account balances resulting from such transfers will be
accounted for and settled in accordance with the Debtors’ historical
intercompany account settlement practices and will not violate the terms of the
Plan.

 

From and after the Effective Date, the Reorganized Debtors, subject to any
applicable limitations set forth in any post-Effective Date agreement, shall
have the right and authority without further order of the Bankruptcy Court to
raise additional capital and obtain additional financing as the boards of
directors of the applicable Reorganized Debtors deem appropriate.

 

D.                                    Sources of Consideration for Plan
Distributions.

 

The Debtors and the Reorganized Debtors, as applicable, shall fund distributions
under the Plan with:  (1) Cash on hand, including Cash from operations; (2) the
New Common Equity; (3) the New Warrants; and (4) the proceeds from the Exit
Facility, as applicable.

 

1.              Exit Facility.

 

On the Effective Date, the Reorganized Debtors shall enter into the Exit
Facility, the terms of which will be set forth in the Exit Facility Documents,
provided that the Debtors or the Reorganized Debtors, as applicable, determine
that entry into the Exit Facility is in the best interests of the Reorganized
Debtors, and the First Lien Noteholders agree with such determination.

 

To the extent applicable, Confirmation of the Plan shall be deemed (a) approval
of the Exit Facility (including the transactions contemplated thereby, and all
actions to be taken, undertakings to be made, and obligations to be incurred and
fees paid by the Debtors or the Reorganized Debtors, as applicable, in
connection therewith), to the extent not approved by the Court previously, and
(b) authorization for the Debtors or the Reorganized Debtors, as applicable, to,
without further notice to or order of the Court, (i) execute and deliver those
documents necessary or appropriate to obtain the Exit Facility, including the
Exit Facility Documents and (ii) act or take action under applicable law,
regulation, order, or rule or vote, consent, authorization, or approval of any
Person, subject to such modifications as

 

19

--------------------------------------------------------------------------------



 

the Debtors or the Reorganized Debtors, as applicable, may deem to be necessary
to consummate the Exit Facility; provided that such modifications are reasonably
acceptable to the Required Consenting First Lien Noteholders.

 

2.              Issuance of New Common Equity.

 

The issuance of the New Common Equity, including options or other equity awards,
if any, reserved for the Management Incentive Plan, and the New Warrants, by the
Reorganized Debtors (as set forth in the Restructuring Transactions Memorandum)
shall be authorized without the need for any further corporate action or without
any further action by the holders of Claims or Interests.  The Reorganized
Debtors shall be authorized to issue a certain number of shares, units or equity
interests (as the case may be based on how the New Common Equity is denominated
and the identity of the Reorganized Debtor issuing such shares, units, or equity
interests) of New Common Equity required to be issued under the Plan and
pursuant to their New Organizational Documents.  On the Effective Date, the
Debtors or Reorganized Debtors, as applicable, shall issue all Securities,
notes, instruments, certificates, and other documents required to be issued
pursuant to the Plan.

 

All of the shares, units, or equity interests (as the case may be based on how
the New Common Equity is denominated) of New Common Equity issued pursuant to
the Plan shall be duly authorized, validly issued, fully paid, and
non-assessable.  Each distribution and issuance referred to in Article VI hereof
shall be governed by the terms and conditions set forth in the Plan applicable
to such distribution or issuance and by the terms and conditions of the
instruments evidencing or relating to such distribution or issuance, which terms
and conditions shall bind each Entity receiving such distribution or issuance.

 

3.              Stockholders Agreement.

 

On the Effective Date, one or more of the Reorganized Debtors and the Holders of
the New Common Equity may enter into the Stockholders Agreement in substantially
the form included in the Plan Supplement (solely to the extent a determination
has been made in accordance with the Governance Term Sheet to implement such an
agreement).  The Stockholders Agreement shall be deemed to be valid, binding,
and enforceable in accordance with its terms, and each holder of New Common
Equity shall be bound thereby, in each case without the need for execution by
any party thereto other than the applicable Reorganized Debtor(s).

 

4.              Issuance of New Warrants.

 

On the Effective Date, the applicable Reorganized Debtor (as set forth in the
Restructuring Transactions Memorandum) will issue the New Warrants only to the
extent required to provide for distributions to holders of Unsecured Notes
Claims, as contemplated by this Plan.  All of the New Warrants issued pursuant
to the Plan shall be duly authorized without the need for any further corporate
action and without any further action by the Debtors or Reorganized Debtors, as
applicable, validly issued, fully paid, and non-assessable.  Each distribution
and issuance referred to in Article VI hereof shall be governed by the terms and
conditions set forth in the Plan applicable to such distribution or issuance and
by the terms and conditions of the instruments evidencing or relating to such
distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance without the need for execution by any
party thereto other than the applicable Reorganized Debtor(s).

 

E.                                     Holders of Working and Similar Interests.

 

The legal and equitable rights, interests, defenses, and obligations of lessors
under the Debtors’ oil and gas leases, holders of certain other mineral
interests related to the Debtors’ oil and gas properties, owners of
non-operating working interests in the Debtors’ oil and gas properties,
counterparties to the Debtors’ joint operating agreements, and holders of claims
related to joint-interest billings and other similar working interests shall not
be impaired in any manner by the provisions of this Plan.  Nor shall anything in
this Plan impair the related legal and equitable rights, interests, defenses, or
obligations of the Debtors or the Reorganized Debtors.  To the extent
applicable, such Claims or Interests shall be Reinstated pursuant to this Plan.

 

Notwithstanding the foregoing, nothing in this Article IV.E hereof shall limit
the Debtors’ rights to reject any executory contract or unexpired lease in
accordance with the Bankruptcy Code or pursuant to Article V hereof.

 

20

--------------------------------------------------------------------------------



 

F.                                     Corporate Existence.

 

Except as otherwise provided in the Plan or any agreement, instrument, or other
document incorporated in the Plan or the Plan Supplement, each Debtor shall
continue to exist after the Effective Date as a separate corporate entity,
limited liability company, partnership, or other form, as the case may be, with
all the powers of a corporation, limited liability company, partnership, or
other form, as the case may be, pursuant to the applicable law in the
jurisdiction in which each applicable Debtor is incorporated or formed and
pursuant to the respective certificate of incorporation and by-laws (or other
formation documents) in effect prior to the Effective Date, except to the extent
such certificate of incorporation and by-laws (or other formation documents) are
amended under the Plan or otherwise, in each case, consistent with the
Restructuring Support Agreement, and to the extent such documents are amended,
such documents are deemed to be amended pursuant to the Plan and require no
further action or approval (other than any requisite filings required under
applicable state, provincial, or federal law).  After the Effective Date, the
respective certificate of incorporation and bylaws (or other formation
documents) of one or more of the Reorganized Debtors may be amended or modified
without supervision or approval by the Bankruptcy Court and free of any
restrictions of the Bankruptcy Code or Bankruptcy Rules.  After the Effective
Date, one or more of the Reorganized Debtors may be disposed of, dissolved,
wound down, or liquidated without supervision or approval by the Bankruptcy
Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

 

G.                                    Vesting of Assets in the Reorganized
Debtors.

 

Except as otherwise provided in the Plan (including, for the avoidance of doubt,
the Restructuring Transactions Memorandum) or any agreement, instrument, or
other document incorporated in, or entered into in connection with or pursuant
to, the Plan or Plan Supplement, on the Effective Date, all property in each
Estate, all Causes of Action, and any property acquired by any of the Debtors
pursuant to the Plan shall vest in each respective Reorganized Debtor, free and
clear of all Liens, Claims, charges, or other encumbrances.  On and after the
Effective Date, except as otherwise provided in the Plan, each Reorganized
Debtor may operate its business and may use, acquire, or dispose of property and
compromise or settle any Claims, Interests, or Causes of Action without
supervision or approval by the Bankruptcy Court and free of any restrictions of
the Bankruptcy Code or Bankruptcy Rules.

 

H.                                    Cancellation of Existing Securities and
Agreements.

 

On the Effective Date, except to the extent otherwise provided in the Plan, all
notes, instruments, certificates, credit agreements, indentures, and other
documents evidencing Claims or Interests, including any such notes, instruments,
certificates, or other documents evidencing the JEH Mirror Preferred Units,
shall be cancelled and the obligations of the Debtors thereunder or in any way
related thereto shall be deemed satisfied in full, cancelled, discharged, and of
no force or effect.  Holders of or parties to such cancelled instruments,
Securities, and other documentation will have no rights arising from or relating
to such instruments, Securities, and other documentation, or the cancellation
thereof, except the rights provided for pursuant to this Plan.  Notwithstanding
anything to the contrary herein, but subject to any applicable provisions of
Article VI hereof, the First Lien Notes Indenture, the 2022 Notes Indenture, and
the 2023 Notes Indenture shall continue in effect solely to the extent necessary
to:  (1) permit holders of Claims under the First Lien Notes Indenture, the 2022
Notes Indenture, and the 2023 Notes Indenture to receive their respective
Distributions, as applicable; (2) permit the Reorganized Debtors, the First Lien
Notes Indenture Trustee, the First Lien Notes Collateral Agent, and the
Unsecured Notes Indenture Trustee to make Plan Distributions on account of the
Allowed Claims under the First Lien Notes Indenture, the 2022 Notes Indenture,
and the 2023 Notes Indenture, as applicable, and deduct therefrom such
reasonable compensation, fees, and expenses (a) due to the First Lien Notes
Indenture Trustee or the Unsecured Notes Indenture Trustee under the First Lien
Notes Indenture, the 2022 Notes Indenture, or the 2023 Notes Indenture, as
applicable, or (b) incurred by the First Lien Notes Indenture Trustee or the
Unsecured Notes Indenture Trustee in making such Plan Distributions; and
(3) permit the First Lien Notes Indenture Trustee and the Unsecured Notes
Indenture Trustee to seek compensation and/or reimbursement of fees and expenses
in accordance with the terms of this Plan.  Except as provided in this Plan
(including Article VI hereof), on the Effective Date, the First Lien Notes
Indenture Trustee and the Unsecured Notes Indenture Trustee, and their
respective agents, successors, and assigns shall be automatically and fully
discharged of all of their duties and obligations associated with the First Lien
Notes Indenture, the 2022 Notes Indenture, or the 2023 Notes Indenture, as
applicable.  The commitments and obligations (if any) of the RBL Lenders, the
First Lien

 

21

--------------------------------------------------------------------------------



 

Noteholders or the Unsecured Noteholders to extend any further or future credit
or financial accommodations to any of the Debtors, any of their respective
subsidiaries or any of their respective successors or assigns under the RBL
Credit Agreement, the First Lien Notes Indenture, the 2022 Notes Indenture, or
the 2023 Notes Indenture, as applicable, shall fully terminate and be of no
further force or effect on the Effective Date.

 

I.                                         Corporate Action.

 

Upon the Effective Date, all actions contemplated under the Plan shall be deemed
authorized and approved in all respects, including: (1) adoption or assumption,
as applicable, of the Compensation and Benefit Programs; (2) selection of the
directors and officers for the Reorganized Debtors; (3) the issuance and
distribution of the New Common Equity; (4) implementation of the Restructuring
Transactions; (5) issuance and distribution of the New Warrants; (6) entry into
the New Warrants Agreement, the Stockholders Agreement, and the Exit Facility
Documents, as applicable; (7) all other actions contemplated under the Plan
(whether to occur before, on, or after the Effective Date); (8) adoption of the
New Organizational Documents; (9) the rejection, assumption, or assumption and
assignment, as applicable, of Executory Contracts and Unexpired Leases; and
(10) all other acts or actions contemplated or reasonably necessary or
appropriate to promptly consummate the Restructuring Transactions contemplated
by the Plan (whether to occur before, on, or after the Effective Date).  All
matters provided for in the Plan involving the corporate structure of the
Debtors or the Reorganized Debtors, and any corporate, partnership, limited
liability company, or other governance action required by the Debtors or the
Reorganized Debtor, as applicable, in connection with the Plan shall be deemed
to have occurred and shall be in effect, without any requirement of further
action by the Security holders, members, directors, or officers of the Debtors
or the Reorganized Debtors, as applicable.  On or (as applicable) prior to the
Effective Date, the appropriate officers of the Debtors or the Reorganized
Debtors, as applicable, shall be authorized and (as applicable) directed to
issue, execute, and deliver the agreements, documents, Securities, and
instruments contemplated under the Plan (or necessary or desirable to effect the
transactions contemplated under the Plan) in the name of and on behalf of the
Reorganized Debtors, including the New Common Equity, the New Organizational
Documents, the New Warrants and the New Warrants Agreement (as applicable), the
Exit Facility Documents, and any and all other agreements, documents,
Securities, and instruments relating to the foregoing.  The authorizations and
approvals contemplated by this Article IV.I shall be effective notwithstanding
any requirements under non-bankruptcy law.

 

J.                                       New Organizational Documents.

 

On or immediately prior to the Effective Date, the New Organizational Documents
shall be automatically adopted by the applicable Reorganized Debtors.  To the
extent required under the Plan or applicable non-bankruptcy law, each of the
Reorganized Debtors will file its New Organizational Documents with the
applicable Secretaries of State and/or other applicable authorities in its
respective state or country of organization if and to the extent required in
accordance with the applicable laws of the respective state or country of
organization.  The New Organizational Documents will prohibit the issuance of
non-voting equity Securities, to the extent required under section 1123(a)(6) of
the Bankruptcy Code.  For the avoidance of doubt, the New Organizational
Documents shall be consistent with the Governance Term Sheet.  After the
Effective Date, the Reorganized Debtors may amend and restate their respective
New Organizational Documents, and the Reorganized Debtors may file such amended
certificates or articles of incorporation, bylaws, or such other applicable
formation documents, and other constituent documents as permitted by the laws of
the respective states, provinces, or countries of incorporation and the New
Organizational Documents.

 

K.                                    Indemnification Provisions in
Organizational Documents.

 

As of the Effective Date, the New Organizational Documents of each Reorganized
Debtor shall, to the fullest extent permitted by applicable law, provide for the
indemnification, defense, reimbursement, exculpation, and/or limitation of
liability of, and advancement of fees and expenses to, current and former
managers, directors, officers, employees, or agents at least to the same extent
as the certificate of incorporation, bylaws, or similar organizational document
of each of the respective Debtors on the Petition Date, against any claims or
causes of action whether direct or derivative, liquidated or unliquidated,
fixed, or contingent, disputed or undisputed, matured or unmatured, known or
unknown, foreseen or unforeseen, asserted or unasserted.

 

22

--------------------------------------------------------------------------------



 

L.                                      Directors and Officers of the
Reorganized Debtors.

 

As of the Effective Date, the term of the current members of the board of
directors of JEI shall expire, and all of the directors for the initial term of
the New Board shall be appointed in accordance with the Governance Term Sheet. 
The New Board shall initially consist of 7 members.  In subsequent terms, the
directors shall be selected in accordance with the New Organizational Documents
of the Reorganized Debtors.  To the extent known, the identity of the members of
the New Board will be disclosed in the Plan Supplement or prior to the
Confirmation Hearing, consistent with section 1129(a)(5) of the Bankruptcy
Code.  Each director and officer of the Reorganized Debtors shall serve from and
after the Effective Date pursuant to the terms of the applicable New
Organizational Documents and other constituent documents.

 

M.                                  Effectuating Documents; Further
Transactions.

 

On and after the Effective Date, the Reorganized Debtors, and their respective
officers, directors, members, or managers (as applicable), are authorized to and
may issue, execute, deliver, file, or record such contracts, Securities,
instruments, releases, and other agreements or documents and take such actions
as may be necessary or appropriate to effectuate, implement, and further
evidence the terms and conditions of the Plan and the Securities issued pursuant
to the Plan in the name of and on behalf of the Reorganized Debtors, without the
need for any approvals, authorization, or consents except for those expressly
required pursuant to the Plan.

 

N.                                    Section 1146 Exemption.

 

To the fullest extent permitted by section 1146(a) of the Bankruptcy Code, any
transfers (whether from a Debtor to a Reorganized Debtor or to any other Person)
of property under the Plan or pursuant to:  (1) the issuance, distribution,
transfer, or exchange of any debt, equity Security, or other interest in the
Debtors or the Reorganized Debtors; (2) the Restructuring Transactions; (3) the
creation, modification, consolidation, termination, refinancing, and/or
recording of any mortgage, deed of trust, or other security interest, or the
securing of additional indebtedness by such or other means; (4) the making,
assignment, or recording of any lease or sublease; (5) the grant of collateral
as security for the Reorganized Debtors’ obligations under and in connection
with the Exit Facility; or (6) the making, delivery, or recording of any deed or
other instrument of transfer under, in furtherance of, or in connection with,
the Plan, including any deeds, bills of sale, assignments, or other instrument
of transfer executed in connection with any transaction arising out of,
contemplated by, or in any way related to the Plan, shall not be subject to any
document recording tax, stamp tax, conveyance fee, intangibles or similar tax,
mortgage tax, real estate transfer tax, personal property transfer tax, sales or
use tax, mortgage recording tax, Uniform Commercial Code filing or recording
fee, regulatory filing or recording fee, or other similar tax or governmental
assessment, and upon entry of the Confirmation Order, the appropriate state or
local governmental officials or agents shall forego the collection of any such
tax or governmental assessment and accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax,
recordation fee, or governmental assessment.  All filing or recording officers
(or any other Person with authority over any of the foregoing), wherever located
and by whomever appointed, shall comply with the requirements of section
1146(a) of the Bankruptcy Code, shall forego the collection of any such tax or
governmental assessment, and shall accept for filing and recordation any of the
foregoing instruments or other documents without the payment of any such tax or
governmental assessment.

 

O.                                    Director and Officer Liability Insurance.

 

Notwithstanding anything in the Plan to the contrary, the Reorganized Debtors
shall be deemed to have assumed all of the Debtors’ D&O Liability Insurance
Policies pursuant to section 365(a) of the Bankruptcy Code effective as of the
Effective Date.  Entry of the Confirmation Order will constitute the Bankruptcy
Court’s approval of the Reorganized Debtors’ foregoing assumption of each of the
unexpired D&O Liability Insurance Policies.  Notwithstanding anything to the
contrary contained in the Plan, Confirmation of the Plan shall not discharge,
impair, or otherwise modify any indemnity obligations assumed by the foregoing
assumption of the D&O Liability Insurance Policies, and each such indemnity
obligation will be deemed and treated as an Executory Contract that has been
assumed by the Debtors under the Plan as to which no Proof of Claim need be
filed.

 

23

--------------------------------------------------------------------------------



 

In addition, after the Effective Date, none of the Reorganized Debtors shall
terminate or otherwise reduce the coverage under any D&O Liability Insurance
Policies (including any “tail policy”) in effect on or after the Petition Date,
with respect to conduct occurring prior thereto, and all directors and officers
of the Debtors who served in such capacity at any time prior to the Effective
Date shall be entitled to the full benefits of any such policy for the full term
of such policy, to the extent set forth therein, regardless of whether such
directors and officers remain in such positions after the Effective Date.

 

P.                                     Management Incentive Program.

 

On the Effective Date, the Reorganized Debtors shall implement the Management
Incentive Plan pursuant to the terms set forth in the Management Compensation
Term Sheet attached to the Restructuring Support Agreement, and which shall be
Filed with the Plan Supplement.

 

Q.                                    Employee and Retiree Benefits.

 

Unless otherwise provided herein, and subject to Article V hereof, all employee
wages, compensation, and benefit programs in place as of the Effective Date with
the Debtors shall be assumed by the Reorganized Debtors and shall remain in
place as of the Effective Date, and the Reorganized Debtors will continue to
honor such agreements, arrangements, programs, and plans.  Notwithstanding the
foregoing, pursuant to section 1129(a)(13) of the Bankruptcy Code, from and
after the Effective Date, all retiree benefits (as such term is defined in
section 1114 of the Bankruptcy Code), if any, shall continue to be paid in
accordance with applicable law.

 

R.                                     Preservation of Causes of Action.

 

In accordance with section 1123(b) of the Bankruptcy Code, but subject to
Article VIII hereof, each Reorganized Debtor, as applicable, shall retain and
may enforce all rights to commence and pursue, as appropriate, any and all
Causes of Action of the Debtors, whether arising before or after the Petition
Date, including any actions specifically enumerated in the Schedule of Retained
Causes of Action, and the Reorganized Debtors’ rights to commence, prosecute, or
settle such Causes of Action shall be preserved notwithstanding the occurrence
of the Effective Date, other than the Causes of Action released by the Debtors
pursuant to the releases and exculpations contained in the Plan, including in
Article VIII hereof, which shall be deemed released and waived by the Debtors
and the Reorganized Debtors as of the Effective Date.

 

The Reorganized Debtors may pursue such retained Causes of Action, as
appropriate, in accordance with the best interests of the Reorganized Debtors. 
No Entity (other than the Released Parties) may rely on the absence of a
specific reference in the Plan, the Plan Supplement, or the Disclosure Statement
to any Cause of Action against it as any indication that the Debtors or the
Reorganized Debtors, as applicable, will not pursue any and all available Causes
of Action of the Debtors against it.  The Debtors and the Reorganized Debtors
expressly reserve all rights to prosecute any and all Causes of Action against
any Entity, except as otherwise expressly provided in the Plan, including
Article VIII hereof.  Unless otherwise agreed upon in writing by the parties to
the applicable Cause of Action, all objections to the Schedule of Retained
Causes of Action must be Filed with the Bankruptcy Court on or before
thirty (30) days after the Effective Date.  Any such objection that is not
timely filed shall be disallowed and forever barred, estopped, and enjoined from
assertion against any Reorganized Debtor, without the need for any objection or
responsive pleading by the Reorganized Debtors or any other party in interest or
any further notice to or action, order, or approval of the Bankruptcy Court. 
The Reorganized Debtors may settle any such objection without any further notice
to or action, order, or approval of the Bankruptcy Court.  If there is any
dispute regarding the inclusion of any Cause of Action on the Schedule of
Retained Causes of Action that remains unresolved by the Debtors or Reorganized
Debtors, as applicable, and the objection party for thirty (30) days, such
objection shall be resolved by the Bankruptcy Court.  Unless any Causes of
Action of the Debtors against an Entity are expressly waived, relinquished,
exculpated, released, compromised, or settled in the Plan or a Final Order, the
Reorganized Debtors expressly reserve all Causes of Action, for later
adjudication, and, therefore, no preclusion doctrine, including the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches, shall apply to such Causes of
Action upon, after, or as a consequence of the Confirmation or Consummation.

 

24

--------------------------------------------------------------------------------



 

The Reorganized Debtors reserve and shall retain such Causes of Action of the
Debtors notwithstanding the rejection or repudiation of any Executory Contract
or Unexpired Lease during the Chapter 11 Cases or pursuant to the Plan.  In
accordance with section 1123(b)(3) of the Bankruptcy Code, any Causes of Action
that a Debtor may hold against any Entity shall vest in the Reorganized Debtors,
except as otherwise expressly provided in the Plan, including Article VIII
hereof.  The applicable Reorganized Debtors, through their authorized agents or
representatives, shall retain and may exclusively enforce any and all such
Causes of Action.  The Reorganized Debtors shall have the exclusive right,
authority, and discretion to determine and to initiate, file, prosecute,
enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment
any such Causes of Action and to decline to do any of the foregoing without the
consent or approval of any third party or further notice to or action, order, or
approval of the Bankruptcy Court.

 

ARTICLE V.
TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

A.                                     Assumption and Rejection of Executory
Contracts and Unexpired Leases.

 

On the Effective Date, except as otherwise provided in Article V.H.1 and
elsewhere herein, all Executory Contracts or Unexpired Leases not otherwise
assumed or rejected will be deemed assumed by the applicable Reorganized Debtor
in accordance with the provisions and requirements of sections 365 and 1123 of
the Bankruptcy Code, other than those that are: (1) identified on the Rejected
Executory Contracts and Unexpired Leases Schedule; (2) previously expired or
terminated pursuant to their own terms; (3) have been previously assumed or
rejected by the Debtors pursuant to a Final Order; (4) are the subject of a
motion to reject that is pending on the Effective Date; or (5) have an ordered
or requested effective date of rejection that is after the Effective Date.

 

Entry of the Confirmation Order shall constitute an order of the Bankruptcy
Court approving the assumptions, assumptions and assignments, or rejections of
the Executory Contracts or Unexpired Leases as set forth in the Plan, the
Assumed Executory Contract and Unexpired Leases Schedule, or the Rejected
Executory Contracts and Unexpired Leases Schedule, pursuant to sections
365(a) and 1123 of the Bankruptcy Code.  Except as otherwise specifically set
forth herein, assumptions or rejections of Executory Contracts and Unexpired
Leases pursuant to the Plan are effective as of the Effective Date.  Each
Executory Contract or Unexpired Lease assumed pursuant to the Plan or by
Bankruptcy Court order but not assigned to a third party before the Effective
Date shall re-vest in and be fully enforceable by the applicable contracting
Reorganized Debtor in accordance with its terms, except as such terms may have
been modified by the provisions of the Plan or any order of the Bankruptcy Court
authorizing and providing for its assumption.  Any motions to assume Executory
Contracts or Unexpired Leases pending on the Effective Date shall be subject to
approval by a Final Order on or after the Effective Date but may be withdrawn,
settled, or otherwise prosecuted by the Reorganized Debtors.

 

To the maximum extent permitted by law, to the extent any provision in any
Executory Contract or Unexpired Lease assumed or assumed and assigned pursuant
to the Plan restricts or prevents, or purports to restrict or prevent, or is
breached or deemed breached by, the assumption or assumption and assignment of
such Executory Contract or Unexpired Lease (including any “change of control”
provision), then such provision shall be deemed modified such that the
transactions contemplated by the Plan shall not entitle the non-Debtor party
thereto to terminate such Executory Contract or Unexpired Lease or to exercise
any other default-related rights with respect thereto.  Notwithstanding anything
to the contrary in the Plan, the Debtors or the Reorganized Debtors, as
applicable, reserve the right to alter, amend, modify, or supplement the Assumed
Executory Contracts and Unexpired Leases Schedule and the Rejected Executory
Contracts and Unexpired Leases Schedule at any time up to forty-five (45) days
after the Effective Date, so long as such allocation, amendment, modification,
or supplement is consistent with the Restructuring Support Agreement.

 

B.                                     Claims Based on Rejection of Executory
Contracts or Unexpired Leases.

 

Unless otherwise provided by a Final Order of the Bankruptcy Court, all Proofs
of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, pursuant to the Plan or the Confirmation Order,
if any, must be Filed with the Bankruptcy Court within thirty (30) days after
the later of (1) the date of entry of an order of the Bankruptcy Court
(including the Confirmation Order) approving such rejection, (2) the

 

25

--------------------------------------------------------------------------------



 

effective date of such rejection, or (3) the Effective Date.  Any Claims arising
from the rejection of an Executory Contract or Unexpired Lease not Filed with
the Bankruptcy Court within such time will be automatically disallowed, forever
barred from assertion, and shall not be enforceable against the Debtors or the
Reorganized Debtors, the Estates, or their property without the need for any
objection by the Reorganized Debtors or further notice to, or action, order, or
approval of the Bankruptcy Court or any other Entity, and any Claim arising out
of the rejection of the Executory Contract or Unexpired Lease shall be deemed
fully satisfied, released, and discharged, notwithstanding anything in the Proof
of Claim to the contrary.  All Allowed Claims arising from the rejection of the
Debtors’ Executory Contracts or Unexpired Leases shall be classified as General
Unsecured Claims and shall be treated in accordance with Article III.B.6 or
Article III.B.7 of this Plan.

 

C.                                    Cure of Defaults for Assumed Executory
Contracts and Unexpired Leases.

 

No later than seven (7) calendar days before the Confirmation Hearing, the
Debtors shall provide notices of proposed Cure amounts to the counterparties to
the agreements listed on the Assumed Executory Contracts and Unexpired Leases
Schedule, which shall include a description of the procedures for objecting to
the proposed Cure amounts or the Reorganized Debtors’ ability to provide
“adequate assurance of future performance thereunder” (within the meaning of
section 365 of the Bankruptcy Code).  Unless otherwise agreed in writing by the
parties in the applicable Executory Contract or Unexpired Lease, any objection
by a counterparty to an Executory Contract or Unexpired Lease to a proposed
assumption or related Cure amount must be Filed, served, and actually received
by the counsel to the Debtor no later than the date and time specified in the
notice.  Any counterparty to an Executory Contract or Unexpired Lease that fails
to object timely to the proposed assumption or Cure amount will be deemed to
have assented to such assumption or Cure amount.  Notwithstanding anything
herein to the contrary, in the event that any Executory Contract or Unexpired
Lease is added to the Assumed Executory Contracts and Unexpired Leases Schedule
after such 7-day deadline, a notice of proposed Cure amounts with respect to
such Executory Contract or Unexpired Lease will be sent promptly to the
counterparty thereof.

 

Unless otherwise agreed upon in writing by the parties to the applicable
Executory Contract or Unexpired Lease, all requests for payment of Cure that
differ from the amounts paid or proposed to be paid by the Debtors or the
Reorganized Debtors to a counterparty must be Filed with the Bankruptcy Court on
or before thirty (30) days after the Effective Date.  Any such request that is
not timely filed shall be disallowed and forever barred, estopped, and enjoined
from assertion, and shall not be enforceable against any Reorganized Debtor,
without the need for any objection by the Reorganized Debtors or any other party
in interest or any further notice to or action, order, or approval of the
Bankruptcy Court.  Any Cure shall be deemed fully satisfied, released, and
discharged upon payment by the Debtors or the Reorganized Debtors of the Cure;
provided that nothing herein shall prevent the Reorganized Debtors from paying
any Cure despite the failure of the relevant counterparty to file such request
for payment of such Cure amount.  The Reorganized Debtors also may settle any
Cure without any further notice to or action, order, or approval of the
Bankruptcy Court.

 

The Debtors or the Reorganized Debtors, as applicable, shall pay the Cure
amounts, if any, on the Effective Date or as soon as reasonably practicable
thereafter, or n such other terms as the parties to such Executory Contracts or
Unexpired Leases may agree.  If there is any dispute regarding any Cure, the
ability of the Reorganized Debtors or any assignee to provide “adequate
assurance of future performance” within the meaning of section 365 of the
Bankruptcy Code, or any other matter pertaining to assumption, then payment of
the applicable Cure amount shall occur as soon as reasonably practicable after
entry of a Final Order resolving such dispute, approving such assumption (and,
if applicable, assignment), or as may be agreed upon by the Debtors or the
Reorganized Debtors, as applicable, and the counterparty to the Executory
Contract or Unexpired Lease.

 

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Cures,
Claims, or defaults, whether monetary or nonmonetary, including defaults of
provisions restricting the change in control or ownership interest composition
or any bankruptcy-related defaults, arising at any time prior to the effective
date of assumption.  Any and all Proofs of Claim based upon Executory Contracts
or Unexpired Leases that have been assumed in the Chapter 11 Cases, including
pursuant to the Confirmation Order, shall be deemed disallowed and expunged as
of the later of (1) the date of entry of an order of the Bankruptcy Court
(including the Confirmation Order) approving such assumption, (2) the

 

26

--------------------------------------------------------------------------------



 

effective date of such assumption or (3) the Effective Date without the need for
any objection thereto or any further notice to or action, order, or approval of
the Bankruptcy Court.

 

D.                                    Preexisting Obligations to the Debtors
Under Executory Contracts and Unexpired Leases.

 

Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall not constitute a termination of preexisting obligations owed to
the Debtors or the Reorganized Debtors, as applicable, under such Executory
Contracts or Unexpired Leases.  In particular, notwithstanding any
non-bankruptcy law to the contrary, the Reorganized Debtors expressly reserve
and do not waive any right to receive, or any continuing obligation of a
counterparty to provide, warranties or continued maintenance obligations with
respect to goods previously purchased by the Debtors pursuant to rejected
Executory Contracts or Unexpired Leases.

 

E.                                     Insurance Policies.

 

Each of the Debtors’ insurance policies and any agreements, documents, or
instruments relating thereto, are treated as Executory Contracts under the
Plan.  Unless otherwise provided in the Plan, on the Effective Date, (1) the
Debtors shall be deemed to have assumed all insurance policies and any
agreements, documents, and instruments relating to coverage of all insured
Claims and (2) such insurance policies and any agreements, documents, or
instruments relating thereto shall revest in the Reorganized Debtors.

 

F.                                     Reservation of Rights.

 

Nothing contained in the Plan or the Plan Supplement shall constitute an
admission by the Debtors or any other party that any contract or lease is in
fact an Executory Contract or Unexpired Lease or that any Reorganized Debtor has
any liability thereunder.  If there is a dispute regarding whether a contract or
lease is or was executory or unexpired at the time of assumption or rejection,
the Debtors or the Reorganized Debtors, as applicable, shall have forty-five
(45) days following entry of a Final Order resolving such dispute to alter their
treatment of such contract or lease.

 

G.                                    Nonoccurrence of Effective Date.

 

In the event that the Effective Date does not occur, the Bankruptcy Court shall
retain jurisdiction with respect to any request to extend the deadline for
assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the
Bankruptcy Code.

 

H.                                    Employee Compensation and Benefits.

 

1.              Compensation and Benefit Programs.

 

Subject to the provisions of the Plan, all Compensation and Benefits Programs
shall be treated as Executory Contracts under the Plan and deemed assumed on the
Effective Date pursuant to the provisions of sections 365 and 1123 of the
Bankruptcy Code, except for:

 

(a)                                 all employee equity or equity-based
incentive plans, and any provisions set forth in the Compensation and Benefits
Program that provide for rights to acquire Equity Interests in any of the
Debtors; and

 

(b)                                 Compensation and Benefits Programs that, as
of the entry of the Confirmation Order, have been specifically waived by the
beneficiaries of any employee benefit plan or contract.

 

Any assumption of Compensation and Benefits Programs pursuant to the terms
herein shall not be deemed to trigger any applicable change of control,
immediate vesting, termination, or similar provisions therein.  No counterparty
shall have rights under a Compensation and Benefits Program assumed pursuant to
the Plan other than those applicable immediately prior to such assumption.

 

27

--------------------------------------------------------------------------------



 

On the Effective Date, pursuant to the provisions of sections 365 and 1123 of
the Bankruptcy Code, the Management Employment Agreements shall be deemed
assumed, and the Debtors and the Reorganized Debtors shall not seek to reject
the Management Employment Agreements after the Effective Date.

 

2.                                      Workers’ Compensation Programs.

 

As of the Effective Date, except as set forth in the Plan Supplement, the
Debtors and the Reorganized Debtors shall continue to honor their obligations
under:  (a) all applicable workers’ compensation laws in states in which the
Reorganized Debtors operate; and (b) the Debtors’ written contracts, agreements,
agreements of indemnity, self-insured workers’ compensation bonds, policies,
programs, and plans for workers’ compensation and workers’ compensation
insurance.  All Proofs of Claims on account of workers’ compensation shall be
deemed withdrawn automatically and without any further notice to or action,
order, or approval of the Bankruptcy Court; provided that nothing in the Plan
shall limit, diminish, or otherwise alter the Debtors’ or Reorganized Debtors’
defenses, Causes of Action, or other rights under applicable non-bankruptcy law
with respect to any such contracts, agreements, policies, programs, and plans;
provided further that nothing herein shall be deemed to impose any obligations
on the Debtors in addition to what is provided for under applicable state law.

 

I.                                         Contracts and Leases Entered Into
After the Petition Date.

 

Contracts and leases entered into after the Petition Date by any Debtor,
including any Executory Contracts and Unexpired Leases assumed by such Debtor,
will be performed by the applicable Debtor or the Reorganized Debtors in the
ordinary course of their business.  Accordingly, such contracts and leases
(including any assumed Executory Contracts and Unexpired Leases) will survive
and remain unaffected by entry of the Confirmation Order.

 

ARTICLE VI.
PROVISIONS GOVERNING DISTRIBUTIONS

 

A.                                     Distributions on Account of Claims
Allowed as of the Effective Date.

 

Except as otherwise provided herein, in a Final Order, or as otherwise agreed to
by the Debtors or the Reorganized Debtors, as the case may be, and the holder of
the applicable Allowed Claim on the first Distribution Date, the Reorganized
Debtors shall make initial distributions under the Plan on account of Claims
Allowed on or before the Effective Date, subject to the Reorganized Debtors’
right to object to Claims; provided that (1) Allowed Administrative Claims with
respect to liabilities incurred by the Debtors in the ordinary course of
business during the Chapter 11 Cases or assumed by the Debtors prior to the
Effective Date shall be paid or performed in the ordinary course of business in
accordance with the terms and conditions of any controlling agreements, course
of dealing, course of business, or industry practice, (2) Allowed Priority Tax
Claims shall be paid in accordance with Article II.C of the Plan, and
(3) Allowed General Unsecured Claims against Debtors other than JEI and/or JEI,
LLC, shall be paid in accordance with Article III.B.6 of the Plan.  To the
extent any Allowed Priority Tax Claim is not due and owing on the Effective
Date, such Claim shall be paid in full in Cash in accordance with the terms of
any agreement between the Debtors and the holder of such Claim or as may be due
and payable under applicable non-bankruptcy law or in the ordinary course of
business.  Thereafter, a Distribution Date shall occur no less frequently than
once in every thirty (30) days, as necessary, in the Reorganized Debtors’ sole
discretion.

 

B.                                     Disbursing Agent.

 

All distributions under the Plan shall be made by the Reorganized Debtors.  The
Disbursing Agent shall not be required to give any bond or surety or other
security for the performance of its duties unless otherwise ordered by the
Bankruptcy Court.  Additionally, in the event that the Disbursing Agent is so
otherwise ordered, all costs and expenses of procuring any such bond or surety
shall be borne by the Reorganized Debtors.

 

28

--------------------------------------------------------------------------------



 

C.                                    Rights and Powers of Disbursing Agent.

 

1.              Powers of the Disbursing Agent.

 

The Disbursing Agent shall be empowered to:  (a) effect all actions and execute
all agreements, instruments, and other documents necessary to perform its duties
under the Plan; (b) make all distributions contemplated hereby; (c) employ
professionals to represent it with respect to its responsibilities; and
(d) exercise such other powers as may be vested in the Disbursing Agent by order
of the Bankruptcy Court, pursuant to the Plan, or as deemed by the Disbursing
Agent to be necessary and proper to implement the provisions hereof.

 

2.              Expenses Incurred On or After the Effective Date.

 

Except as otherwise ordered by the Bankruptcy Court, the amount of any
reasonable fees and expenses incurred by the Disbursing Agent on or after the
Effective Date (including taxes), and any reasonable compensation and expense
reimbursement claims (including reasonable attorney fees and expenses), made by
the Disbursing Agent shall be paid in Cash by the Reorganized Debtors.

 

D.                                    Delivery of Distributions and
Undeliverable or Unclaimed Distributions.

 

1.              Record Date for Distribution.

 

On the Distribution Record Date, the Claims Register shall be closed and any
party responsible for making distributions shall instead be authorized and
entitled to recognize only those record holders listed on the Claims Register as
of the close of business on the Distribution Record Date.  If a Claim, other
than one based on a publicly traded Security, is transferred twenty (20) or
fewer days before the Distribution Record Date, the Distribution Agent shall
make distributions to the transferee only to the extent practical and, in any
event, only if the relevant transfer form contains an unconditional and explicit
certification and waiver of any objection to the transfer by the transferor.

 

2.              Delivery of Distributions in General.

 

Except as otherwise provided herein, the Disbursing Agent shall make
distributions to holders of Allowed Claims and Allowed Interests (as applicable)
as of the Distribution Record Date at the address for each such holder as
indicated on the Debtors’ records as of the date of any such distribution;
provided, however, that the manner of such distributions shall be determined at
the discretion of the Reorganized Debtors.

 

3.              Delivery of Distributions on First Lien Notes Claims and
Unsecured Notes Claims.

 

The First Lien Notes Indenture Trustee shall be deemed to be the holder of all
Allowed Class 4 Claims and the Unsecured Notes Indenture Trustee shall be deemed
to be the holder of all Allowed Class 5 Claims for purposes of distributions to
be made hereunder, and all distributions on account of such Allowed Claims shall
be made to the applicable indenture trustee.  As soon as practicable following
compliance with the requirements set forth in Article VI hereof, the First Lien
Notes Indenture Trustee and Unsecured Notes Indenture Trustee shall arrange to
deliver or direct the delivery of such distributions to or on behalf of the
holders of Allowed First Lien Notes Claims and Allowed Unsecured Notes Claims,
respectively, in accordance with the terms of the First Lien Notes Indenture,
the 2022 Notes Indenture, the 2023 Notes Indenture, and the Plan. 
Notwithstanding anything in the Plan to the contrary, and without limiting the
exculpation and release provisions of the Plan, the First Lien Notes Indenture
Trustee and Unsecured Notes Indenture Trustee shall not have any liability to
any Entity with respect to distributions made or directed to be made by the
First Lien Notes Indenture Trustee or Unsecured Notes Indenture Trustee.

 

4.              Minimum Distributions.

 

No fractional shares of New Common Equity or New Warrants shall be distributed
and no Cash shall be distributed in lieu of such fractional amounts.  When any
distribution pursuant to the Plan on account of an Allowed Claim or Allowed
Interest (as applicable) would otherwise result in the issuance of a number of
shares of New Common Equity or New Warrants that is not a whole number, the
actual distribution of shares of New Common

 

29

--------------------------------------------------------------------------------



 

Equity or New Warrants shall be rounded as follows:  (a) fractions of one-half
(½) or greater shall be rounded to the next higher whole number and
(b) fractions of less than one-half (½) shall be rounded to the next lower whole
number with no further payment therefor.  The total number of authorized shares
of New Common Equity or New Warrants to be distributed to holders of Allowed
Claims and Allowed Interests hereunder shall be adjusted as necessary to account
for the foregoing rounding.

 

5.              Undeliverable Distributions and Unclaimed Property.

 

In the event that any distribution to any holder of Allowed Claims or Allowed
Interests (as applicable) is returned as undeliverable, no distribution to such
holder shall be made unless and until the Disbursing Agent has determined the
then-current address of such holder, at which time such distribution shall be
made to such holder without interest; provided, however, that such distributions
shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code
at the expiration of one year from the Effective Date.  After such date, all
unclaimed property or interests in property shall revert to the Reorganized
Debtors automatically and without need for a further order by the Bankruptcy
Court (notwithstanding any applicable federal, provincial or state escheat,
abandoned, or unclaimed property laws to the contrary), and the Claim of any
holder of Claims and Interests to such property or Interest in property shall be
discharged and forever barred.

 

6.              Surrender of Canceled Instruments or Securities.

 

On the Effective Date or as soon as reasonably practicable thereafter, each
holder of a certificate or instrument evidencing a Claim or an Interest shall be
deemed to have surrendered such certificate or instrument to the Distribution
Agent.  Such surrendered certificate or instrument shall be cancelled solely
with respect to the Debtors, and such cancellation shall not alter the
obligations or rights of any non-Debtor third parties vis-à-vis one another with
respect to such certificate or instrument, including with respect to any
indenture or agreement that governs the rights of the holder of a Claim or
Interest, which shall continue in effect for purposes of allowing holders to
receive distributions under the Plan, charging liens, priority of payment, and
indemnification rights.  Notwithstanding anything to the contrary herein, this
paragraph shall not apply to certificates or instruments evidencing Claims that
are Unimpaired under the Plan.

 

E.                                     Manner of Payment.

 

1.              All distributions of the New Common Equity and New Warrants to
the holders of the applicable Allowed Claims under the Plan shall be made by the
Disbursing Agent on behalf of the Debtors or Reorganized Debtors, as applicable.

 

2.              All distributions of Cash to the holders of the applicable
Allowed Claims under the Plan shall be made by the Disbursing Agent on behalf of
the applicable Debtor or Reorganized Debtor.

 

3.              At the option of the Disbursing Agent, any Cash payment to be
made hereunder may be made by check or wire transfer or as otherwise required or
provided in applicable agreements.

 

F.                                     Section 1145 Exemption.

 

Pursuant to section 1145 of the Bankruptcy Code, the offering, issuance, and
distribution of the New Common Equity and the New Warrants, as contemplated by
Article III.B hereof, shall be exempt from, among other things, the registration
requirements of section 5 of the Securities Act and any other applicable law
requiring registration prior to the offering, issuance, distribution, or sale of
Securities.  In addition, under section 1145 of the Bankruptcy Code, such New
Common Equity and the New Warrants will be freely tradable in the U.S. by the
recipients thereof, subject to the provisions of (i) section 1145(b)(1) of the
Bankruptcy Code relating to the definition of an underwriter in section 2(a)(11)
of the Securities Act, (ii) compliance with applicable securities laws and any
rules and regulations of the Securities and Exchange Commission, if any,
applicable at the time of any future transfer of such Securities or instruments,
and (iii) any restrictions in the Reorganized Debtors’ New Organizational
Documents or Stockholders Agreement.

 

30

--------------------------------------------------------------------------------



 

G.                                    Compliance with Tax Requirements.

 

In connection with the Plan, to the extent applicable, the Debtors, Reorganized
Debtors, Disbursing Agent, and any applicable withholding agent shall comply
with all tax withholding and reporting requirements imposed on them by any
Governmental Unit, and all distributions made pursuant to the Plan shall be
subject to such withholding and reporting requirements.  Notwithstanding any
provision in the Plan to the contrary, such parties shall be authorized to take
all actions necessary or appropriate to comply with such withholding and
reporting requirements, including liquidating a portion of the distribution to
be made under the Plan to generate sufficient funds to pay applicable
withholding taxes, withholding distributions pending receipt of information
necessary to facilitate such distributions, or establishing any other mechanisms
they believe are reasonable and appropriate.  The Debtors and Reorganized
Debtors reserve the right to allocate all distributions made under the Plan in
compliance with all applicable wage garnishments, alimony, child support, and
other spousal awards, Liens, and encumbrances.

 

H.                                    Allocations.

 

Distributions in respect of Allowed Claims shall be allocated first to the
principal amount of such Claims (as determined for federal income tax purposes)
and then, to the extent the consideration exceeds the principal amount of the
Claims, to any portion of such Claims for accrued but unpaid interest.

 

I.                                         No Postpetition Interest on Claims.

 

Unless otherwise specifically provided for in the Plan or the Confirmation
Order, or required by applicable bankruptcy and non-bankruptcy law, postpetition
interest shall not accrue or be paid on any prepetition Claims, and no holder of
a Claim shall be entitled to interest accruing on or after the Petition Date on
such Claim.

 

J.                                       Foreign Currency Exchange Rate.

 

Except as otherwise provided in a Bankruptcy Court order, as of the Effective
Date, any Claim asserted in currency other than U.S. dollars shall be
automatically deemed converted to the equivalent U.S. dollar value using the
exchange rate for the applicable currency as published in The Wall Street
Journal, National Edition, on the Effective Date.

 

K.                                    Setoffs and Recoupment.

 

Except as expressly provided in this Plan, each Reorganized Debtor may, pursuant
to section 553 of the Bankruptcy Code, set off and/or recoup against any Plan
Distributions to be made on account of any Allowed Claim, any and all claims,
rights, and Causes of Action that such Reorganized Debtor may hold against the
holder of such Allowed Claim to the extent such setoff or recoupment is either
(1) agreed in amount among the relevant Reorganized Debtor(s) and the holder of
the Allowed Claim or (2) otherwise adjudicated by the Bankruptcy Court or
another court of competent jurisdiction; provided, however, that neither the
failure to effectuate a setoff or recoupment nor the allowance of any Claim
hereunder shall constitute a waiver or release by a Reorganized Debtor or its
successor of any and all claims, rights, and Causes of Action that such
Reorganized Debtor or its successor may possess against the applicable holder. 
In no event shall any holder of a Claim be entitled to recoup such Claim against
any claim, right, or Cause of Action of the Debtors or the Reorganized Debtors,
as applicable, unless such holder actually has performed such recoupment and
provided notice thereof in writing to the Debtors in accordance with
Article XII.G hereof on or before the Effective Date, notwithstanding any
indication in any Proof of Claim or otherwise that such holder asserts, has, or
intends to preserve any right of recoupment.

 

L.                                      Claims Paid or Payable by Third Parties.

 

1.              Claims Paid by Third Parties.

 

The Debtors or the Reorganized Debtors, as applicable, shall reduce in full a
Claim, and such Claim shall be disallowed without a Claims objection having to
be Filed and without any further notice to or action, order, or approval of the
Bankruptcy Court, to the extent that the holder of such Claim receives payment
in full on account of such Claim

 

31

--------------------------------------------------------------------------------



 

from a party that is not a Debtor or a Reorganized Debtor.  Subject to the last
sentence of this paragraph, to the extent a holder of a Claim receives a
distribution on account of such Claim and receives payment from a party that is
not a Debtor or a Reorganized Debtor on account of such Claim, such holder
shall, within fourteen (14) days of receipt thereof, repay or return the
distribution to the applicable Reorganized Debtor, to the extent the holder’s
total recovery on account of such Claim from the third party and under the Plan
exceeds the amount of such Claim as of the date of any such distribution under
the Plan.  The failure of such holder to timely repay or return such
distribution shall result in the holder owing the applicable Reorganized Debtor
annualized interest at the Federal Judgment Rate on such amount owed for each
Business Day after the fourteen (14) day grace period specified above until the
amount is repaid.

 

2.              Claims Payable by Third Parties.

 

No distributions under the Plan shall be made on account of an Allowed Claim
that is payable pursuant to one of the Debtors’ insurance policies until the
holder of such Allowed Claim has exhausted all remedies with respect to such
insurance policy.  To the extent that one or more of the Debtors’ insurers
agrees to satisfy in full or in part a Claim (if and to the extent adjudicated
by a court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim may be expunged without a Claims
objection having to be Filed and without any further notice to or action, order,
or approval of the Bankruptcy Court.

 

3.              Applicability of Insurance Policies.

 

Except as otherwise provided in the Plan, distributions to holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance
policy.  Nothing contained in the Plan shall constitute or be deemed a waiver of
any Cause of Action that the Debtors or any Entity may hold against any other
Entity, including insurers under any policies of insurance, nor shall anything
contained herein constitute or be deemed a waiver by such insurers of any
defenses, including coverage defenses, held by such insurers.

 

ARTICLE VII.
PROCEDURES FOR RESOLVING CONTINGENT,
UNLIQUIDATED, AND DISPUTED CLAIMS

 

A.                                     Disputed Claims Process.

 

There is no requirement to file a Proof of Claim (or move the Bankruptcy Court
for allowance) to have a Claim Allowed for the purposes of the Plan, except as
provided in Article V.B of the Plan.  On and after the Effective Date, except as
otherwise provided in this Plan, all Allowed Claims shall be satisfied in the
ordinary court of business of the Reorganized Debtors.  The Debtors and the
Reorganized Debtors, as applicable, shall have the exclusive authority to
(i) determine, without the need for notice to or action, order, or approval of
the Bankruptcy Court, that a claim subject to any Proof of Claim that is Filed
is Allowed and (ii) file, settle, compromise, withdraw, or litigate to judgment
any objections to Claims as permitted under this Plan.  If the Debtors or
Reorganized Debtors dispute any Claim, such dispute shall be determined,
resolved, or adjudicated, as the case may be, in the manner as if the Chapter 11
Cases had not been commenced and shall survive the Effective Date as if the
Chapter 11 Cases had not been commenced; provided that the Debtors or
Reorganized Debtors may elect, at their sole option, to object to any Claim
(other than Claims expressly Allowed by this Plan) and to have the validity or
amount of any Claim adjudicated by the Bankruptcy Court; provided, further, that
Holders of Claims may elect to resolve the validity or amount of any Claim in
the Bankruptcy Court.  If a Holder makes such an election, the Bankruptcy Court
shall apply the law that would have governed the dispute if the Chapter 11 Cases
had not been filed.  All Proofs of Claim Filed in the Chapter 11 Cases shall be
considered object to and Disputed without further action by the Debtors.  Except
as otherwise provided herein, all Proofs of Claim Filed after the Effective Date
shall be disallowed and forever barred, estopped, and enjoined from assertion,
and shall not be enforceable against any Reorganized Debtor, without the need
for any objection by the Reorganized Debtors or any further notice to or action,
order, or approval of the Bankruptcy Court.

 

32

--------------------------------------------------------------------------------



 

B.                                     Allowance of Claims.

 

After the Effective Date, each of the Reorganized Debtors shall have and retain
any and all rights and defenses such Debtor had with respect to any Claim or
Interest immediately prior to the Effective Date.  The Debtors may affirmatively
determine to deem Unimpaired Claims Allowed to the same extent such Claims would
be allowed under applicable non-bankruptcy law.

 

C.                                    Claims Administration Responsibilities.

 

Except as otherwise specifically provided in the Plan, after the Effective Date,
the Reorganized Debtors shall have the sole authority:  (1) to File, withdraw,
or litigate to judgment, objections to Claims or Interests; (2) to settle or
compromise any Disputed Claim without any further notice to or action, order, or
approval by the Bankruptcy Court; and (3) to administer and adjust the Claims
Register to reflect any such settlements or compromises without any further
notice to or action, order, or approval by the Bankruptcy Court.  For the
avoidance of doubt, except as otherwise provided herein, from and after the
Effective Date, each Reorganized Debtor shall have and retain any and all rights
and defenses such Debtor had immediately prior to the Effective Date with
respect to any Disputed Claim or Interest, including the Causes of Action
retained pursuant to Article IV.R of the Plan.

 

Any objections to Claims and Interests other than General Unsecured Claims shall
be served and filed on or before the 180th day after the Effective Date or by
such later date as ordered by the Bankruptcy Court.  All Claims and Interests
other than General Unsecured Claims not objected to by the end of such 180-day
period shall be deemed Allowed unless such period is extended upon approval of
the Bankruptcy Court.

 

Notwithstanding the foregoing, the Debtors and Reorganized Debtors shall be
entitled to dispute and/or otherwise object to any General Unsecured Claim in
accordance with the Bankruptcy Code or any applicable nonbankruptcy law.  If the
Debtors, or Reorganized Debtors dispute any General Unsecured Claim, such
dispute shall be determined, resolved, or adjudicated, as the case may be, in
the manner as if the Chapter 11 Cases had not been commenced.  In any action or
proceeding to determine the existence, validity, or amount of any General
Unsecured Claim, any and all claims or defenses that could have been asserted by
the applicable Debtor(s) or the Entity holding such General Unsecured Claim are
preserved as if the Chapter 11 Cases had not been commenced.

 

D.                                    Adjustment to Claims or Interests without
Objection.

 

Any duplicate Claim or Interest or any Claim or Interest that has been paid,
satisfied, amended, or superseded may be adjusted or expunged on the Claims
Register by the Reorganized Debtors without the Reorganized Debtors having to
File an application, motion, complaint, objection, or any other legal proceeding
seeking to object to such Claim or Interest and without any further notice to or
action, order, or approval of the Bankruptcy Court.

 

E.                                     Disallowance of Claims or Interests.

 

All Claims and Interests of any Entity from which property is sought by the
Debtors under sections 542, 543, 550, or 553 of the Bankruptcy Code or that the
Debtors or the Reorganized Debtors allege is a transferee of a transfer that is
avoidable under sections 522(f), 522(h), 544, 545, 547, 548, 549, or 724(a) of
the Bankruptcy Code shall be disallowed if:  (a) the Entity, on the one hand,
and the Debtors or the Reorganized Debtors, as applicable, on the other hand,
agree or the Bankruptcy Court has determined by Final Order that such Entity or
transferee is liable to turn over any property or monies under any of the
aforementioned sections of the Bankruptcy Code; and (b) such Entity or
transferee has failed to turn over such property by the date set forth in such
agreement or Final Order.

 

F.                                     No Distributions Pending Allowance.

 

Notwithstanding any other provision of the Plan, if any portion of a Claim or
Interest is a Disputed Claim or Interest, as applicable, no payment or
distribution provided hereunder shall be made on account of such Claim or
Interest unless and until such Disputed Claim or Interest becomes an Allowed
Claim or Interest; provided that if only the Allowed amount of an otherwise
valid Claim or Interest is Disputed, such Claim or Interest shall be deemed
Allowed in the amount not Disputed and payment or distribution shall be made on
account of such undisputed amount.

 

33

--------------------------------------------------------------------------------



 

G.                                    Distributions After Allowance.

 

To the extent that a Disputed Claim or Interest ultimately becomes an Allowed
Claim or Interest, distributions (if any) shall be made to the holder of such
Allowed Claim or Interest in accordance with the provisions of the Plan.  As
soon as reasonably practicable after the date that the order or judgment of the
Bankruptcy Court allowing any Disputed Claim or Interest becomes a Final Order,
the Disbursing Agent shall provide to the holder of such Claim or Interest the
distribution (if any) to which such holder is entitled under the Plan as of the
Effective Date, without any interest to be paid on account of such Claim or
Interest.

 

H.                                    No Interest.

 

Unless otherwise specifically provided for herein or by order of the Bankruptcy
Court, postpetition interest shall not accrue or be paid on Claims, and no
holder of a Claim shall be entitled to interest accruing on or after the
Petition Date on any Claim or right.  Additionally, and without limiting the
foregoing, interest shall not accrue or be paid on any Disputed Claim with
respect to the period from the Effective Date to the date a final distribution
is made on account of such Disputed Claim, if and when such Disputed Claim
becomes an Allowed Claim.

 

ARTICLE VIII.
SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

 

A.                                     Discharge of Claims and Termination of
Interests.

 

Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan or in any contract, instrument, or other
agreement or document created or entered into pursuant to the Plan, the
distributions, rights, and treatment that are provided in the Plan shall be in
complete satisfaction, discharge, and release, effective as of the Effective
Date, of Claims (including any Intercompany Claims resolved or compromised after
the Effective Date by the Reorganized Debtors), Interests, and Causes of Action
of any nature whatsoever, including any interest accrued on Claims or Interests
from and after the Petition Date, whether known or unknown, against, liabilities
of, Liens on, obligations of, rights against, and interests in, the Debtors or
any of their assets or properties, regardless of whether any property shall have
been distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose
before the Effective Date, any liability (including withdrawal liability) to the
extent such Claims or Interests relate to services performed by employees of the
Debtors prior to the Effective Date and that arise from a termination of
employment, any contingent or non-contingent liability on account of
representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the
Bankruptcy Code, in each case whether or not:  (1) a Proof of Claim based upon
such debt or right is Filed or deemed Filed pursuant to section 501 of the
Bankruptcy Code; (2) a Claim or Interest based upon such debt, right, or
interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the
holder of such a Claim or Interest has accepted the Plan.  The Confirmation
Order shall be a judicial determination of the discharge of all Claims (other
than the Reinstated Claims) and Interests (other than the Intercompany Interests
that are Reinstated) subject to the occurrence of the Effective Date.

 

B.                                    Release of Liens.

 

Except as otherwise provided in the Plan, or in any contract, instrument,
release, or other agreement or document created pursuant to the Plan, on the
Effective Date and concurrently with the applicable distributions made pursuant
to the Plan and, in the case of a Secured Claim, satisfaction in full of the
portion of the Secured Claim that is Allowed as of the Effective Date, except
for Other Secured Claims that the Debtors elect to Reinstate or Hedge Claims
with respect to which the applicable counterparty has agreed to Reinstatement in
accordance with this Plan, all mortgages, deeds of trust, Liens, pledges, or
other security interests against any property of the Estates shall be fully
released and discharged, and all of the right, title, and interest of any holder
of such mortgages, deeds of trust, Liens, pledges, or other security interests
shall revert to the Reorganized Debtors and their successors and assigns.  Any
holder of such Secured Claim (and the applicable agents for such holder) shall
be authorized and directed, at the sole cost and expense of the Reorganized
Debtors, to release any collateral or other property of any Debtor (including
any cash collateral and possessory collateral) held by such holder (and the
applicable agents for such holder), and to take such

 

34

--------------------------------------------------------------------------------



 

actions as may be reasonably requested by the Reorganized Debtors to evidence
the release of such Lien, including the execution, delivery, and filing or
recording of such releases.  The presentation or filing of the Confirmation
Order to or with any federal, state, provincial, or local agency or department
shall constitute good and sufficient evidence of, but shall not be required to
effect, the termination of such Liens.

 

To the extent that any holder of a Secured Claim that has been satisfied or
discharged in full pursuant to the Plan, or any agent for such holder, has filed
or recorded publicly any Liens and/or security interests to secure such holder’s
Secured Claim, then as soon as practicable on or after the Effective Date, such
holder (or the agent for such Holder) shall take any and all steps requested by
the Debtors, the Reorganized Debtors, or Exit Facility Agent that are necessary
or desirable to record or effectuate the cancellation and/or extinguishment of
such Liens and/or security interests, including the making of any applicable
filings or recordings, and the Reorganized Debtors shall be entitled to make any
such filings or recordings on such holder’s behalf.

 

C.                                    Releases by the Debtors.

 

Notwithstanding anything contained in the Plan to the contrary, pursuant to
section 1123(b) of the Bankruptcy Code, for good and valuable consideration, on
and after the Effective Date, each Released Party is deemed released and
discharged by the Debtors, the Reorganized Debtors, and their Estates from any
and all Claims and Causes of Action, whether known or unknown, including any
derivative claims asserted on behalf of the Debtors, that the Debtors, the
Reorganized Debtors, or their Estates would have been legally entitled to assert
in their own right (whether individually or collectively) or on behalf of the
holder of any Claim against, or Interest in, a Debtor or other Entity, or that
any holder of any Claim against, or Interest in, a Debtor or other Entity could
have asserted on behalf of the Debtors, based on or relating to, or in any
manner arising from, in whole or in part:  the Debtors (including the
management, ownership, or operation thereof), any Securities issued by the
Debtors and the ownership thereof, the Debtors’ in- or out-of-court
restructuring efforts, any Avoidance Actions (but excluding Avoidance Actions
brought as counterclaims or defenses to Claims asserted against the Debtors),
intercompany transactions, the Chapter 11 Cases, the formulation, preparation,
dissemination, solicitation, negotiation, entry into, or filing of the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the Plan
Supplement, or any Restructuring Transaction, contract, instrument, release, or
other agreement or document (including any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document or other agreement
contemplated by the Plan or the reliance by any Released Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement, the Disclosure Statement,
the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of the Chapter
11 Cases, the pursuit of Confirmation, the pursuit of Consummation, the
administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other related act or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date.  Notwithstanding anything to the contrary in the
foregoing, the releases set forth above do not release (a) any post-Effective
Date obligations of any party or Entity under the Plan, any Restructuring
Transaction, or any document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan or the
Restructuring Transactions or (b) any Person from any claim or Causes of Action
related to an act or omission that is determined in a Final Order by a court
competent jurisdiction to have constituted actual fraud, willful misconduct, or
gross negligence by such Person.

 

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the Debtor Release, which
includes by reference each of the related provisions and definitions contained
in the Plan, and further, shall constitute the Bankruptcy Court’s finding that
the Debtor Release is:  (a) in exchange for the good and valuable consideration
provided by the Released Parties, including, without limitation, the Released
Parties’ contributions to facilitating the Restructuring and implementing the
Plan; (b) a good faith settlement and compromise of the Claims released by the
Debtor Release; (c) in the best interests of the Debtors and all holders of
Claims and Interests; (d) fair, equitable, and reasonable; (e) given and made
after due notice and opportunity for hearing; and (f) a bar to any of the
Debtors, the Reorganized Debtors, or the Debtors’ Estates asserting any Claim or
Cause of Action released pursuant to the Debtor Release.

 

35

--------------------------------------------------------------------------------



 

D.                                    Releases by the Releasing Parties.

 

Notwithstanding anything contained in the Plan to the contrary, as of the
Effective Date, each Releasing Party is deemed to have released and discharged
the Debtors, the Reorganized Debtors, and each Released Party from any and all
Claims and Causes of Action, whether known or unknown, including any derivative
claims, asserted on behalf of the Debtors, that such Entity would have been
legally entitled to assert (whether individually or collectively), based on or
relating to, or in any manner arising from, in whole or in part, the Debtors
(including the management, ownership or operation thereof), any Securities
issued by the Debtors and the ownership thereof, the Debtors’ in- or
out-of-court restructuring efforts, any Avoidance Actions (but excluding
Avoidance Actions brought as counterclaims or defenses to Claims asserted
against the Debtors), intercompany transactions, the Chapter 11 Cases, the
formulation, preparation, dissemination, solicitation, negotiation, or filing of
the Restructuring Support Agreement, the Disclosure Statement, the Plan, the
Plan Supplement, or any Restructuring Transaction, contract, instrument,
release, or other agreement or document (including any legal opinion requested
by any Entity regarding any transaction, contract, instrument, document or other
agreement contemplated by the Plan or the reliance by any Released Party on the
Plan or the Confirmation Order in lieu of such legal opinion) created or entered
into in connection with the Restructuring Support Agreement, the Disclosure
Statement, the Plan, the Plan Supplement, the Chapter 11 Cases, the filing of
the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the administration and implementation of the Plan, including the issuance or
distribution of Securities pursuant to the Plan, or the distribution of property
under the Plan or any other related agreement, or upon any other related act or
omission, transaction, agreement, event, or other occurrence taking place on or
before the Effective Date.  Notwithstanding anything to the contrary in the
foregoing, the releases set forth above do not release (a) any post-Effective
Date obligations of any party or Entity under the Plan, any Restructuring
Transaction, or any document, instrument, or agreement (including those set
forth in the Plan Supplement) executed to implement the Plan or the
Restructuring Transactions or (b) any Person from any claim or Causes of Action
related to an act or omission that is determined in a Final Order by a court of
competent jurisdiction to have constituted actual fraud, willful misconduct, or
gross negligence by such Person.

 

Entry of the Confirmation Order shall constitute the Bankruptcy Court’s
approval, pursuant to Bankruptcy Rule 9019, of the Third-Party Release, which
includes by reference each of the related provisions and definitions contained
herein, and, further, shall constitute the Bankruptcy Court’s finding that the
Third-Party Release is:  (a) consensual; (b) essential to the confirmation of
the Plan; (c) given in exchange for the good and valuable consideration provided
by the Released Parties; (d) a good faith settlement and compromise of the
Claims released by the Third-Party Release; (e) in the best interests of the
Debtors and their Estates; (f) fair, equitable, and reasonable; (g) given and
made after due notice and opportunity for hearing; and (h) a bar to any of the
Releasing Parties asserting any claim or Cause of Action released pursuant to
the Third-Party Release.

 

36

--------------------------------------------------------------------------------



 

E.                                    Exculpation.

 

Except as otherwise specifically provided in the Plan, no Exculpated Party shall
have or incur liability for and each Exculpated Party is hereby released and
exculpated from any Cause of Action for any claim related to any act or omission
in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, solicitation, negotiation, filing, or
termination of the Restructuring Support Agreement and related prepetition
transactions, the Disclosure Statement, the Plan, the Plan Supplement, or any
Restructuring Transaction, contract, instrument, release, or other agreement or
document (including any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document or other agreement contemplated by
the Plan or the reliance by any Released Party on the Plan or the Confirmation
Order in lieu of such legal opinion) created or entered into in connection with
the Restructuring Support Agreement, the Disclosure Statement, the Plan, the
Plan Supplement, the Chapter 11 Cases, the filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the administration and
implementation of the Plan, including the issuance or distribution of Securities
pursuant to the Plan, or the distribution of property under the Plan or any
other related agreement, or upon any other related act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective
Date, except for claims related to any act or omission that is determined in a
Final Order by a court of competent jurisdiction to have constituted actual
fraud, willful misconduct, or gross negligence, but in all respects such
Entities shall be entitled to reasonably rely upon the advice of counsel with
respect to their duties and responsibilities pursuant to the Plan.

 

The Exculpated Parties shall be deemed to have participated in good faith and in
compliance with the applicable laws with regard to the solicitation of votes and
distribution of consideration pursuant to the Plan and, therefore, are not, and
on account of such distributions shall not be, liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation
of acceptances or rejections of the Plan or distributions made pursuant to the
Plan.

 

F.                                    Injunction.

 

Except as otherwise expressly provided in the Plan or for obligations issued or
required to be paid pursuant to the Plan or the Confirmation Order, all Entities
who have held, hold, or may hold Claims or Interests that have been released,
discharged, or are subject to exculpation are permanently enjoined, from and
after the Effective Date, from taking any of the following actions against, as
applicable, the Debtors, the Reorganized Debtors, the Exculpated Parties, or the
Released Parties:  (1) commencing or continuing in any manner any action, suit
or other proceeding of any kind on account of or in connection with or with
respect to any such Claims or Interests; (2) enforcing, attaching, collecting,
or recovering by any manner or means any judgment, award, decree, or order
against such Entities on account of or in connection with or with respect to any
such Claims or Interests; (3) creating, perfecting, or enforcing any encumbrance
of any kind against such Entities or the property or the estates of such
Entities on account of or in connection with or with respect to any such Claims
or Interests; (4) asserting any right of setoff, subrogation, or recoupment of
any kind against any obligation due from such Entities or against the property
of such Entities on account of or in connection with or with respect to any such
Claims or Interests unless such holder has Filed a motion requesting the right
to perform such setoff on or before the Effective Date, and notwithstanding an
indication of a Claim or Interest or otherwise that such holder asserts, has, or
intends to preserve any right of setoff pursuant to applicable law or otherwise;
and (5) commencing or continuing in any manner any action or other proceeding of
any kind on account of or in connection with or with respect to any such Claims
or Interests released or settled pursuant to the Plan.

 

Upon entry of the Confirmation Order, all holders of Claims and Interests and
their respective current and former employees, agents, officers, directors,
principals, and direct and indirect Affiliates shall be enjoined from taking any
actions to interfere with the implementation or Consummation of the Plan.  Each
holder of an Allowed Claim or Allowed Interest, as applicable, by accepting, or
being eligible to accept, distributions under or Reinstatement of such Claim or
Interest, as applicable, pursuant to the Plan, shall be deemed to have consented
to the injunction provisions set forth in this Article VIII.F hereof.

 

37

--------------------------------------------------------------------------------



 

G.                                    Protections Against Discriminatory
Treatment.

 

Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of
the U.S. Constitution, all Entities, including Governmental Units, shall not
discriminate against the Reorganized Debtors or deny, revoke, suspend, or refuse
to renew a license, permit, charter, franchise, or other similar grant to,
condition such a grant to, discriminate with respect to such a grant against,
the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter
11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
granted or denied a discharge), or has not paid a debt that is dischargeable in
the Chapter 11 Cases.

 

H.                                    Document Retention.

 

On and after the Effective Date, the Reorganized Debtors may maintain documents
in accordance with their standard document retention policy, as may be altered,
amended, modified, or supplemented by the Reorganized Debtors.

 

I.                                         Reimbursement or Contribution.

 

If the Bankruptcy Court disallows a Claim for reimbursement or contribution of
an Entity pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the
extent that such Claim is contingent as of the time of allowance or
disallowance, such Claim shall be forever disallowed and expunged
notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the
Confirmation Date:  (1) such Claim has been adjudicated as non-contingent or
(2) the relevant holder of a Claim has Filed a non-contingent Proof of Claim on
account of such Claim and a Final Order has been entered prior to the
Confirmation Date determining such Claim as no longer contingent.

 

ARTICLE IX.
CONDITIONS PRECEDENT TO CONFIRMATION
AND CONSUMMATION OF THE PLAN

 

A.                                     Conditions Precedent to the Effective
Date.

 

It shall be a condition to the Effective Date that the following conditions
shall have been satisfied or waived pursuant to the provisions of Article IX.B
hereof:

 

1.              the Bankruptcy Court shall have entered the Confirmation Order,
which shall:

 

(a)                                 authorize the Debtors to take all actions
necessary to enter into, implement, and consummate the contracts, instruments,
releases, leases, indentures, and other agreements or documents created in
connection with the Plan;

 

(b)                                 decree that the provisions of the
Confirmation Order and the Plan are nonseverable and mutually dependent;

 

(c)                                  authorize the Debtors and Reorganized
Debtors, as applicable or necessary, to, among other things: (i) implement the
Restructuring Transactions; (ii) issue and distribute the New Warrants and the
New Common Equity pursuant to the exemption from registration under the
Securities Act provided by section 1145 of the Bankruptcy Code or other
exemption from such registration or pursuant to one or more registration
statements; (iii) make all distributions and issuances as required under the
Plan, including Cash, the New Warrants, and the New Common Equity; and
(iv) enter into any agreements and transactions as necessary to effectuate the
Restructuring Transactions, including the Exit Facility and the Management
Incentive Plan;

 

(d)                                 authorize the implementation of the Plan in
accordance with its terms; and

 

38

--------------------------------------------------------------------------------



 

(e)                                  provide that, pursuant to section 1146 of
the Bankruptcy Code, the issuance or exchange of any Security, assignment or
surrender of any lease or sublease, and the delivery of any deed or other
instrument or transfer order, in furtherance of, or in connection with the Plan
shall not be subject to any stamp, real estate transfer, mortgage recording, or
other similar tax;

 

2.              the Debtors shall have obtained all authorizations, consents,
regulatory approvals, rulings, or documents that are necessary to implement and
effectuate the Plan;

 

3.              the final version of all schedules, documents, and exhibits in
the Plan Supplement shall have been Filed in a manner consistent in all material
respects with the Restructuring Support Agreement, including the consent rights
provided for therein, and the Plan;

 

4.              the Restructuring Support Agreement shall remain in full force
and effect;

 

5.              adoption or assumption, as applicable, of the Compensation and
Benefits Programs;

 

6.              assumption of the Management Employment Agreements;

 

7.              all professional fees and expenses of retained professionals
required to be approved by the Bankruptcy Court shall have been paid in full or
amounts sufficient to pay such fees and expenses after the Effective Date have
been placed in the Professional Escrow Account in accordance with Article II.B
hereof pending approval by the Bankruptcy Court;

 

8.              the Debtors shall have paid the reasonable and documented fees
and expenses of (a) the First Lien Ad Hoc Group and (b) the Crossover Group, in
accordance with the terms of the Restructuring Support Agreement and the Cash
Collateral Order, as applicable (for the avoidance of doubt, all attorneys,
financial advisors, consultants, and other professionals retained by such groups
shall not be required to file applications with the Bankruptcy Court for
allowance of compensation or reimbursement of expenses); and

 

9.              the Debtors and Reorganized Debtors, as applicable, shall have
implemented the Restructuring Transactions (including the Exit Facility) and all
transactions contemplated herein, in a manner consistent in all respects with
the Restructuring Support Agreement, the Plan, and the Plan Supplement, pursuant
to documentation acceptable to the Debtors and Reorganized Debtors, as
applicable.

 

B.                                     Waiver of Conditions.

 

The conditions to Consummation set forth in this Article IX may be waived by the
Debtors with the consent of the Required Consenting First Lien Noteholders,
without notice, leave, or order of the Bankruptcy Court or any formal action
other than proceedings to confirm or consummate the Plan.

 

C.                                    Effect of Failure of Conditions.

 

If Consummation does not occur, the Plan shall be null and void in all respects
and nothing contained in the Plan, the Disclosure Statement, or Restructuring
Support Agreement shall:  (1) constitute a waiver or release of any Claims by
the Debtors, Claims, or Interests; (2) prejudice in any manner the rights of the
Debtors, any holders of Claims or Interests, or any other Entity; or
(3) constitute an admission, acknowledgment, offer, or undertaking by the
Debtors, any holders of Claims or Interests, or any other Entity.

 

D.                                    Substantial Consummation

 

“Substantial Consummation” of the Plan, as defined in 11 U.S.C. § 1101(2), shall
be deemed to occur on the Effective Date.

 

39

--------------------------------------------------------------------------------



 

ARTICLE X.
MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

 

A.                                     Modification and Amendments.

 

Except as otherwise specifically provided in this Plan and subject to the
consent rights set forth in the Restructuring Support Agreement, the Debtors
reserve the right to modify the Plan, whether such modification is material or
immaterial, and seek Confirmation consistent with the Bankruptcy Code and, as
appropriate, not resolicit votes on such modified Plan.  Subject to those
restrictions on modifications set forth in the Plan and the requirements of
section 1127 of the Bankruptcy Code, Rule 3019 of the Federal Rules of
Bankruptcy Procedure, and, to the extent applicable, sections 1122, 1123, and
1125 of the Bankruptcy Code, each of the Debtors expressly reserves its
respective rights to revoke or withdraw, or to alter, amend, or modify the Plan
with respect to such Debtor, one or more times, after Confirmation, and, to the
extent necessary may initiate proceedings in the Bankruptcy Court to so alter,
amend, or modify the Plan, or remedy any defect or omission, or reconcile any
inconsistencies in the Plan, the Disclosure Statement, or the Confirmation
Order, in such matters as may be necessary to carry out the purposes and intent
of the Plan; provided that each of the foregoing actions shall not violate the
Restructuring Support Agreement.

 

B.                                     Effect of Confirmation on Modifications.

 

Entry of the Confirmation Order shall mean that all modifications or amendments
to the Plan since the solicitation thereof are approved pursuant to section
1127(a) of the Bankruptcy Code and do not require additional disclosure or
resolicitation under Bankruptcy Rule 3019.

 

C.                                    Revocation or Withdrawal of Plan.

 

To the extent permitted by the Restructuring Support Agreement, the Debtors
reserve the right to revoke or withdraw the Plan prior to the Confirmation Date
and to File subsequent plans of reorganization.  If the Debtors revoke or
withdraw the Plan, or if Confirmation or Consummation does not occur, then: 
(1) the Plan shall be null and void in all respects; (2) any settlement or
compromise embodied in the Plan (including the fixing or limiting to an amount
certain of any Claim or Interest or Class of Claims or Interests), assumption or
rejection of Executory Contracts or Unexpired Leases effected under the Plan,
and any document or agreement executed pursuant to the Plan, shall be deemed
null and void; and (3) nothing contained in the Plan shall:  (a) constitute a
waiver or release of any Claims or Interests; (b) prejudice in any manner the
rights of such Debtor or any other Entity; or (c) constitute an admission,
acknowledgement, offer, or undertaking of any sort by such Debtor or any other
Entity.

 

ARTICLE XI.
RETENTION OF JURISDICTION

 

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Bankruptcy Court shall
retain exclusive jurisdiction over all matters arising out of, or relating to,
the Chapter 11 Cases and the Plan pursuant to sections 105(a) and 1142 of the
Bankruptcy Code, including jurisdiction to:

 

1.              allow, disallow, determine, liquidate, classify, estimate, or
establish the priority, secured or unsecured status, or amount of any Claim or
Interest, including the resolution of any request for payment of any
Administrative Claim and the resolution of any and all objections to the secured
or unsecured status, priority, amount, or allowance of Claims or Interests;

 

2.              decide and resolve all matters related to the granting and
denying, in whole or in part, any applications for allowance of compensation or
reimbursement of expenses to Professionals authorized pursuant to the Bankruptcy
Code or the Plan;

 

3.              resolve any matters related to:  (a) the assumption, assumption
and assignment, or rejection of any Executory Contract or Unexpired Lease to
which a Debtor is party or with respect to which a Debtor may be liable and to
hear, determine, and, if necessary, liquidate, any Claims arising therefrom,
including Cures pursuant to

 

40

--------------------------------------------------------------------------------



 

section 365 of the Bankruptcy Code; (b) any potential contractual obligation
under any Executory Contract or Unexpired Lease that is assumed; (c) the
Reorganized Debtors amending, modifying, or supplementing, after the Effective
Date, pursuant to Article V hereof, any Executory Contracts or Unexpired Leases
to the list of Executory Contracts and Unexpired Leases to be assumed or
rejected or otherwise; and (d) any dispute regarding whether a contract or lease
is or was executory or expired;

 

4.              ensure that distributions to holders of Allowed Claims and
Allowed Interests (as applicable) are accomplished pursuant to the provisions of
the Plan;

 

5.              adjudicate, decide, or resolve any motions, adversary
proceedings, contested or litigated matters, and any other matters, and grant or
deny any applications involving a Debtor that may be pending on the
Effective Date;

 

6.              adjudicate, decide, or resolve any and all matters related to
section 1141 of the Bankruptcy Code;

 

7.              enter and implement such orders as may be necessary to execute,
implement, or consummate the provisions of the Plan and all contracts,
instruments, releases, indentures, and other agreements or documents created in
connection with the Plan or the Disclosure Statement, including the
Restructuring Support Agreement;

 

8.              enter and enforce any order for the sale of property pursuant to
sections 363, 1123, or 1146(a) of the Bankruptcy Code;

 

9.              resolve any cases, controversies, suits, disputes, or Causes of
Action that may arise in connection with the Consummation, interpretation, or
enforcement of the Plan or any Entity’s obligations incurred in connection with
the Plan;

 

10.       issue injunctions, enter and implement other orders, or take such
other actions as may be necessary to restrain interference by any Entity with
Consummation or enforcement of the Plan;

 

11.       resolve any cases, controversies, suits, disputes, or Causes of Action
with respect to the releases, injunctions, exculpations, and other provisions
contained in Article VIII hereof and enter such orders as may be necessary or
appropriate to implement such releases, injunctions, and other provisions;

 

12.       resolve any cases, controversies, suits, disputes, or Causes of Action
with respect to the repayment or return of distributions and the recovery of
additional amounts owed by the holder of a Claim or Interest for amounts not
timely repaid pursuant to Article VI.L hereof;

 

13.       enter and implement such orders as are necessary if the Confirmation
Order is for any reason modified, stayed, reversed, revoked, or vacated;

 

14.       determine any other matters that may arise in connection with or
relate to the Plan, the Plan Supplement, the Disclosure Statement, the
Confirmation Order, or any contract, instrument, release, indenture, or other
agreement or document created in connection with the Plan or the Disclosure
Statement, including the Restructuring Support Agreement;

 

15.       enter an order concluding or closing the Chapter 11 Cases;

 

16.       adjudicate any and all disputes arising from or relating to
distributions under the Plan;

 

17.       consider any modifications of the Plan, to cure any defect or
omission, or to reconcile any inconsistency in any Bankruptcy Court order,
including the Confirmation Order;

 

18.       determine requests for the payment of Claims and Interests entitled to
priority pursuant to section 507 of the Bankruptcy Code;

 

41

--------------------------------------------------------------------------------



 

19.       hear and determine disputes arising in connection with the
interpretation, implementation, or enforcement of the Plan or the Confirmation
Order, including disputes arising under agreements, documents, or instruments
executed in connection with the Plan;

 

20.       hear and determine matters concerning state, local, and federal taxes
in accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

 

21.       hear and determine all disputes involving the existence, nature,
scope, or enforcement of any exculpations, discharges, injunctions, and releases
granted in the Plan, including under Article VIII hereof, regardless of whether
such termination occurred prior to or after the Effective Date;

 

22.       enforce all orders previously entered by the Bankruptcy Court; and

 

23.       hear any other matter not inconsistent with the Bankruptcy Code.

 

As of the Effective Date, notwithstanding anything in this Article XI to the
contrary, the New Organizational Documents and the Exit Facility and any
documents related thereto shall be governed by the jurisdictional provisions
therein and the Bankruptcy Court shall not retain jurisdiction with respect
thereto.

 

ARTICLE XII.
MISCELLANEOUS PROVISIONS

 

A.                                     Immediate Binding Effect.

 

Subject to Article IX.A hereof and notwithstanding Bankruptcy Rules 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan (including, for the avoidance of doubt, the documents and
instruments contained in the Plan Supplement) shall be immediately effective and
enforceable and deemed binding upon the Debtors, the Reorganized Debtors, any
and all holders of Claims or Interests (irrespective of whether such Claims or
Interests are deemed to have accepted the Plan), all Entities that are parties
to or are subject to the settlements, compromises, releases, discharges, and
injunctions described in the Plan, each Entity acquiring property under the
Plan, and any and all non-Debtor parties to Executory Contracts and Unexpired
Leases with the Debtors.

 

B.                                     Additional Documents.

 

On or before the Effective Date, the Debtors may file with the Bankruptcy Court
such agreements and other documents as may be necessary to effectuate and
further evidence the terms and conditions of the Plan and the Restructuring
Support Agreement.  The Debtors or the Reorganized Debtors, as applicable, and
all holders of Claims or Interests receiving distributions pursuant to the Plan
and all other parties in interest shall, from time to time, prepare, execute,
and deliver any agreements or documents and take any other actions as may be
necessary or advisable to effectuate the provisions and intent of the Plan.

 

C.                                    Payment of Statutory Fees.

 

All fees payable pursuant to section 1930(a) of the Judicial Code, as determined
by the Bankruptcy Court at a hearing pursuant to section 1128 of the Bankruptcy
Code, shall be paid by each of the Reorganized Debtors (or the Disbursing Agent
on behalf of each of the Reorganized Debtors) for each quarter (including any
fraction thereof) until the earlier of entry of a final decree closing such
Chapter 11 Cases or an order of dismissal or conversion, whichever comes first.

 

D.                                    Statutory Committee and Cessation of Fee
and Expense Payment.

 

On the Effective Date, any statutory committee appointed in the Chapter 11 Cases
shall dissolve and members thereof shall be released and discharged from all
rights and duties from or related to the Chapter 11 Cases.  The Reorganized
Debtors shall no longer be responsible for paying any fees or expenses incurred
by the members of or advisors to any statutory committees after the Effective
Date.

 

42

--------------------------------------------------------------------------------



 

E.                                     Reservation of Rights.

 

Except as expressly set forth in the Plan, the Plan shall have no force or
effect unless the Bankruptcy Court shall enter the Confirmation Order, and the
Confirmation Order shall have no force or effect if the Effective Date does not
occur.  None of the Filing of the Plan, any statement or provision contained in
the Plan, or the taking of any action by any Debtor with respect to the Plan,
the Disclosure Statement, or the Plan Supplement shall be or shall be deemed to
be an admission or waiver of any rights of any Debtor with respect to the
holders of Claims or Interests prior to the Effective Date.

 

F.                                     Successors and Assigns.

 

The rights, benefits, and obligations of any Entity named or referred to in the
Plan shall be binding on, and shall inure to the benefit of any heir, executor,
administrator, successor or assign, Affiliate, officer, manager, director,
agent, representative, attorney, beneficiaries, or guardian, if any, of each
Entity.

 

G.                                    Notices.

 

All notices, requests, and demands to or upon the Debtors to be effective shall
be in writing (including by facsimile transmission) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
actually delivered or, in the case of notice by facsimile transmission, when
received and telephonically confirmed, addressed as follows:

 

Debtors

 

Counsel to the Debtors

 

 

 

Jones Energy, Inc.
807 Las Cimas Parkway, Suite 350

Austin, Texas 78746
Attention:  Carl Giesler

 

United States Trustee

 

Office of The United States Trustee
515 Rusk Street, Suite 3516
Houston, TX 77002

 

Counsel to the Crossover Group

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention:  Brian M. Resnick and Benjamin Schak

 

Kirkland & Ellis LLP
609 Main Street
Houston, TX 77002
Attention: Brian E. Schartz, P.C.

 

and

 

Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention:  Christopher Marcus, P.C., Anthony R. Grossi, and Rebecca Blake
Chaikin

 

and

 

Jackson Walker LLP
1401 McKinney Street, Suite 1900
Houston, TX 77010
Attention: Elizabeth Freeman and Matthew D. Cavenaugh

 

 

 

 

 

Counsel to the First Lien Ad Hoc Group

 

 

 

 

 

Milbank LLP

55 Hudson Yards

New York, New York 10001

Attention:  Evan R. Fleck and Michael W. Price

 

 

 

 

 

 

 

 

 

 

 

 

 

43

--------------------------------------------------------------------------------



 

After the Effective Date, the Reorganized Debtors have the authority to send a
notice to Entities that to continue to receive documents pursuant to Bankruptcy
Rule 2002, such Entity must file a renewed request to receive documents pursuant
to Bankruptcy Rule 2002.  After the Effective Date, the Reorganized Debtors are
authorized to limit the list of Entities receiving documents pursuant to
Bankruptcy Rule 2002 to those Entities who have Filed such renewed requests.

 

H.                                    Term of Injunctions or Stays.

 

Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to sections 105
or 362 of the Bankruptcy Code or any order of the Bankruptcy Court, and extant
on the Confirmation Date (excluding any injunctions or stays contained in the
Plan or the Confirmation Order) shall remain in full force and effect until the
Effective Date.  All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

 

I.                                         Entire Agreement.

 

Except as otherwise indicated, and without limiting the effectiveness of the
Restructuring Support Agreement, the Plan (including, for the avoidance of
doubt, the documents and instruments in the Plan Supplement) supersedes all
previous and contemporaneous negotiations, promises, covenants, agreements,
understandings, and representations on such subjects, all of which have become
merged and integrated into the Plan.

 

J.                                       Exhibits.

 

All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan.  After the
exhibits and documents are Filed, copies of such exhibits and documents shall be
available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Debtors’ restructuring
website at https://dm.epiq11.com/JonesEnergy or the Bankruptcy Court’s website
at www.txs.uscourts.gov/bankruptcy.  To the extent any exhibit or document is
inconsistent with the terms of the Plan, unless otherwise ordered by the
Bankruptcy Court, the non-exhibit or non-document portion of the Plan shall
control.

 

K.                                    Nonseverability of Plan Provisions.

 

If, prior to Confirmation, any term or provision of the Plan is held by the
Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court
shall have the power to alter and interpret such term or provision to make it
valid or enforceable to the maximum extent practicable, consistent with the
original purpose of the term or provision held to be invalid, void, or
unenforceable, and such term or provision shall then be applicable as altered or
interpreted.  Notwithstanding any such holding, alteration, or interpretation,
the remainder of the terms and provisions of the Plan will remain in full force
and effect and will in no way be affected, impaired, or invalidated by such
holding, alteration, or interpretation.  The Confirmation Order shall constitute
a judicial determination and shall provide that each term and provision of the
Plan, as it may have been altered or interpreted in accordance with the
foregoing, is:  (1) valid and enforceable pursuant to its terms; (2) integral to
the Plan and may not be deleted or modified without the Debtors’ or Reorganized
Debtors’ consent, as applicable; provided that any such deletion or modification
must be consistent with the Restructuring Support Agreement; and
(3) nonseverable and mutually dependent.

 

L.                                      Votes Solicited in Good Faith.

 

Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with section
1125(g) of the Bankruptcy Code, and pursuant to section 1125(e) of the
Bankruptcy Code, the Debtors and each of their respective Affiliates, agents,
representatives, members, principals, shareholders, officers, directors,
employees, advisors, and attorneys will be deemed to have participated in good
faith and in compliance with the Bankruptcy Code in the offer, issuance, sale,
and purchase of securities offered and sold under the Plan and any previous
plan, and, therefore, neither any of such parties or individuals or the
Reorganized Debtors will have any liability for the violation of any applicable
law, rule, or regulation governing the solicitation of

 

44

--------------------------------------------------------------------------------



 

votes on the Plan or the offer, issuance, sale, or purchase of the Securities
offered and sold under the Plan and any previous plan.

 

M.                                  Closing of Chapter 11 Cases.

 

The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, File with the Bankruptcy Court all documents required by
Bankruptcy Rule 3022 and any applicable order of the Bankruptcy Court to close
the Chapter 11 Cases.

 

N.                                    Waiver or Estoppel.

 

Each holder of a Claim or an Interest shall be deemed to have waived any right
to assert any argument, including the right to argue that its Claim or Interest
should be Allowed in a certain amount, in a certain priority, secured or not
subordinated by virtue of an agreement made with the Debtors or their counsel,
or any other Entity, if such agreement was not disclosed in the Plan, the
Disclosure Statement, or papers Filed with the Bankruptcy Court prior to the
Confirmation Date.

 

45

--------------------------------------------------------------------------------



 

Dated: April 3, 2019

JONES ENERGY, INC.

 

 

 

on behalf of itself and all other Debtors

 

 

 

 

 

/s/ Carl F. Giesler, Jr.

 

Carl F. Giesler, Jr.

 

Chief Executive Officer

 

46

--------------------------------------------------------------------------------



 

Annex 2

 

Cash Collateral Order

 

--------------------------------------------------------------------------------



 

FINAL RSA EXHIBIT

 

IN THE UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 

 

)

 

In re:

)

Chapter 11

 

)

 

JONES ENERGY, INC., et al.,(1)

)

Case No. 19-      (   )

 

)

 

Debtors.

)

(Joint Administration Requested)

 

)

(Emergency Hearing Requested)

 

INTERIM ORDER (I) AUTHORIZING POSTPETITION USE OF CASH COLLATERAL, (II) GRANTING
ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES, (III) MODIFYING AUTOMATIC
STAY, (IV) SCHEDULING FINAL HEARING, AND (V) GRANTING RELATED RELIEF

 

Upon the motion (the “Motion”)(2) of the above-captioned debtors, as
debtors-in-possession (collectively, the “Debtors”), pursuant to sections 105,
361, 362, 363, and 507 of title 11 of the United States Code (as amended, the
“Bankruptcy Code”), rules 2002, 4001, and 9014 of the Federal Rules of
Bankruptcy Procedure (as amended, the “Bankruptcy Rules”), rule 4001-1(b) of the
Bankruptcy Local Rules for the Southern District of Texas (the “Local Rules”),
and the Procedures for Complex Chapter 11 Bankruptcy Cases promulgated by the
United States Bankruptcy Court for the Southern District of Texas (the “Complex
Case Procedures”) seeking entry of an interim order (this “Interim Order”) and a
final order (the “Final Order”), among other things:

 

(a)                                 Authorizing, pursuant to section 363(c) of
the Bankruptcy Code, on an interim basis and upon the terms and conditions set
forth in this Interim Order during the period following the date of commencement
of the Chapter 11 Cases and pending the Final

 

--------------------------------------------------------------------------------

(1)         The Debtors in these chapter 11 cases, along with the last four
digits of each Debtor’s federal tax identification number, are:  Jones
Energy, Inc. (7968); Jones Energy, LLC (8861); CCPR Sub LLC (0942); Jones Energy
Finance Corp. (6247); Jones Energy Holdings, LLC (5091); Jones Energy
Intermediate, LLC (   ); JRJ Opco, LLC (1488); Nosley Acquisition, LLC (1548);
Nosley Assets, LLC (6460); Nosley Midstream, LLC (8315); and Nosley SCOOP, LLC
(1108).  The location of Jones Energy, LLC’s principal place of business and the
Debtors’ service address in these chapter 11 cases is: 807 Las Cimas Parkway,
Suite 350, Austin, TX 78746.

 

(2)         Capitalized terms used but not otherwise defined herein have the
meanings ascribed to them in the Motion.

 

--------------------------------------------------------------------------------



 

Hearing (as defined below), the use of cash collateral, as such term is defined
in section 363(a) of the Bankruptcy Code (“Cash Collateral”) of the Prepetition
Secured Parties (as defined below);

 

(b)                                 granting adequate protection to the
Prepetition Secured Parties pursuant to sections 361 and 363(e) of the
Bankruptcy Code on account of any diminution in value of the interest of the
Prepetition Secured Parties in the Prepetition Collateral (as defined below),
including Cash Collateral, resulting from the Debtors’ use thereof during the
pendency of the Chapter 11 Cases (as defined below);

 

(c)                                  modifying the automatic stay imposed by
section 362 of the Bankruptcy Code to the extent necessary to permit the Debtors
and the Prepetition Secured Parties to implement and effectuate the terms and
provisions of this Interim Order and the Final Order and to deliver any notices
of termination of the RSA (as defined below);

 

(d)                                 subject solely to entry of the Final Order,
granting adequate protection liens on the proceeds and property recovered on
account of the Debtors’ claims and causes of action (but not on the actual
claims and causes of action) arising under sections 544, 545, 547, 548, 549 and
550 of the Bankruptcy Code or any similar state or federal law (collectively,
the “Avoidance Actions”);

 

(e)                                  subject solely to entry of the Final Order,
and except to the extent of the Carve Out (as defined below), approving the
waiver by the Debtors of any right to surcharge the Prepetition Collateral or
the Adequate Protection Collateral (each, as defined below) pursuant to section
506(c) of the Bankruptcy Code or any other applicable principle of equity or
law;

 

(f)                                   subject solely to entry of the Final
Order, approving the waiver by the Debtors of any right to assert an “equities
of the case” claim against the Prepetition Secured Parties pursuant to section
552 of the Bankruptcy Code; and

 

(g)                                  requesting that a final hearing (the “Final
Hearing”) be scheduled by the Court no later than 35 days following entry of
this Interim Order to consider entry of the Final Order authorizing on a final
basis, inter alia, the use of Cash Collateral and the provision of adequate
protection to the Prepetition Secured Parties; and

 

due and sufficient notice of the Motion having been given under the
circumstances; the Court having conducted a preliminary hearing on the Motion
(the “Preliminary Hearing”), at which time the Debtors presented, among other
things, the Declaration of Carl F. Giesler, Jr., Chief Executive Officer of
Jones Energy, Inc., in Support of First Day Pleadings (the “First Day
Declaration”); and the Court having reviewed the Motion, the First Day
Declaration, the evidence adduced by the parties, and the representations of
counsel at the Preliminary Hearing; and upon the entire record

 

2

--------------------------------------------------------------------------------



 

made at the Preliminary Hearing; and the Court having considered the Interim
Budget (as defined below) filed and served by the Debtors in accordance with the
Complex Case Procedures; and it appearing to the Court that granting the relief
sought in the Motion on the terms and conditions contained herein is necessary
and essential to enable the Debtors to preserve the value of their businesses
and assets and to prevent immediate and irreparable harm to the Debtors’ estates
and to facilitate the reorganization of the Debtors’ businesses and that such
relief is fair and reasonable; and the Court finds that good and sufficient
cause appears therefor and that all objections to the entry of this Interim
Order have been withdrawn or are overruled;

 

IT IS HEREBY FOUND AND DETERMINED THAT:

 

A.                                    This Court has jurisdiction over this
proceeding and the parties and property affected hereby pursuant to 28 U.S.C. §
1334.  Consideration of the Motion constitutes a core proceeding as defined in
28 U.S.C. §§ 157(b)(2).  Venue for the Chapter 11 Cases and the proceedings on
the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

 

B.                                    On April   , 2019 (the “Petition Date”),
the Debtors filed voluntary petitions for relief with this Court under chapter
11 of the Bankruptcy Code (the “Chapter 11 Cases”).

 

C.                                    Without prejudice to the rights of any
other party-in-interest in the Chapter 11 Cases (but subject to the limitations
with respect to such rights contained in paragraphs 18 and 19 of this Interim
Order), the Debtors acknowledge, admit, agree, and stipulate that:

 

1.                                      As of the Petition Date, Jones Energy
Holdings, LLC and Jones Energy Finance Corp., as issuers (the “First Lien Notes
Issuers”), Jones Energy, Inc. (“JEI”) and the other Debtors (excluding CCPR Sub
LLC and JRJ Opco LLC), as guarantors (the “First Lien Notes Guarantors,” and
collectively with the First Lien Notes Issuers, the “First Lien Obligors”), UMB
Bank, N.A., as trustee (in such capacity, the “First Lien Indenture Trustee”),
and Wells Fargo Bank, National Association, as collateral agent (in such
capacity, the “Collateral Agent”), were parties to that certain indenture (as
amended or supplemented from time to time, the “First Lien Indenture”) dated as
of February 14, 2018.  Pursuant to the First Lien Indenture, the issuers issued,
and the guarantors guaranteed, the 9.250% Senior Secured First Lien Notes due
2023 (the “First Lien Notes”).

 

3

--------------------------------------------------------------------------------



 

2.                                      Pursuant to the First Lien Indenture and
the First Lien Notes, as of the Petition Date, the First Lien Obligors were
indebted to the First Lien Indenture Trustee and the holders of the First Lien
Notes (the “First Lien Noteholders” and, together with the First Lien Indenture
Trustee, the “First Lien Notes Secured Parties”) in the aggregate amount of not
less than $474.3 million, consisting of $450 million in the face amount of the
First Lien Notes, plus accrued and unpaid interest, penalties, fees, expenses,
reimbursements, indemnifications, and other “Obligations” as defined in the
First Lien Indenture (collectively, the “First Lien Indebtedness”).

 

3.                                      As of the Petition Date, Jones Energy,
Holdings, LLC, as borrower, was also party to that certain Credit Agreement
among the borrower, each of the lenders party thereto from time to time (the
“Credit Agreement Lenders”), and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Credit Agreement Agent” and,
together with the Credit Agreement Lenders, the “Credit Agreement Secured
Parties”),(3) dated as of December 31, 2009 (as amended or supplemented, from
time to time, the “Credit Agreement”).  The First Lien Obligors other than the
borrower are guarantors of the borrower’s obligations under the Credit Agreement
pursuant to (i) the Guarantee and Collateral Agreement dated as of December 31,
2009, amended and continued (but not novated) by that certain Guarantee
Agreement dated as February 14, 2018, and as otherwise amended and (ii) the
Guarantee and Collateral Agreement dated as of January 29, 2014, as amended and
continued (but not novated) by that certain Guarantee Agreement dated as of
February 14, 2018, and as otherwise amended (all the foregoing, together with
the Credit Agreement, the “Credit Agreement Documents”).

 

4.                                      Pursuant to the terms of the Credit
Agreement Documents, as of the Petition Date, the First Lien Obligors were
indebted to the Credit Agreement Secured Parties in the aggregate amount of $0
(the “Credit Agreement Indebtedness” and, together with the First Lien Notes
Indebtedness, the “Prepetition Indebtedness”).(4)

 

5.                                      To secure the Prepetition Indebtedness,
pursuant to (i) the Amended and Restated Collateral Agreement, dated as of
February 14, 2018, between the First Lien Obligors (other than JEI) and the
Collateral Agent and (ii) the Amended and Restated Collateral Agreement, dated
as of February 14, 2018, between JEI and the Collateral Agent (collectively, the
“Collateral Agreement” and, together with the First Lien Notes, the First Lien
Indenture, and the Credit Agreement Documents, the “First Lien Documents”), the
First Lien Obligors have granted to the Collateral Agent, for the ratable
benefit of the Prepetition Secured Parties, liens on and security interests in
(collectively, the “Prepetition Liens”) all of the “Collateral” (as defined in
the Collateral Agreement), consisting of substantially all of the Debtors’
assets and property, whether real, personal or mixed,

 

--------------------------------------------------------------------------------

(3)         The Credit Agreement Secured Parties and the First Lien Notes
Secured Parties, collectively, are referred to herein as the “Prepetition
Secured Parties.”

 

(4)         [NTD:  If an agreement is reached with the hedge counterparties,
this paragraph will be revised as necessary to account for hedge obligations
under the Credit Agreement.]

 

4

--------------------------------------------------------------------------------



 

wherever located and whether then owned or thereafter acquired (collectively,
the “Prepetition Collateral”).

 

6.                                      Each of the First Lien Documents is
valid, binding, and, subject to bankruptcy laws, enforceable against the First
Lien Obligors in accordance with its terms.  Pursuant to the terms of the First
Lien Documents, all amounts payable on account of the Prepetition Indebtedness
are now fully due and payable by the First Lien Obligors.  The First Lien
Obligors are each jointly and severally indebted and liable to the Prepetition
Secured Parties for such amounts without defense, counterclaim, or offset of any
kind.

 

7.                                      The Prepetition Liens are valid,
binding, perfected, enforceable, non-avoidable, first-priority liens on, and
security interests in, the Prepetition Collateral, and are not subject to
avoidance, disallowance, reduction, re-characterization, recovery,
subordination, attachment, offset, counterclaim, defense, “claim” (as defined in
the Bankruptcy Code), impairment, or any other challenge of any kind pursuant to
the Bankruptcy Code or other applicable law.

 

8.                                      The Debtors will not challenge or seek
to avoid the validity, enforceability, priority, or perfection of the
Prepetition Indebtedness or the Prepetition Liens.

 

9.                                      All cash proceeds of the Prepetition
Collateral, including all such cash proceeds of such Prepetition Collateral held
in any of the Debtors’ banking, checking, or other deposit accounts with
financial institutions (in each case, other than trust, escrow, and custodial
funds held as of the Petition Date in properly established trust, escrow, and
custodial accounts), are Cash Collateral of the Prepetition Secured Parties
within the meaning of section 363(a) of the Bankruptcy Code.

 

D.                                    Subject to entry of the Final Order, and
without prejudice to the rights of any other party (but subject to the
limitations thereon described in paragraphs 18 and 19 of this Interim Order),
each Debtor and the Debtors’ estates, on its own behalf and on behalf of its
past, present, and future predecessors, successors, heirs, and assigns, hereby
forever, fully, and finally, waives and releases any and all claims (as defined
in section 101(5) of the Bankruptcy Code), counterclaims, causes of action,
defenses, or setoff rights against each of the Prepetition Secured Parties, and
each of their successors and assigns, whether arising at law or in equity,
including any re-characterization, subordination, avoidance, or other claim
arising under or pursuant to section 105 or chapter 5 of the Bankruptcy Code or
under any other similar provisions of applicable state or federal law.  The
admissions, stipulations, agreements, and releases set forth in this Interim

 

5

--------------------------------------------------------------------------------



 

Order are based upon and consistent with the results of the Debtors’
investigation of the Prepetition Secured Parties’ liens and claims.

 

E.                                     The preservation, maintenance, and
enhancement of the value of the Debtors’ assets are of the utmost significance
and importance.  The Debtors lack sufficient available sources of working
capital, however, to carry on the operation of their businesses without the use
of Cash Collateral.  Moreover, the Debtors’ need to use Cash Collateral is
immediate; absent the ability to use Cash Collateral, the continued operation of
the Debtors’ businesses would not be possible, and immediate and irreparable
harm to the Debtors and their estates would be inevitable.

 

F.                                      The Debtors continue to collect cash,
rents, income, offspring, products, proceeds, and profits generated from the
Prepetition Collateral to acquire equipment, inventory and other personal
property, all of which constitute Prepetition Collateral under the First Lien
Documents and, accordingly, is subject to the valid and perfected liens and
security interests of the Collateral Agent for the ratable benefit of the
Prepetition Secured Parties.

 

G.                                    The Debtors, certain holders of, or
investment advisors, sub-advisors, or managers of discretionary accounts that
hold First Lien Notes (the “Consenting First Lien Noteholders”) and certain
holders of, or investment advisors, sub-advisors, or managers of discretionary
accounts that hold (i) 6.75% Senior Notes due 2022 issued pursuant to that
certain indenture among the Debtors party thereto and Wells Fargo, National
Association, as trustee, and (ii) of the 9.25% Senior Notes due 2023 issued
pursuant to that certain indenture among the Debtors party thereto and UMB Bank,
N.A., as trustee (the notes described in clauses (i) and (ii), the “Unsecured
Notes,” and the parties described in the foregoing, the “Consenting Unsecured
Noteholders,” and, together with the Consenting First Lien Noteholders,
the “Consenting Stakeholders”) are parties to that certain Restructuring Support
Agreement dated as of April 2, 2019 (the “RSA”).

 

6

--------------------------------------------------------------------------------



 

H.                                   The Debtors desire to use Cash Collateral
under section 363(a) of the Bankruptcy Code.  The [Prepetition Secured Parties]
have consented to the Debtors’ use of the Cash Collateral exclusively on, and
subject to, the terms and conditions set forth herein and solely for the period
from the date of entry of this Interim Order through the Termination Date (as
defined below).

 

I.                                        The Preliminary Hearing was held
pursuant to Bankruptcy Rule 4001(b)(2) and the Complex Case Procedures.  Notice
of the Preliminary Hearing and the emergency relief requested in the Motion has
been provided by the Debtors to:  (i) the Office of the U.S. Trustee for the
Southern District of Texas; (ii) the holders of the [50] largest unsecured
claims against the Debtors (on a consolidated basis); (iii) Wells Fargo Bank,
N.A. as Administrative Agent under the Credit Agreement and Collateral Agent
under the First Lien Notes; (iv) UMB Bank, N.A. as Indenture Trustee under the
First Lien Notes and Unsecured Notes; (v) Milbank LLP, as counsel to the ad hoc
group of certain first lien noteholders (the “First Lien Ad Hoc Group”);
(vi) Davis Polk & Wardwell LLP, as counsel to the hoc group of certain crossover
noteholders; (vii) the United States Attorney’s Office for the Southern District
of Texas; (viii) the Internal Revenue Service; (i) the United States Securities
and Exchange Commission; (ix) the Environmental Protection Agency and similar
state environmental agencies for states in which the Debtors conduct business;
(x) the state attorneys general for states in which the Debtors conduct
business; and (xi) any party that has requested notice pursuant to Bankruptcy
Rule 2002.  The Debtors submit that, in light of the nature of the relief
requested, no other or further notice need be given.

 

J.                                        The adequate protection provided to
the Prepetition Secured Parties, as set forth more fully in paragraph 5 of this
Interim Order, for any diminution in the value of the Prepetition Secured
Parties’ interest in the Prepetition Collateral from and after the Petition Date
for any reason whatsoever, including, without limitation, from the use of the
Cash Collateral pursuant to

 

7

--------------------------------------------------------------------------------



 

this Interim Order, the use, sale, lease, or other diminution in value of the
Prepetition Collateral other than the Cash Collateral, or the imposition of the
automatic stay pursuant to section 362(a) of the Bankruptcy Code, is consistent
with and authorized by the Bankruptcy Code and is offered by the Debtors to
protect such parties’ interests in the Prepetition Collateral in accordance with
sections 361, 362, and 363 of the Bankruptcy Code.  The adequate protection
provided herein and other benefits and privileges contained herein are necessary
in order to (i) protect the Prepetition Secured Parties from the diminution in
the value of their respective interests in the Prepetition Collateral and
(ii) obtain the foregoing consents and agreements.

 

K.                                    The Debtors stipulate that in permitting
the Debtors to use Cash Collateral or in taking any other actions permitted by
this Interim Order, none of the Prepetition Secured Parties or the Collateral
Agent shall (i) have liability to any third party or be deemed to be in control
of the operation of any of the Debtors or to be acting as a “controlling
person,” “responsible person,” or “owner or operator” with respect to the
operation or management of any of the Debtors (as such term, or any similar
terms, is used in the Internal Revenue Code, the Comprehensive Environmental
Response, Compensation and Liability Act, as amended, or any other federal or
state statute) or (ii) owe any fiduciary duty to any of the Debtors, their
creditors, or their estates, or shall constitute or be deemed to constitute a
joint venture or partnership with any of the Debtors.

 

L.                                     The Debtors stipulate that the Collateral
Agent and each of the Prepetition Secured Parties shall be entitled to all of
the rights and benefits of section 552(b) of the Bankruptcy Code.  Subject to
entry of the Final Order, the “equities of the case” exception under section
552(b) of the Bankruptcy Code shall not apply to the Collateral Agent or any of
the Prepetition Secured Parties with respect to proceeds, product, offspring, or
profits of any of the Prepetition Collateral.

 

8

--------------------------------------------------------------------------------



 

M.                                 Based on the record before the Court, the
terms of this Interim Order, including, without limitation, of the Debtors’ use
of Cash Collateral and the provision of adequate protection therefor, are fair
and reasonable, reflect the Debtors’ exercise of prudent business judgment
consistent with their fiduciary duties, and are supported by reasonably
equivalent value and fair consideration.  The terms of this Interim Order were
negotiated in good faith and at arm’s length between the Debtors, [the
Collateral Agent, the Prepetition Secured Parties] and [the Consenting
Stakeholders].

 

N.                                    The Debtors have requested immediate entry
of this Interim Order pursuant to Bankruptcy Rule 4001(b)(2), Local Rule 4001-1,
and the Complex Case Procedures.  The permission granted herein to use Cash
Collateral (and provide adequate protection therefor) is necessary, essential,
and appropriate to avoid immediate and irreparable harm to the Debtors and their
estates.  The Court concludes that entry of this Interim Order is in the best
interests of the Debtors’ estates and creditors as its implementation will,
among other things, allow the Debtors to preserve and maintain the value of
their assets and businesses and enhance the Debtors’ prospects for a successful
reorganization.

 

Based upon the foregoing findings, stipulations, and conclusions, and upon the
record made before the Court at the Preliminary Hearing, and good and sufficient
cause appearing therefor;

 

NOW, THEREFORE, IT IS HEREBY ORDERED, ON AN INTERIM BASIS:

 

1.                                      Motion.  The Motion is granted, subject
to the terms and conditions set forth in this Interim Order.  The Debtors shall
not use any Cash Collateral except as expressly authorized and permitted herein
or by subsequent order of the Court.  Any objections to the Motion with respect
to the entry of this Interim Order that have not been withdrawn, waived, or
settled, and all reservations of rights included therein, are hereby denied and
overruled.

 

9

--------------------------------------------------------------------------------



 

2.                                      Use of Cash Collateral.  Subject to the
terms and conditions of this Interim Order, including specifically the Carve
Out, the Debtors are hereby authorized to use Cash Collateral in accordance with
the Interim Budget during the period from the date of this Interim Order through
and including the Termination Date for (i) working capital, general corporate
purposes, and administrative costs and expenses of the Debtors incurred in the
Chapter 11 Cases, including first-day relief, subject to the terms hereof and
(ii) adequate protection payments to the Prepetition Secured Parties, as
detailed in the Interim Budget and as provided herein.

 

3.                                      Interim Budget; Use of Collateral
Proceeds.

 

(a)                                 The Debtors’ use of Cash Collateral shall be
in accordance with and pursuant to the Interim Budget attached hereto as
Exhibit 1 (the “Interim Budget”).  The Debtors shall provide a new Interim
Budget to the Collateral Agent on the fourth business day of every fourth week
(the “Interim Budget Period”), beginning with the first fourth business day of
the fourth full week after the Petition Date and ending on the week during which
the Confirmation Order is entered.  For each Interim Budget Period, the
aggregate actual expenditures by the Debtors for Total Disbursements (as
designated in the Interim Budget and which, for the avoidance of doubt shall
include the fees budgeted and actually expended on the Debtor Professionals)
shall not in any event exceed the aggregate amount budgeted therefor in the
Interim Budget for such period by more than fifteen percent (15%) of the
budgeted amount (the “Authorized Variance”).

 

(b)                                 The authorization granted herein is solely
with respect to the use of Cash Collateral.

 

(c)                                  Unless otherwise agreed to in writing by
the Required First Lien Holders,(5) the Debtors shall not maintain any accounts
except those identified in [Exhibit 2] to the order (the “Cash Management
Order”) granting the Debtors’ Emergency Motion for Entry of Interim and Final
Orders (I) Authorizing Use of Cash Collateral, (II) Granting Adequate
Protection, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing,
and (V) Granting Related Relief [Docket No.   ].

 

(d)                                 Neither the consent to the Interim Budget
nor anything else herein shall be deemed or construed as agreement by the
Collateral Agent or the Prepetition Secured

 

--------------------------------------------------------------------------------

(5)         “Required First Lien Holders” means “Required First Lien
Debtholders” (as such term is defined under the First Lien Indenture); provided
that, so long the Consenting First Lien Holders (as such term is defined in the
RSA) that are parties to the RSA constitute Required First Lien Debtholders
under the First Lien Indenture, the Required Consenting First Lien Holders (as
such term is defined in the RSA).

 

10

--------------------------------------------------------------------------------



 

Parties to be surcharged under section 506(c) or any other provision of the
Bankruptcy Code or equitable doctrine.

 

4.                                      Entitlement to Adequate Protection.  The
Collateral Agent and the Prepetition Secured Parties shall be entitled, pursuant
to sections 361, 363(c)(2), and 363(e) of the Bankruptcy Code, to adequate
protection of their interests in the Prepetition Collateral, including Cash
Collateral, in an amount equal to the aggregate postpetition diminution or
decrease in value of the Collateral Agent’s or Prepetition Secured Parties’
interest in the Prepetition Collateral resulting from the sale, lease, or use by
the Debtors of the Prepetition Collateral and the imposition of the automatic
stay pursuant to section 362 of the Bankruptcy Code, from and after the Petition
Date (such diminution in value, the “Adequate Protection Obligations”).

 

5.                                      Adequate Protection.  As adequate
protection, the [Prepetition Secured Parties] are hereby granted the following
claims, liens, rights, and benefits:

 

(a)                                 [Credit Agreement Section 507(b) Claim.  The
Adequate Protection Obligations due to the Credit Agreement Secured Parties (the
“Credit Agreement Adequate Protection Obligations”) shall constitute allowed
joint and several superpriority administrative claims against the Debtors as
provided in section 507(b) of the Bankruptcy Code, with priority in payment over
any and all unsecured claims and administrative expense claims against the
Debtors, now existing or hereafter arising in the Chapter 11 Cases (subject and
subordinate only to the Carve Out), including all claims of the kinds specified
or ordered pursuant to any provision of the Bankruptcy Code, including without
limitation, sections 105, 326, 328, 330, 331, 503(b), 506(c) (subject to entry
of the Final Order), 507(a), 507(b), 726, 1113, or 1114, and shall at all times
be senior to the rights of the Debtors, and any successor trustee or any
creditor, in the Chapter 11 Cases or any subsequent proceedings, including
without limitation any Chapter 7 proceeding, under the Bankruptcy Code (the
“Credit Agreement 507(b) Claim”), which administrative claim shall have recourse
to and be payable from all prepetition and postpetition property of the Debtors
including, without limitation, and solely upon entry of the Final Order, the
proceeds and property recovered in respect of any Avoidance Actions.]

 

(b)                                 First Lien Notes Section 507(b) Claim.  The
Adequate Protection Obligations due to the First Lien Notes Secured Parties (the
“First Lien Notes Adequate Protection Obligations”) shall constitute allowed
joint and several superpriority administrative claims against the Debtors as
provided in section 507(b) of the Bankruptcy Code, with priority in payment over
any and all unsecured claims and administrative expense claims against the
Debtors, now existing or hereafter arising in the Chapter 11 Cases (subject and
subordinate only to the Credit Agreement Section 507(b) Claim and the

 

11

--------------------------------------------------------------------------------



 

Carve Out), including all claims of the kinds specified or ordered pursuant to
any provision of the Bankruptcy Code, including without limitation, sections
105, 326, 328, 330, 331, 503(b), 506(c) (subject to entry of the Final Order),
507(a), 507(b), 726, 1113, or 1114, and shall at all times be senior to the
rights of the Debtors, and any successor trustee or any creditor, in the Chapter
11 Cases or any subsequent proceedings, including without limitation any Chapter
7 proceeding, under the Bankruptcy Code (the “First Lien Notes 507(b) Claim”
and, together with the Credit Agreement 507(b) Claim, the “507(b) Claims”),
which administrative claim shall have recourse to and be payable from all
prepetition and postpetition property of the Debtors including, without
limitation, and solely upon entry of the Final Order, the proceeds and property
recovered in respect of any Avoidance Actions.

 

(c)                                  Adequate Protection Liens.  Effective as of
the Petition Date, solely to the extent of the Adequate Protection Obligations,
the following security interests and liens (the “Adequate Protection Liens”) are
hereby granted to the Collateral Agent on behalf of the Prepetition Secured
Parties, subject and subordinate only to the Carve Out (all property identified
below being collectively referred to as the “Adequate Protection Collateral”):

 

(i)                         First Priority Liens on Unencumbered Property. 
Pursuant to sections 361(2) and 363(c)(2) of the Bankruptcy Code, a valid,
binding, continuing, enforceable, fully-perfected, non-voidable first priority
lien and/or replacement lien on, and security interest in, all of the Debtors’
now owned and hereafter acquired real and personal property, tangible and
intangible assets, and rights of any kind or nature, wherever located,
including, without limitation, all prepetition and postpetition assets of the
Debtors’ estates, and all products, proceeds, rents and profits thereof, whether
existing on or as of the Petition Date or thereafter acquired, that is not
subject to (x) valid, perfected, non-avoidable and enforceable liens in
existence on or as of the Petition Date or (y) valid and unavoidable liens in
existence for amounts outstanding as of the Petition Date that are perfected
after the Petition Date as permitted by section 546(b) of the Bankruptcy Code
(collectively, the “Unencumbered Property”), provided that the Unencumbered
Property shall not include the Avoidance Actions, but, upon the entry of the
Final Order, the Unencumbered Property shall include, and the Credit Agreement
Lien Adequate Protection Liens shall attach to, any proceeds or property
recovered in respect of any Avoidance Action;

 

(ii)                      Liens Junior to Certain Existing Perfected Liens. 
Pursuant to sections 361(2) and 363(c)(2) of the Bankruptcy Code, a valid,
binding, continuing, enforceable, fully-perfected, non-voidable junior priority
replacement lien on, and security interest in, all of Debtors’ now owned and
hereafter acquired real and personal property, tangible and intangible assets,
and rights of any kind or nature, wherever located, including without
limitation, all prepetition and postpetition property of the Debtors’ estates,
and all products and proceeds thereof, whether now existing or hereafter
acquired (other than the property described in

 

12

--------------------------------------------------------------------------------



 

clause (i) of this paragraph 5(c) of this Interim Order), that is subject to
(x) valid, perfected and unavoidable liens in existence as of the Petition Date
or (y) valid and unavoidable liens in existence for amounts outstanding as of
the Petition Date that are perfected after the Petition Date as permitted by
section 546(b) of the Bankruptcy Code, which valid, perfected and unavoidable
liens are senior in priority to the prepetition security interests and liens in
favor of the Collateral Agent (the “Other Senior Liens”); and

 

(iii)                               Liens Senior to Certain Existing Liens. 
Pursuant to sections 361(2) and 363(c)(2) of the Bankruptcy Code, a valid,
binding, continuing, enforceable, fully-perfected non-voidable priming lien on,
and security interest in, the Prepetition Collateral and all of the Debtors’ now
owned and hereafter acquired real and personal property, tangible and intangible
assets, and rights of any kind or nature, wherever located, including, without
limitation, all prepetition and postpetition property of the Debtors’ estates,
and all products, proceeds, rents, and profits thereof, whether arising from
section 552(b) of the Bankruptcy Code or otherwise; provided that such liens and
security interests shall not prime the Other Senior Liens.

 

6.                                      Perfection of Adequate Protection
Liens.  The Adequate Protection Liens are perfected without the necessity of the
execution (or recordation or other filing) by the Debtors of security
agreements, control agreements, pledge agreements, financing statements,
mortgages, or other similar documents, or the possession or control by the
Collateral Agent of any Adequate Protection Collateral.  The Collateral Agent,
on behalf of the Prepetition Secured Parties, is hereby authorized, but not
required, to file or record financing statements, intellectual property filings,
mortgages, depository account control agreements, notices of lien, or similar
instruments in any jurisdiction in order to validate and perfect the liens and
security interests granted to each hereunder, respectively.  Whether or not the
Collateral Agent, in its sole discretion, chooses to file such financing
statements, intellectual property filings, mortgages, notices of lien, or
similar instruments, such liens and security interests shall be deemed valid,
perfected, allowed, enforceable, non-avoidable, and not subject to challenge,
dispute, or subordination as of the date of entry of this Interim Order.  If the
Collateral Agent determines to file any financing statements,

 

13

--------------------------------------------------------------------------------



 

agreements, notice of liens or similar instruments, the Debtors shall cooperate
and assist in any such filings as reasonably requested by the Collateral Agent,
and the automatic stay shall be modified to allow such filings.

 

7.                                      A certified copy of this Interim Order
may, in the discretion of the Collateral Agent, be filed with or recorded in
filing or recording offices in addition to or in lieu of such financing
statements, mortgages, notices of lien or similar instruments, and all filing
offices are hereby authorized and directed to accept such certified copy of this
Interim Order for filing and recording; provided that, notwithstanding the date
of any such filing, the date of such perfection shall be the date of entry of
this Interim Order.

 

8.                                      Carve-Out.(6)

 

(a)                                 Carve Out.  As used in this Interim Order,
the “Carve Out” means the sum of (i) all fees required to be paid to the Clerk
of the Court and to the Office of the United States Trustee under section
1930(a) of title 28 of the United States Code plus interest at the statutory
rate (without regard to the notice set forth in (iii) below); (ii) all
reasonable fees and expenses up to $50,000.00 incurred by a trustee under
section 726(b) of the Bankruptcy Code (without regard to the notice set forth in
(iii) below); (iii) to the extent allowed at any time, whether by interim order,
procedural order, or otherwise, all unpaid fees and expenses (the “Allowed
Professional Fees”) incurred by persons or firms retained by the Debtors
pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor
Professionals”) and any official committee appointed in the Chapter 11 Cases
(each, a “Committee”)  pursuant to section 328 or 1103 of the Bankruptcy Code
(the “Committee Professionals” and, together with the Debtor Professionals, the
“Professional Persons”) at any time before or on the first business day
following delivery by the Collateral Agent of a Carve Out Trigger Notice (as
defined below), whether allowed by the Court prior to or after delivery of a
Carve Out Trigger Notice; and (iv) Allowed Professional Fees of Professional
Persons in an aggregate amount not to exceed [$1,500,000] incurred after the
first business day following delivery by the Collateral Agent of the Carve Out
Trigger Notice, to the extent allowed at any time, whether by interim order,
procedural order, or otherwise (the amounts set forth in this clause (iv) being
the “Post-Carve Out Trigger Notice Cap”).  For purposes of the foregoing, “Carve
Out Trigger Notice” shall mean a written notice delivered by email (or other
electronic means) by the Collateral Agent (at the direction of the applicable
Prepetition Secured Parties) to the Debtors, their lead restructuring counsel,
the U.S. Trustee, and counsel to the Creditors’ Committee, which notice may be
delivered following the occurrence and during the continuation of a

 

--------------------------------------------------------------------------------

(6)         Note:  Carve-out professionals not subject to budget.

 

14

--------------------------------------------------------------------------------



 

Termination Event and upon termination of the Debtors’ right to use Cash
Collateral by the Prepetition Secured Parties, stating that the Post-Carve Out
Trigger Notice Cap has been invoked.

 

(b)                                 Carve Out Reserves.  On the day on which a
Carve Out Trigger Notice is given by the Collateral Agent to the Debtors (the
“Termination Declaration Date”), the Carve Out Trigger Notice shall constitute a
demand to the Debtors to utilize all cash on hand as of such date and any
available cash thereafter held by any Debtor to fund a reserve in an amount
equal to the then unpaid amounts of the Allowed Professional Fees.  The Debtors
shall deposit and hold such amounts in a segregated account in trust to pay such
then unpaid Allowed Professional Fees (the “Pre-Carve Out Trigger Notice
Reserve”) prior to any and all other claims.  On the Termination Declaration
Date, after funding the Pre-Carve Out Trigger Notice Reserve, the Debtors shall
utilize all remaining cash on hand as of such date and any available cash
thereafter held by any Debtor to fund a reserve in an amount equal to the
Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice Reserve”
and, together with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out
Reserves”) prior to any and all other claims.  All funds in the Pre-Carve Out
Trigger Notice Reserve shall be used first to pay the obligations set forth in
clauses (i) through (iii) of the definition of Carve Out set forth above (the
“Pre-Carve Out Amounts”), but not, for the avoidance of doubt, the Post-Carve
Out Trigger Notice Cap, until paid in full, and then, to the extent the
Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, to pay the
Collateral Agent for the benefit of the [Prepetition Secured Parties], unless
the Prepetition Indebtedness has been indefeasibly paid in full, in cash, in
which case any such excess shall be paid to the Debtors’ creditors in accordance
with their rights and priorities as of the Petition Date.  All funds in the
Post-Carve Out Trigger Notice Reserve shall be used first to pay the obligations
set forth in clause (iv) of the definition of Carve Out set forth above (the
“Post-Carve Out Amounts”), and then, to the extent the Post-Carve Out Trigger
Notice Reserve has not been reduced to zero, to pay the Collateral Agent for the
benefit of the [Prepetition Secured Parties], unless the Prepetition
Indebtedness has been indefeasibly paid in full, in cash, in which case any such
excess shall be paid to the Debtors’ creditors in accordance with their rights
and priorities as of the Petition Date.  Notwithstanding anything to the
contrary in the Credit Agreement and First Lien Indenture, or this Interim
Order, if either of the Carve Out Reserves is not funded in full in the amounts
set forth in this paragraph 8(b), then, any excess funds in one of the Carve Out
Reserves following the payment of the Pre-Carve Out Amounts and Post-Carve Out
Amounts, respectively, shall be used to fund the other Carve Out Reserve, up to
the applicable amount set forth in this paragraph 8(b), prior to making any
payments to the Collateral Agent or any of the Debtors’ creditors, as
applicable.  Notwithstanding anything to the contrary in the Credit Agreement
and First Lien Indenture or this Interim Order, following delivery of a Carve
Out Trigger Notice, the Collateral Agent shall not sweep or foreclose on cash
(including cash received as a result of the sale or other disposition of any
assets) of the Debtors until the Carve Out Reserves have been fully funded, but
shall have a security interest in any residual interest in the Carve Out
Reserves, with any excess paid to the Collateral Agent for application in
accordance with the [Credit Agreement and First Lien Notes Indenture].  Further,
notwithstanding anything to the contrary in this Interim Order,
(i) disbursements by the Debtors from the Carve Out Reserves shall not
constitute Loans (as defined in the Credit Agreement), Obligations (as

 

15

--------------------------------------------------------------------------------



 

defined in the First Lien Indenture), or increase or reduce the Prepetition
Indebtedness, (ii) the failure of the Carve Out Reserves to satisfy in full the
Allowed Professional Fees shall not affect the priority of the Carve Out, and
(iii) in no way shall the [Initial Budget, Budget], Carve Out, Post-Carve Out
Trigger Notice Cap, or Carve Out Reserves be construed as a cap or limitation on
the amount of the Allowed Professional Fees due and payable by the Debtors.  For
the avoidance of doubt and notwithstanding anything to the contrary in this
Interim Order or in any Credit Agreement Documents or First Lien Documents, the
Carve Out shall be senior to all liens and claims securing the Prepetition
Collateral, the Adequate Protection Liens, and the 507(b) Claims, and any and
all other forms of adequate protection, liens, or claims securing the
Prepetition Indebtedness.

 

(c)                                  Payment of Allowed Professional Fees Prior
to the Termination Declaration Date.  Any payment or reimbursement made prior to
the occurrence of the Termination Declaration Date in respect of any Allowed
Professional Fees shall not reduce the Carve Out.

 

(d)                                 No Direct Obligation To Pay Allowed
Professional Fees.  None of the [Prepetition Secured Parties] shall be
responsible for the payment or reimbursement of any fees or disbursements of any
Professional Person incurred in connection with the Chapter 11 Cases or any
successor cases under any chapter of the Bankruptcy Code.  Nothing in this
Interim Order or otherwise shall be construed to obligate the [Prepetition
Secured Parties], in any way, to pay compensation to, or to reimburse expenses
of, any Professional Person or to guarantee that the Debtors have sufficient
funds to pay such compensation or reimbursement.

 

(e)                                  Payment of Carve Out On or After the
Termination Declaration Date.  Any payment or reimbursement made on or after the
occurrence of the Termination Declaration Date in respect of any Allowed
Professional Fees shall permanently reduce the Carve Out on a dollar-for-dollar
basis.

 

9.                                      Additional Adequate Protection.  As
additional adequate protection:

 

(a)                                 Fees and Expenses:  The Debtors are
authorized and directed to pay, in accordance with this paragraph 9(a) of this
Interim Order, all pre- and postpetition reasonable and documented fees and
expenses, when due, of the (i) First Lien Notes Secured Parties (whether
incurred directly or on their behalf) and their advisors, including, without
limitation, the fees and expenses of all outstanding and unpaid amounts incurred
since the inception of the applicable agreement fee or engagement letters of the
attorneys, accountants, other professionals, advisors and consultants of the
First Lien Notes Secured Parties, including the fees and expenses of: (i) the
First Lien Ad Hoc Group, which shall include:  (a) Milbank, as counsel to the
First Lien Ad Hoc Group, (b) Porter Hedges LLP, as local counsel to the First
Lien Ad Hoc Group, (c) Lazard, as investment banker to the First Lien Ad Hoc
Group (including any success or transaction fees when earned), (ii) the
Crossover Ad Hoc Group (as such term is defined in the RSA), which shall
include:  (a) Davis Polk & Wardwell LLP, as counsel, (b) Haynes and Boone, LLP,
as local counsel to the Crossover Ad Hoc Group, and (c) Houlihan Lokey Capital
Inc., as financial advisor, (iii) Katten Muchin Rosenman LLP as counsel to the
First Lien Indenture Trustee, and

 

16

--------------------------------------------------------------------------------



 

(iv) local counsel to the First Lien Indenture Trustee, if any, and (iv) the
other fees and expenses of the Consenting Stakeholders in accordance with the
RSA, in each case to the extent set forth thereunder, including that the Debtors
shall not be required to pay the fees of the foregoing advisors following the
Termination Date of the RSA (as such term is defined therein).

 

(b)                                 Other Covenants:  The Debtors shall maintain
their cash management arrangements in a manner consistent with the Cash
Management Order.  The Debtors shall not use, sell or lease any material assets
outside the ordinary course of business, or seek authority of the Court to do
any of the foregoing, without the consent of the Required First Lien Holders at
least five (5) business days prior to the date on which the Debtors seek the
authority of the Court for such use, sale or lease.  The Debtors shall comply
with the covenants contained the First Lien Documents regarding the maintenance
and insurance of the Prepetition Collateral and the Adequate Protection
Collateral.

 

(c)                                  Limitation on Liens.  The Debtors shall not
create, incur, or suffer to exist any postpetition liens or security interests
other than: (i) those granted pursuant to this Interim Order; (ii)  carriers’,
mechanics’, operators’, repairmen’s, warehousemen’s, or other similar liens
arising in the ordinary course of business; (iii) pledges and deposits in
connection with workers’ compensation, unemployment insurance, and other social
security legislation; and (iv) deposits to secure the payment of any
postpetition statutory obligations and performance bonds.

 

(d)                                 Reporting:  The Debtors shall comply with
the reporting requirements set forth in the Credit Agreement and the First Lien
Indenture.

 

(e)                                  Access.  In addition to, and without
limiting, whatever rights to access the Collateral Agent and Prepetition Secured
Parties have under their respective First Lien Documents, upon reasonable prior
written notice, at reasonable times during normal business hours, and otherwise
not to be unreasonably withheld, the Debtors shall permit representatives,
advisors, agents, and employees of the Consenting Stakeholders (i) to have
access to and inspect the Debtors’ properties, (ii) to examine the Debtors’
books and records, and (iii) discuss the Debtors’ affairs, finances, and
condition with the Debtors’ officers, management, financial advisors and
counsel.

 

10.                               Termination.  The Debtors’ right to use Cash
Collateral pursuant to this Interim Order shall terminate (the date of any such
termination, the “Termination Date”) (subject only to the Carve Out) without
further notice or court proceeding on the earliest to occur of (i) the date that
is 35 days after the Petition Date if the Final Order has not been entered by
the Court on or before such date (unless such period is extended by mutual
agreement of the Required First Lien Holders and the Debtors); and (ii) five
(5) business days (any such five-business-day period of

 

17

--------------------------------------------------------------------------------



 

time, the “Default Notice Period”) following the delivery of a written notice (a
“Default Notice”) by the Collateral Agent or the Required First Lien Holders to
the Debtors, the U.S. Trustee, and counsel to the Consenting Stakeholders of the
occurrence of any of the events set forth below unless such occurrence is cured
by the Debtors prior to the expiration of the Default Notice Period or such
occurrence is waived by the Required First Lien Holders in their sole
discretion; provided that, during the Default Notice Period, the Debtors shall
be entitled to continue to use the Cash Collateral in accordance with the terms
of this Interim Order; provided, further, that if a hearing to consider any
relief in connection with the delivery of the Default Notice or continued use of
Cash Collateral is requested to be heard within such Default Notice Period but
is scheduled for a later date by the Court, the Default Notice Period shall be
automatically extended to the date of such hearing (the events set forth in
clauses (a) through (r) below are collectively referred to as the “Termination
Events”):

 

(a)                                 Failure of the Debtors to make any payment
under this Interim Order after such payment becomes due;

 

(b)                                 Failure of the Debtors to comply with any
material provisions of this Interim Order, or, prior to the entry of the Final
Order, the Interim Order shall cease to be in full force and effect or shall
have been reversed, modified, amended, stayed, vacated, or subject to stay
pending appeal;

 

(c)                                  Except with respect to a termination under
Section 12.01(o) solely based on the failure of the Company Parties to satisfy
the Milestone (as defined in the RSA) in Section 4(a)(iv) of the RSA by the date
specified therein, the RSA has been terminated with respect to the Consenting
Stakeholders;

 

(d)                                 The Company Parties have failed to make any
payment contemplated under the RSA when due;

 

(e)                                  The Debtors shall grant, create, incur, or
suffer to exist any postpetition liens or security interests other than:
(i) those granted pursuant to this Interim Order; (ii) carriers’, mechanics’,
operator’s, warehousemen’s, repairmen’s, or other similar liens arising in the
ordinary course of business for amounts outstanding as of the Petition Date,
even if recorded after the Petition Date; (iii) pledges or deposits in
connection with workers’ compensation, unemployment insurance and other social
security legislation; (iv) deposits to secure the payment of any postpetition
statutory obligations, performance

 

18

--------------------------------------------------------------------------------



 

bonds, and other obligations of a like nature incurred in the ordinary course of
business; and (v) any other junior liens or security interests that the Debtors
are permitted to incur under the First Lien Documents;

 

(f)                                   An order shall be entered reversing,
amending, supplementing, staying, vacating, or otherwise modifying this Interim
Order without the written consent of the Required First Lien Holders;

 

(g)                                  The Debtors’ commencing, or participating
in furtherance of, any solicitation of any plan of reorganization unless it is
the Plan (as defined in the RSA) or such other plan of reorganization as the
Required First Lien Holders shall have expressly consented to in writing;

 

(h)                                 The Bankruptcy Court shall terminate or
reduce the period pursuant to section 1121 of the Bankruptcy Code during which
the Debtors have the exclusive right to file a plan of reorganization and
solicit acceptances thereof;

 

(i)                                     The entry of an order in the Chapter 11
Cases charging any of the Prepetition Collateral or Adequate Protection
Collateral under section 552(b) of the Bankruptcy Code or section 506(c) of the
Bankruptcy Code or under which any person takes action against the Prepetition
Collateral or Adequate Protection Collateral (in each case, that becomes a final
non-appealable order), or the commencement of other actions that are materially
adverse to any of the Collateral Agent or the Prepetition First Lien Secured
Parties or their respective rights and remedies under the First Lien Documents
in the Chapter 11 Cases;

 

(j)                                    The entry of an order granting relief
from any stay of proceeding (including, without limitation, the automatic stay)
so as to allow a third party to proceed with foreclosure (or granting of a deed
in lieu of foreclosure) or other remedy against any Prepetition Collateral with
a value in excess of $[-] million.

 

(k)                                 The entry of any postpetition monetary
judgment against any Debtor in excess of $[-] million;

 

(l)                                     The payment of any prepetition claims
that are junior in interest or right to the Prepetition Liens, other than as
permitted by an order entered in the Chapter 11 Cases;

 

(m)                             The existence of any claims or charges, or the
entry of any order of the Bankruptcy Court authorizing any claims or charges,
other than as permitted under the Interim Order, entitled to superpriority under
section 364(c)(1) of the Bankruptcy Code pari passu or senior to the Prepetition
Indebtedness, or there shall arise or be granted by the Bankruptcy Court (i) any
claim having priority over any or all administrative expenses of the kind
specified in clause (b) of section 503 or clause (b) of section 507 of the
Bankruptcy Code (other than the Carve Out), including the 507(b) Claims, or
(ii) subject to the Other Senior Liens, any lien on the Prepetition Collateral
or Adequate Protection Collateral having a priority senior to or pari passu with
the liens and security interests granted herein, except as expressly provided in
the First Lien Documents or in this Interim Order;

 

19

--------------------------------------------------------------------------------



 

(n)                                 The Court shall have entered an order
dismissing any of the Chapter 11 Cases;

 

(o)                                 The Court shall have entered an order
converting any of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code;

 

(p)                                 The Court shall have entered an order
appointing a chapter 11 trustee, responsible officer, or any examiner with
enlarged powers relating to the operation of the Debtors’ businesses or the
Chapter 11 Cases, unless consented to in writing by the Required First Lien
Holders;

 

(q)                                 A filing by any Debtor of any motion,
pleading, application, or adversary proceeding challenging the validity,
enforceability, perfection, or priority of the Prepetition Liens or asserting
any other cause of action against and/or with respect to the Prepetition
Indebtedness, the Prepetition Collateral, the Collateral Agent, or any of the
Prepetition Secured Parties (or if the Debtors support any such motion,
pleading, application, or adversary proceeding commenced by any third party);
and

 

(r)                                    The Debtors shall obtain court
authorization to commence, or shall commence, join in, assist, or otherwise
participate as an adverse party in any suit or other proceeding against the
Collateral Agent or any of the Prepetition Secured Parties relating to the
Prepetition Indebtedness.

 

11.                               Remedies upon the Termination Date.  Upon the
occurrence of the Termination Date, (a) the Adequate Protection Obligations, if
any, shall become due and payable, and (b) the Collateral Agent may exercise the
rights and remedies available under the First Lien Documents, this Interim
Order, or applicable law (subject only to the Carve Out), including, without
limitation, foreclosing upon and selling all or a portion of the Prepetition
Collateral or Adequate Protection Collateral.  The automatic stay under section
362 of the Bankruptcy Code is hereby deemed modified and vacated to the extent
necessary to permit such actions, provided that during the Default Notice
Period, unless the Court orders otherwise, the automatic stay under section 362
of the Bankruptcy Code (to the extent applicable) shall remain in effect.  The
rights of the Debtors to oppose any relief requested by the Collateral Agent or
Prepetition Secured Parties (and the rights of the Collateral Agent or
Prepetition Secured Parties to oppose any request for relief by the Debtors) are
fully reserved.  Any delay or failure of the Collateral Agent or Prepetition
Secured

 

20

--------------------------------------------------------------------------------



 

Parties to exercise rights under the First Lien Documents or this Interim Order
shall not constitute a waiver of their respective rights hereunder, thereunder,
or otherwise, unless any such waiver is pursuant to a written instrument
executed in accordance with the terms of the applicable document.  Without
limiting the Debtors’ rights under this Interim Order, the Collateral Agent
shall be entitled to apply the payments or proceeds of the Prepetition
Collateral and the Adequate Protection Collateral in accordance with the
provisions of the First Lien Loan Documents and in no event shall the Collateral
Agent or any of Prepetition Secured Parties be subject to the equitable doctrine
of “marshaling” or any other similar doctrine with respect to any of the
Prepetition Collateral, the Adequate Protection Collateral or otherwise. 
Notwithstanding the occurrence of the Termination Date or anything herein, all
of the rights, remedies, benefits, and protections provided to the Collateral
Agent and the Prepetition Secured Parties under this Interim Order shall survive
the Termination Date.

 

12.                               Limitation on Charging Expenses Against
Collateral.  Subject to and effective upon entry of the Final Order, except to
the extent of the Carve Out, no expenses of administration of the Chapter 11
Cases or any future proceeding that may result therefrom, including liquidation
or other proceeding under the Bankruptcy Code, shall be charged against or
recovered from the Prepetition Collateral or the Adequate Protection Collateral,
the Collateral Agent or the Prepetition Secured Parties pursuant to sections
105(a) or 506(c) of the Bankruptcy Code or any similar principle of law or
equity, without the prior written consent of the affected party, and no such
consent shall be implied from any other action, inaction, or acquiescence by the
Collateral Agent or any of the Prepetition Secured Parties.  Neither the
[Consenting First Lien Noteholders’] consent to the Interim Budget nor anything
else herein shall be deemed or construed as agreement by the

 

21

--------------------------------------------------------------------------------



 

Prepetition Secured Parties to be surcharged under section 506(c) or any other
provision of the Bankruptcy Code or equitable doctrine.

 

13.                               Payments Free and Clear.  Subject to and
effective upon entry of the Final Order, any and all payments pursuant to
paragraphs 5 and 9(a) of this Interim Order shall be irrevocable, received free
and clear of any claim, lien, charge, assessment, or other encumbrance,
including without limitation, subject to entry of the Final Order, any such
claim or charge arising out of or based on, directly or indirectly, sections
506(c) (whether asserted or assessed by, through or on behalf of the Debtors) or
552(b) of the Bankruptcy Code.

 

14.                               Bankruptcy Code Section 552(b).  The
Collateral Agent and each of the Prepetition Secured Parties shall be entitled
to all of the rights and benefits of section 552(b) of the Bankruptcy Code, and,
subject to entry of the Final Order, the “equities of the case” exception under
section 552(b) of the Bankruptcy Code shall not apply to any of them with
respect to proceeds, products, offspring, or profits of any of the Prepetition
Collateral or the Adequate Protection Collateral.

 

15.                               Reservation of Rights of the Collateral Agent
and Prepetition Secured Parties.  Notwithstanding any other provision hereof,
the grant of adequate protection to the Collateral Agent and the Prepetition
Secured Parties pursuant to this Interim Order is without prejudice to their
respective rights to seek modification of the grant of adequate protection
provided hereby so as to provide different or additional adequate protection,
provided that the relative priority of all such additional adequate protections
shall be the same as set forth in paragraph 5 of this Interim Order and without
prejudice to the right of the Debtors or any other party in interest to contest
any such modification.  Nothing herein shall be deemed to waive, modify, or
otherwise impair the respective rights of the Collateral Agent, or the
Prepetition Secured Parties under the First Lien Documents, under any applicable
law or in equity, and the Collateral Agent and the Prepetition

 

22

--------------------------------------------------------------------------------



 

Secured Parties expressly reserve all of their respective rights and remedies
whether now existing or hereafter arising under the First Lien Documents, under
any applicable law or in equity in connection with all Termination Events and
Defaults and Events of Default (as defined in the applicable First Lien
Documents, and whether arising prior to or after the Petition Date).

 

16.                               Debtors’ Reservation of Rights. 
Notwithstanding anything to the contrary in this Interim Order, following
receipt of a Default Notice, and at any time before or after the occurrence of
the Termination Date, including without limitation as a result of a Termination
Event pursuant to paragraph 10 of this Interim Order, the Debtors may seek
authority to use Cash Collateral without the consent of the [Required Consenting
First Lien Noteholders], and the [Consenting First Lien Noteholders] reserve all
rights to contest such use.

 

17.                               Modification of Automatic Stay.  The Debtors
are authorized and directed to perform all acts and to make, execute and deliver
any and all instruments as may be reasonably necessary to implement the terms
and conditions of this Interim Order and the transactions contemplated hereby. 
All parties to the RSA are also authorized to deliver any notices of termination
of the RSA in compliance with the terms thereof.  The stay under section 362 of
the Bankruptcy Code is hereby modified to permit the Debtors, the Collateral
Agent, each of Prepetition Secured Parties, and the Consenting Stakeholders to
accomplish the transactions contemplated by this Interim Order.

 

18.                               Preservation of Rights Granted Under this
Interim Order.

 

(a)                                 Except as expressly provided in this Interim
Order, no claim or lien having a priority senior to or pari passu with those
granted by this Interim Order to the Prepetition Secured Parties shall be
granted or allowed, and the Adequate Protection Liens shall not be subject or
junior to any lien or security interest that is avoided and preserved for the
benefit of the Debtors’ estates under section 551 of the Bankruptcy Code or,
except as set forth in the Collateral Agreement, subordinated to or made pari
passu with any other lien or security interest, whether under section 364(d) of
the Bankruptcy Code or otherwise.

 

23

--------------------------------------------------------------------------------



 

(b)                                 Notwithstanding any order dismissing any of
the Chapter 11 Cases under section 1112 of the Bankruptcy Code or otherwise
entered at any time, (x) the 507(b) Claims, the other administrative claims
granted pursuant to this Interim Order, and the Adequate Protection Liens shall
continue in full force and effect and shall maintain their priorities as
provided in this Interim Order until all Adequate Protection Obligations shall
have been paid and satisfied in full in cash (and such 507(b) Claims, the other
administrative claims granted pursuant to this Interim Order and the Adequate
Protection Liens shall, notwithstanding such dismissal, remain binding on all
parties in interest); and (y) the Court shall retain jurisdiction,
notwithstanding such dismissal, for the purposes of enforcing the claims, liens
and security interests referred to in clause (x) above.

 

(c)                                  If any or all of the provisions of this
Interim Order are hereafter reversed, modified, vacated, or stayed, such
reversal, stay, modification, or vacatur shall not affect: (i) the validity,
priority or enforceability of any Adequate Protection Obligations incurred prior
to the actual receipt of written notice by the [First Lien Notes Trustee and the
Credit Agreement Agent] of the effective date of such reversal, stay,
modification or vacatur; or (ii) the validity, priority or enforceability of the
Adequate Protection Liens.  Notwithstanding any such reversal, stay,
modification or vacatur, any use of the Prepetition Collateral (including Cash
Collateral) or any Adequate Protection Obligations incurred by the Debtors
hereunder, as the case may be, prior to the actual receipt of written notice by
the [First Lien Notes Trustee and the Credit Agreement Agent], respectively, of
the effective date of such reversal, stay, modification, or vacatur shall be
governed in all respects by the original provisions of this Interim Order, and
the Collateral Agent and the Prepetition Secured Parties (subject to the
provisions of the Collateral Agreement) shall be entitled to all of the rights,
remedies, privileges, and benefits granted herein and to the protections
afforded in section 363(m) of the Bankruptcy Code with respect to all uses of
the Prepetition Collateral (including the Cash Collateral) and all Adequate
Protection Obligations.

 

(d)                                 The adequate protection payments made
pursuant to this Interim Order shall not be subject to counterclaim, setoff,
subordination, recharacterization, defense, or avoidance in the Chapter 11 Cases
or any subsequent chapter 7 cases (other than a defense that the payment has
actually been made).

 

(e)                                  Except as expressly provided in this
Interim Order, the Adequate Protection Obligations, the 507(b) Claims and the
Adequate Protection Liens and all other rights and remedies of the Collateral
Agent and the Prepetition Secured Parties granted by this Interim Order shall
survive, and shall not be modified, impaired, or discharged by (i) the entry of
an order converting any of the Chapter 11 Cases to a case under chapter 7 of the
Bankruptcy Code, dismissing any of the Chapter 11 Cases or by any other act or
omission, or (ii) the entry of an order confirming a plan of reorganization in
any of the Chapter 11 Cases (except to the extent such plan of reorganization
(i) discharges the 507(b) Claims and the Adequate Protection Liens and (ii) is
supported by the Required Consenting Stakeholders), and pursuant to section
1141(d)(4) of the Bankruptcy Code, the Debtors have waived any discharge as to
any Adequate Protection Obligations.  The terms and provisions of this Interim
Order shall continue in any successor cases if the Chapter 11 Cases cease to be
jointly administered, or in any superseding chapter 7 cases under the Bankruptcy
Code,

 

24

--------------------------------------------------------------------------------



 

and the Adequate Protection Liens, the 507(b) Claims, the other administrative
claims granted pursuant to this Interim Order, and all other rights and remedies
of the Collateral Agent and the Prepetition Secured Parties granted by the
provisions of this Interim Order shall continue in full force and effect until
all Adequate Protection Obligations are indefeasibly paid in full in cash.

 

19.                               Effect of Stipulations.  As a result of the
Debtors’ review of the First Lien Documents and the facts and circumstances
relating thereto, the Debtors have agreed to the various stipulations and made
the various admissions contained in this Interim Order, including without
limitation, the stipulations and admissions included in paragraph C, which
stipulations and admissions shall be binding upon the Debtors and any successors
thereto in all circumstances.  The stipulations and admissions contained in this
Interim Order, including without limitation, in paragraph C of this Interim
Order, shall also be binding upon all other parties in interest, including any
Committee or any chapter 7 or chapter 11 trustee appointed or elected for any of
the Debtors (a “Trustee”), for all purposes unless (a) such party (subject in
all respects to any agreement or applicable law which may limit or affect such
entity’s right or ability to do so), having obtained the requisite standing, has
filed an adversary proceeding or contested matter, as required under the
Bankruptcy Rules (subject in either case to the limitations contained herein,
including, without limitation, in this paragraph 19 of this Interim Order) by no
later than the date that is the earlier of (a) the effective date under a
confirmed plan of reorganization and (b) the day that is 60 days from the date
of the entry of the Final Order (as such date may be extended by the Required
First Lien Holders) (the “Challenge Period”) (x) challenging the amount,
validity, enforceability, priority, or extent of the First Lien Notes
Indebtedness, the Credit Agreement Indebtedness, or the liens on the Prepetition
Collateral securing the First Lien Notes Indebtedness or the Credit Agreement
Indebtedness, or (y) otherwise asserting any other claims, counterclaims, causes
of action, objections, contests, or defenses against the Collateral Agent or any
of the Prepetition Secured Parties on behalf of the Debtors’ estates
(collectively, the “Claims and Defenses”), and (b) the

 

25

--------------------------------------------------------------------------------



 

Court rules in favor of the plaintiff sustaining any such challenge or claim in
any such duly filed adversary proceeding or contested matter; provided that, as
to the Debtors, all such Claims and Defenses are hereby irrevocably waived and
relinquished effective as of the Petition Date.  If no adversary proceeding or
contested matter is timely filed prior to the expiration of the Challenge
Period, without further order of the Court: (w) the Debtors’ stipulations and
admissions contained in this Interim Order shall be binding on all parties in
interest, including the Committee; (x) the First Lien Indebtedness shall
constitute allowed claims, not subject to counterclaim, setoff, subordination,
re-characterization, defense, or avoidance, for all purposes in the Chapter 11
Cases and any subsequent chapter 7 case; (y) the Collateral Agent’s liens on the
Prepetition Collateral shall be deemed to have been, as of the Petition Date,
and to be, legal, valid, binding, perfected, and of the priority specified in
paragraph C, not subject to defense, counterclaim, re-characterization,
subordination, or avoidance; and (z) the First Lien Indebtedness and the
Collateral Agent’s liens on the Prepetition Collateral shall not be subject to
any other or further challenge by the Committee or any other party in interest,
and any such Committee or other party in interest shall be enjoined from seeking
to exercise the rights of the Debtors’ estates, including without limitation,
any successor thereto (including, without limitation, any estate representative
or a Trustee, whether such Trustee is appointed or elected prior to or following
the expiration of the Challenge Period) with respect thereto; provided that if
the Chapter 11 Cases are converted to chapter 7 or a Trustee is appointed in the
Chapter 11 Cases prior to the expiration of the Challenge Period, any Trustee
shall receive the full benefit of any remaining Challenge Period, subject to the
limitations described herein).  If any such adversary proceeding or contested
matter is timely filed prior to the expiration of the Challenge Period, the
stipulations and admissions contained in this Interim Order, including without
limitation, in paragraph C of this Interim Order, shall nonetheless

 

26

--------------------------------------------------------------------------------



 

remain binding and preclusive (as provided in the second sentence of this
paragraph 19) on the Committee and any other person, including any Trustee,
except as to any such findings and admissions that were expressly challenged in
such adversary proceeding or contested matter.  Nothing in this Interim Order
vests or confers on any person, including the Committee, standing or authority
to pursue any cause of action belonging to the Debtors or their estates.  In the
event that there is a timely successful challenge brought pursuant to this
paragraph 19, the Court shall retain jurisdiction to fashion an appropriate
remedy.

 

20.                               Limitation on Use of Collateral.  The Debtors
shall use the proceeds of the Prepetition Collateral solely as provided in this
Interim Order.  Notwithstanding anything herein or in any other order of the
Court to the contrary, and subject to the Carve Out, no Cash Collateral may be
used to: (a) object, contest, or raise any defense to, the validity, perfection,
priority, extent, or enforceability of the Prepetition Indebtedness, the
Prepetition Liens, or the liens or claims granted under this Interim Order;
(b) assert any Claims and Defenses against The Collateral Agent or any of the
Prepetition Secured Parties or their respective agents, affiliates,
representatives, attorneys, or advisors; (c) seek to modify any of the rights
granted to the Collateral Agents and the Prepetition Secured Parties hereunder,
or (d) pay any amount on account of any claims arising prior to the Petition
Date unless such payments are approved by an order of the Court, provided that,
notwithstanding anything to the contrary herein, no more than $10,000 in the
aggregate of the Prepetition Collateral or the Carve Out may be used by any
Committee to investigate the validity, enforceability or priority of the
Prepetition Indebtedness or the Prepetition Liens, or investigate any Claims and
Defenses or other causes action against the Collateral Agent or any of the
Prepetition Secured Parties.

 

27

--------------------------------------------------------------------------------



 

21.          Binding Effect; Successors and Assigns.  The provisions of this
Interim Order, including all findings herein, shall be binding upon all parties
in interest in the Chapter 11 Cases, including without limitation, the
Collateral Agents and the Prepetition Secured Parties, any Committee and the
Debtors and their respective successors and assigns (including any Trustee, an
examiner appointed pursuant to section 1104 of the Bankruptcy Code, or any other
fiduciary appointed as a legal representative of any of the Debtors or with
respect to the property of the estate of any of the Debtors) and shall inure to
the benefit of the Collateral Agent, the Prepetition Secured Parties, and the
Debtors and their respective successors and assigns, provided that, except to
the extent expressly set forth in this Interim Order, the Collateral Agent and
the Prepetition Secured Parties shall have no obligation to permit the use of
the Prepetition Collateral (including Cash Collateral) by the Debtors or by any
Trustee or similar responsible person appointed for the estate of any Debtor. 
For all adequate protection and stay relief purposes throughout the Chapter 11
Cases, the Collateral Agent and Prepetition Secured Parties shall be deemed to
have requested relief from the automatic stay and adequate protection as of the
Petition Date.  For the avoidance of doubt, such request will survive
termination of this Interim Order.

 

22.          Limitation of Liability.  In permitting the use of the Prepetition
Collateral or in exercising any rights or remedies as and when permitted
pursuant to this Interim Order, subject to entry of the Final Order, none of the
Prepetition Secured Parties or the Collateral Agent shall (i) have liability to
any third party or be deemed to be in control of the operation of any of the
Debtors or to be acting as a “controlling person,” “responsible person,” or
“owner or operator” with respect to the operation or management of any of the
Debtors (as such terms, or any similar terms, are used in the Internal Revenue
Code, United States Comprehensive Environmental Response, Compensation and
Liability Act, 29 U.S.C. §§ 9601 et seq. as amended, or any similar

 

28

--------------------------------------------------------------------------------



 

federal or state statute) or (ii) owe any fiduciary duty to any of the Debtors,
their creditors, or their estates, or shall constitute or be deemed to
constitute a joint venture or partnership with any of the Debtors.  Furthermore,
nothing in this Interim Order shall in any way be construed or interpreted to
impose or allow the imposition upon the Collateral Agent or any of the
Prepetition Secured Parties of any liability for any claims arising from the
prepetition or postpetition activities of any of the Debtors and their
respective affiliates (as defined in section 101(2) of the Bankruptcy Code).

 

23.          Effectiveness.  This Interim Order shall constitute findings of
fact and conclusions of law and shall take effect and be fully enforceable nunc
pro tunc to the Petition Date immediately upon entry hereof.  Notwithstanding
Bankruptcy Rules 6004(h), 6006(d), 7062 or 9014 of the Bankruptcy Rules or any
other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure,
this Interim Order shall be immediately effective and enforceable upon its entry
and there shall be no stay of execution or effectiveness of this Interim Order. 
To the extent that any finding of fact shall be determined to be a conclusion of
law it shall be so deemed and vice versa.

 

24.          Proofs of Claim.  None of the Prepetition Secured Parties shall be
required to file proofs of claim in any of the Chapter 11 Cases or successor
cases, and the Debtors’ stipulations in paragraph C herein shall be deemed to
constitute a timely filed proof of claim against the applicable Debtor(s).  Any
order entered by the Court in relation to the establishment of a bar date for
any claim (including without limitation, administrative claims) in any of the
Chapter 11 Cases or successor cases shall not apply to the Prepetition Secured
Parties with respect to the Prepetition Indebtedness.  Notwithstanding the
foregoing, each of the First Lien Notes Trustee (on behalf of itself and the
other First Lien Notes Secured Parties) and the Credit Agreement Agent (on
behalf of itself and the Credit Agreement Lenders) is hereby authorized, but not
required, to file (and amend and/or supplement, as it sees fit) a master proof
of claim for any claims of the applicable

 

29

--------------------------------------------------------------------------------



 

Prepetition Secured Parties arising from the First Lien Documents; provided,
that nothing herein shall waive the right of any Prepetition Secured Party to
file its own proofs of claim against the Debtors.

 

25.          Headings.  The headings in this Interim Order are for purposes of
reference only and shall not limit or otherwise affect the meaning of this
Interim Order.

 

26.          Final Hearing.  The final hearing (the “Final Hearing”) on the
Motion shall be held on          , 2019, at  :    .m., prevailing Central Time. 
Any objections or responses to entry of a final order on the Motion shall be
filed on or before 4:00 p.m., prevailing Central Time, on          , 2019, and
shall be served on:  (a) the Debtors, 807 Las Cimas Pkway, Ste 350, Austin,
Texas 78746, Attn: Thomas Hester; (b) proposed co-counsel to the Debtors,
(i) Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn:
Anthony R. Grossi and Rebecca Blake Chaikin, and (ii) Jackson Walker L.L.P.,
1401 McKinney Street, Suite 1900, Houston, Texas 77010, Attn: Matthew D.
Cavenaugh; (c) the Office of the U.S. Trustee for the Southern District of
Texas, 515 Rusk Street, Suite 3516, Houston, Texas 77002; (d) counsel to the
First Lien Ad Hoc Group, (i) Milbank LLP, 55 Hudson Yards, New York, New York
10001, Attn: Dennis F. Dunne, Evan R. Fleck, and Michael W. Price, and
(ii) Porter Hedges, LLP, 1000 Main Street, 36th Floor, Houston, Texas 77002,
Attn: John F. Higgins; (e) counsel to the ad hoc group of certain crossover
noteholders, (i) Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York, New
York 10017, Attn: Brian Resnick and Benjamin Schak, and (ii) Haynes and Boone,
LLP, 1221 McKinney Street, Suite 2100, Houston, Texas 77010, Attn: Kelli
Stephenson Norfleet and Charles A. Beckham, Jr.; and (f) counsel to any
statutory committee appointed in these cases.

 

30

--------------------------------------------------------------------------------



 

27.          Jurisdiction.  The Court shall retain jurisdiction to enforce the
terms of this Interim Order and to adjudicate any and all matters arising from
or related to the interpretation or implementation of this Interim Order.

 

28.          Controlling Effect of Interim Order.  To the extent any provision
of this Interim Order conflicts or is inconsistent with any provision of the
Motion, the provisions of this Interim Order shall control to the extent of such
conflict.

 

IT IS SO ORDERED.

 

Dated:           , 2019

 

Houston, Texas

THE HONORABLE [·]

 

UNITED STATES BANKRUPTCY JUDGE

 

31

--------------------------------------------------------------------------------



 

FINAL RSA EXHIBIT

 

Exhibit 1

 

Interim Budget

 

--------------------------------------------------------------------------------



 

Annex 3

 

Committed Exit Facility Term Sheet

 

--------------------------------------------------------------------------------



 

FINAL RSA EXHIBIT

 

EXIT FACILITY TERM SHEET

 

JONES ENERGY HOLDINGS, LLC(1)

 

This term sheet (this “Exit Facility Term Sheet”) is a summary of indicative
terms and conditions for a proposed senior secured delayed draw first lien term
loan facility that is materially consistent with the terms and conditions as set
forth in this Exit Facility Term Sheet and otherwise reasonably acceptable in
form and substance to the Loan Parties and the Lenders (each as defined below).

 

This Exit Facility Term Sheet is non-binding and is being presented for
discussion and settlement purposes only.  Consequently, this Exit Facility Term
Sheet is entitled to protection from any use or disclosure to any person or
entity pursuant to Federal Rule of Evidence 408 and any other rules or laws of
similar import.  This Exit Facility Term Sheet does not purport to summarize all
of the terms, conditions, covenants and other provisions that may be contained
in the fully negotiated and executed definitive documentation in connection with
the Term Loan Facility (as defined below).

 

This Exit Facility Term Sheet and the information contained in this Exit
Facility Term Sheet shall remain strictly confidential and may not be shared
with any person or entity (other than the Loan Parties, the Lenders and their
respective professionals and advisors), unless otherwise consented to by the
Loan Parties or the Lenders, as applicable.

 

Borrower

 

Jones Energy Holdings, LLC (“JEH”) or another entity designated as the holding
company of the reorganized Debtors (the “Borrower”).

 

 

 

Guarantors

 

All U.S. subsidiaries of the Borrower, including Nosley Assets, LLC, Nosley
SCOOP, LLC, Nosley Acquisition, LLC, Nosley Midstream, LLC, Jones Energy, LLC,
Jones Energy Finance Corp., the direct parent of the Borrower and any future
U.S. subsidiaries of the Borrower (collectively, the “Guarantors” and, together
with the Borrower, the “Loan Parties”). Criteria to designate excluded
subsidiaries to be mutually agreed. For the avoidance of doubt, CCPR Sub LLC and
JRJ Opco, LLC shall not be Guarantors so long as they satisfy the criteria to be
designated as excluded subsidiaries.

 

 

 

Administrative Agent

 

A financial institution acceptable to the Required Consenting First Lien
Noteholders in their reasonable discretion.

 

 

 

Lenders

 

Each Consenting Stakeholder that is a signatory to the Commitment Letter (or its
designated affiliate entity) (the “Lenders”). Notwithstanding the foregoing,
upon the direction of Lenders holding a majority in principal amount of the Term
Loan Commitments, the Term Loans may initially be advanced by a fronting bank.
Term Loan Commitments will be allocated among the Lenders ratably in accordance
with their anticipated entitlements under the Plan to receive equity in the
reorganized Borrower (which shall be calculated by reference to their respective
holdings of First Lien Notes and Unsecured Notes as of April 10, 2019, as
reported to the Borrower by Counsel to the First Lien Ad Hoc Group and Counsel
to the Crossover Group no later than April 8, 2019).

 

 

 

Term Loan Facility

 

A senior secured delayed draw first lien term loan facility in an aggregate
principal amount of $20 million (the “Term Loan Facility” and the term loans
thereunder, the “Term Loans”, with the aggregate principal amount of the

 

--------------------------------------------------------------------------------

(1) This Exit Facility Term Sheet is attached as Annex 3 to the restructuring
support agreement dated as of April 1, 2019 (the “RSA”), and is the Exit
Facility Term Sheet referenced in the RSA. Capitalized terms used herein and not
defined herein shall have the meanings assigned to such terms in the RSA.
Provisions herein purporting to be non-binding shall be removed prior to
attachment to the RSA.

 

--------------------------------------------------------------------------------



 

 

 

commitments under such facility, the “Term Loan Commitments”). Borrowings under
the Term Loan Facility will be available upon at least 5 business days’ notice,
or such notice period as may be required by the Administrative Agent, in minimum
increments of $5 million. There shall be no more than 3 borrowings under the
Term Loan Facility.

 

 

 

Maturity

 

The Term Loans will mature on the 3rd anniversary of the Effective Date.

 

 

 

Amortization

 

None.

 

 

 

Interest

 

The Term Loans will bear interest at a rate of adjusted LIBOR (subject to a 1.0%
floor) plus 5.0% per annum in year 1, 6.5% per annum in year 2 and 8% in year 3.
Interest shall be paid in cash quarterly and upon any repayment or prepayment.

 

Notwithstanding the foregoing, upon the occurrence of any event of default such
interest rate margin shall increase by an additional 2.0% per annum (the
“Default Rate”).

 

A customary alternate base rate option will be available as an alternative to
adjusted LIBOR.

 

 

 

Fees

 

Delayed Draw Unused Fee:

·                  first 30 days after Closing Date (as defined in the Exit
Commitment Letter): 0% per annum on undrawn amount of Term Loan Commitments

·                  days 31-120 after Closing Date: 2.5% per annum on undrawn
amount of Term Loan Commitments

·                  days 121-365 after Closing Date: 5.0% per annum on undrawn
amount of Term Loan Commitments

·                  year 2 after Closing Date: 6.5% per annum on undrawn amount
of Term Loan Commitments

·                  year 3 after Closing Date: 8.0% per annum on undrawn amount
of Term Loan Commitments

 

Commitment Premium: An amount equal to 5.0% of the Term Loan Commitments,
(i) 75% of which will be earned and payable in cash on April 11, 2019, and
allocated amongst the Lenders based on their respective allocation of Term Loan
Commitments after all commitments have been received on April 10, 2019 and
(ii) 25% of which will be earned and payable in cash on the Plan Effective Date
only if an Alternative Exit Facility does not become effective on the Plan
Effective Date.

 

Administrative Agency Fee: An annual amount to be agreed.

 

 

 

Security

 

The Term Loans will be secured on a perfected, first-priority basis by
substantially all of the assets of the Borrower and the Guarantors, subject to
certain customary and agreed exceptions (the “Collateral”). The Collateral will
include the equity of the Borrower and the Guarantors and all deposit and
security accounts (which shall be subject to control agreements), subject to
certain customary and agreed exceptions.

 

 

 

Guarantees

 

All obligations of the Borrower under the Term Loan Facility will be
unconditionally guaranteed on a joint and several basis by the Guarantors.

 

--------------------------------------------------------------------------------



 

Ranking

 

The Term Loans will be first-priority senior secured obligations. The
indebtedness evidenced by the Term Loans and the guarantees of the Term Loans
will be senior to all of the Borrower’s and the Guarantors’ other indebtedness
(subject to certain customary exceptions).

 

 

 

Use of Proceeds

 

Proceeds of the initial and delayed draw Term Loans will be used for working
capital and general corporate purposes.

 

 

 

Exit Facility Documents

 

The Exit Facility Documents (as defined in Annex A hereto) shall be based on the
Credit Agreement, dated as of December 31, 2009, among JEH, as borrower, Wells
Fargo Bank, N.A., as administrative agent, and the other parties thereto, as in
effect immediately prior to Amendment No. 13 thereto, dated as of June 28, 2018
and the other “Loan Documents” (as defined therein), with modifications to
reflect this Exit Facility Term Sheet and other adjustments customary to reflect
a term loan facility and shall otherwise be acceptable to the Required
Consenting First Lien Noteholders in their reasonable discretion.

 

 

 

Voluntary Prepayments

 

Voluntary prepayments of the Term Loans will be permitted, in whole or in part,
at any time, in minimum principal amounts to be set forth in the Exit Facility
Documents, without premium or penalty.

 

 

 

Mandatory Prepayments

 

Usual and customary for term loan facilities of this type, including 100% of net
cash proceeds of non-ordinary course asset sales and casualty events (subject to
reinvestment rights to be agreed) and issuances of unpermitted indebtedness.

 

 

 

Commitment Termination Rights

 

The Exit Facility Documents implementing this term sheet shall be acceptable to
the Required Consenting First Lien Noteholders.  Notwithstanding anything to the
contrary in the RSA, in the event that the Required Consenting First Lien
Noteholders and the Company enter into, approve or consent to Exit Facility
Documents (or agree to a modification of the terms of this Exit Term Sheet) that
deviate materially from this Exit Term Sheet prior to the Closing Date, any
Lender hereunder that is not a Consenting First Lien Noteholder shall have the
right to terminate its Term Loan Commitments on notice to the other Lenders and
the Borrower, which shall be such Lenders’ sole remedy under such circumstance
and shall not otherwise give rise to any termination rights or other rights
under the RSA in favor of such parties (acting in their capacities as Consenting
Stakeholders thereunder). For the avoidance of doubt, (i) no portion of the
Commitment Premium that is due on the Plan Effective Date shall be payable to
any such terminating Lender and (ii) if any Lender exercises their termination
right described above, all other Lenders may increase their Term Loan
Commitments on a pro rata basis so that the aggregate Term Loan Commitments will
not be reduced as a result of any such termination provided that any such
terminations and/or the failure of any Lenders to increase their Term Loan
Commitments shall not prevent or delay the Closing Date.

 

 

 

Conditions Precedent

 

As set forth on Annex A hereto, subject to any such amendment, modification or
waiver thereof as determined or agreed between the Company and the Required
Consenting First Lien Noteholders; it being understood that, following the
Closing Date, any amendment, modification or waiver of a condition precedent to
a Credit Extension shall be determined in accordance with the Exit Facility
Documents.

 

--------------------------------------------------------------------------------



 

Representations and Warranties

 

Customary and appropriate representations and warranties for a term loan
financing of this type reflecting the industry and business of the Loan Parties.

 

 

 

Financial Covenants

 

None.

 

 

 

Covenants

 

Negative and affirmative covenants customary for term loan facilities of this
type, including:

 

Dispositions

 

·                  Merge Assets Dispositions Basket. The asset sale covenant
will include a carve-out for the sale of the Merge Assets subject to pro forma
compliance with a 2.00x collateral coverage test.

 

·                  General Asset Sales. The asset sale covenant will permit
non-ordinary course asset sales if at FMV and for at least 75% of consideration
in cash, and subject to mandatory prepayment (with reinvestment rights to be
agreed) of net cash proceeds and pro forma compliance with a 2.00x collateral
coverage test.

 

Restricted Payments/Investments

 

·                  RP Builder Basket. The restricted payment covenant will
include a builder basket substantially similar to that in the prepetition
unsecured notes indentures based on, among other things, 50% of CNI and 100% of
the proceeds of certain capital contributions and equity issuances and subject
to a pro forma FCCR test of at least 2.25x.

 

·                  General RP Basket. The restricted payment covenant will
include a general basket in the amount of $25 million.

 

·                  Investments in JVs. The investments covenant will include a
carve-out for investments in JVs in connection with a disposition of the Merge
Assets to such JV subject to pro forma compliance with a 2.00x collateral
coverage test.

 

·                  Tax Distributions. The restricted payment covenant will
include a basket for the payment of customary tax distributions.

 

Indebtedness and Liens

 

·                  Secured Hedges Basket. The debt covenant will include a
basket permitting the incurrence of secured hedging obligations, subject to a
customary intercreditor agreement.

 

·                  Junior/Unsecured Basket. The debt covenant will include a
basket permitting junior lien or unsecured debt in the amount of $250 million,
subject to a 13% per annum rate cap.

 

·                  Ratio Debt Basket. The debt covenant will include a debt
basket permitting unsecured debt subject to a pro forma FCCR test of at least
2.25x.

 

·                  Cap Lease/Purchase Money Basket. The debt covenant will
include a debt basket permitting capital lease obligations and/or purchase money

 

--------------------------------------------------------------------------------



 

 

 

obligations capped at the greater of (x) $25 million and (y) 2.5% of Modified
ACNTA.

 

·                  General Debt and Liens Basket. The debt covenant will include
a general debt basket in the amount of $25 million, which debt shall not be
subject to rate caps and the liens covenant will include a general liens basket
in the amount of $10 million.

 

·                  Letters of Credit. The debt and liens covenants will include
a basket in an amount to be agreed for the issuance of ordinary course letters
of credit and for liens with respect to cash or other collateral with respect
thereto.

 

 

 

Events of Default

 

The Term Loan Facility will contain events of default customary for term loan
facilities of this type, including Change of Control.

 

“Change of Control” will be defined to include any “person” or “group”, other
than the Permitted Holders (as defined below), becoming the beneficial owner,
directly or indirectly, of more than 50% of the voting stock of the Borrower .

 

“Permitted Holders” means Oaktree Capital Management and their respective
affiliates.

 

 

 

Voting

 

Amendments and waivers of the definitive credit documentation will require the
approval of Lenders holding more than 50% of the aggregate amount of the loans
and commitments under the Term Loan Facility, except that (a) the consent of
each affected lender shall be required with respect to certain actions,
including (i) increases in the commitment of such lender and (ii) reductions or
forgiveness of principal, interest, fees or reimbursement obligations payable to
such lender and (b) the consent of each lender shall be required with respect to
certain actions, including (i) modification to voting requirements or
percentages, (ii) modification to certain provisions requiring the pro rata
treatment of Lenders, including with respect to prepayments and commitment
reductions, (iii) extensions of final maturity of the loans or of any fixed date
for payment to such lender of any interest or fees or any reimbursement
obligation and (iv) releases of all or substantially all of the value of the
guarantees, or all or substantially all of the collateral.

 

For the avoidance of doubt, there shall be no restrictions on voting rights of
affiliates of the Borrower which are Lenders under the Term Loan Facility.

 

 

 

Assignments and Participations

 

The Lenders will be permitted to assign loans under the Term Loan Facility with
the consent of (i) the Borrower, unless an Event of Default has occurred and is
continuing, and (ii) the Administrative Agent, in each case not to be
unreasonably withheld or delayed.

 

For the avoidance of doubt, there shall be no restrictions on assignments to
affiliates of the Borrower (other than Permitted Holders or among institutions
that are Lenders on the Closing Date, any direct or indirect parent of the
Borrower, the Borrower and its subsidiaries).

 

 

 

Defaulting Lenders

 

Usual and customary for facilities and transactions of this type.

 

--------------------------------------------------------------------------------



 

Expenses and Indemnification

 

Usual and customary for facilities and transactions of this type.

 

 

 

Governing Law and Forum

 

New York.

 

--------------------------------------------------------------------------------



 

Annex A

 

EXIT FACILITY TERM SHEET

 

JONES ENERGY HOLDINGS, LLC

 

Conditions Precedent

 

The initial availability of the Term Loan Facility, and the obligation of each
Lender to make any Term Loan (each, a “Credit Extension”) shall be subject to
the satisfaction or due waiver of the following conditions precedent:

 

(a)                    The Borrower and each Guarantor shall have executed and
delivered a satisfactory credit agreement (the “Term Loan Credit Agreement”) and
other definitive financing documentation with respect to the Term Loan Facility
(together with the Term Loan Credit Agreement, the “Exit Facility Documents”),
including security agreements, pledge agreements, control agreements, stock
powers executed in blank, and other documentation reasonably satisfactory for
the creation and perfection of the liens and security interests contemplated in
the Term Sheet (subject to certain post-closing matters as may be mutually
agreed).

 

(b)                    The Administrative Agent shall have received all fees
required to be paid hereunder on the Closing Date, and all expenses for which
invoices have been presented at least two (2) business days prior to the Closing
Date.

 

(c)                     Except as would not reasonably expect to result in a
Material Adverse Effect, all governmental and third-party approvals necessary in
connection with the financing and transactions contemplated hereby shall have
been obtained and be in full force and effect.

 

(d)                    The Administrative Agent shall have received unaudited
interim consolidated financial statements of the Borrower and its subsidiaries
for each calendar month period ended subsequent to a date to be agreed] as to
which such financial statements are available, accompanied by a certificate of a
financial officer of the Borrower.

 

(e)                     The Administrative Agent shall have received (i) a
reasonably satisfactory opening balance sheet of the Borrower giving pro forma
effect to the debt (if any) to be incurred on the Closing Date and
(ii) projections of the revenues, expenses, and cash flows of the Borrower
covering the period from January 1, 2019 through the Maturity Date, prepared on
a quarterly basis.

 

(f)                      The Administrative Agent shall have received customary
certificate of the an authorized officer of the Borrower as to satisfaction of
all conditions precedents to Closing, certificates of authorized officers of
each Loan Party attaching certified organization documents of such Loan Party,
resolutions or other action, incumbency certificates and/or other certificates
of authorized officers of each Loan Party evidencing the identity, authority and
capacity of each authorized officer thereof authorized to act as a authorized
officer in connection with Term Loan Credit Agreement and the other Exit
Facility Documents to which such Loan Party is a party or is to be a party, and
good standing certificates in such Loan Party’s jurisdiction of organization,
satisfactory funds flow memorandum, insurance certificates and a solvency
certificate from the Borrower’s chief financial officer or treasurer (certifying
that, after giving pro forma effect to the Transactions (as defined in the
Commitment Letter) and after giving effect to each debtors’ exit from the
Chapter 11 Cases in

 

--------------------------------------------------------------------------------



 

accordance with the Plan (each as defined in the RSA), that the Loan Parties, on
a consolidated basis, are solvent).

 

(g)                     The Administrative Agent shall have received copies of
recent lien, judgment and mortgage searches in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties, to the
extent requested by the Administrative Agent, no less than 30 days prior to the
Closing Date;

 

(h)                    The Administrative Agent shall have received such legal
opinions, including opinions of local counsel, as are reasonably satisfactory to
the Administrative Agent.

 

(i)                        The Borrower’s capital structure and financing plan
shall be reasonably satisfactory to the Required Consenting First Lien
Noteholders (it being agreed and understood that the capital structure and
financing plan as set forth in the RSA as in effect on the Agreement Effective
Date (as defined in the RSA), and as amended by any amendments consented to in
writing by the Administrative Agent, is deemed satisfactory to the Required
Consenting First Lien Noteholders).

 

(j)                       The Administrative Agent shall have received (at least
five (5) business days prior to Closing Date to the extent requested at least
ten (10) business days prior to the Closing Date) all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
but not restricted to the USA Patriot Act and the Beneficial Ownership
Regulation (31 C.F.R. § 1010.230).

 

(k)                    The Bankruptcy Court (as defined in the RSA) shall have
entered the Confirmation Order (as defined in the RSA), in form and substance
reasonably satisfactory to the Required Consenting First Lien Noteholders, which
shall include the approval of the Commitment Letter, and all conditions to the
effectiveness of the Plan shall have been satisfied or waived in accordance
therewith.

 

(l)                        Since the date of the Commitment Letter, there shall
not have occurred any event or condition that has had or could be reasonably
expected, either individually or in the aggregate, to have a Material Adverse
Effect. “Material Adverse Effect” means any event, circumstance or condition
that has had a materially adverse effect on (i) the business, operations,
assets, liabilities (actual or contingent) or financial condition of the
Borrower and its subsidiaries, taken as a whole, (ii) the ability of the Loan
Parties (taken as a whole) to perform their respective payment obligations under
any Exit Facility Document to which any of the Loan Parties is a party or
(iii) the rights and remedies of the Lenders, the collateral agent under the
Term Loan Credit Agreement or the Administrative Agent under any Exit Facility
Document, but excluding, for the avoidance of doubt, any events resulting from,
or contributing to, the commencement of the Chapter 11 Cases.

 

(m)           On the Closing Date, immediately after giving effect to the
consummation of the Transactions (as defined in the RSA), the issuance of the
Term Loans, if any, to occur on the Closing Date and any other Transactions to
occur on the Closing Date, the Borrower and its subsidiaries shall have
outstanding no indebtedness for borrowed money other than the Term Loan Facility
and any other indebtedness permitted under the Term Loan Credit Agreement.

 

(n)               On the Closing Date, the representations and warranties of the
Loan Parties contained in the Exit Facility Documents shall be true and correct
in all material respects; provided that any representation or warranty that is
qualified as to “materiality” or similar language shall be true and correct in
all respects.

 

--------------------------------------------------------------------------------



 

The availability of each Credit Extension on or after the Closing Date shall be
subject to the following conditions:

 

(a)                    At the time of making any Credit Extension and after
giving effect thereto, the representations and warranties of the Loan Parties
contained in the Exit Facility Documents shall be true and correct in all
material respects; provided that any representation or warranty that is
qualified as to “materiality” or similar language shall be true and correct in
all respects.

 

(b)                    No default or Event of Default shall then exist or result
therefrom.

 

(c)                     Delivery of a customary borrowing notice.

 

(d)                    The occurrence of the Plan Effective Date (as defined in
the RSA).

 

--------------------------------------------------------------------------------



 

Annex 4

 

Exit Commitment Letters

 

--------------------------------------------------------------------------------



 

Annex 5

 

Management Compensation Term Sheet

 

--------------------------------------------------------------------------------



 

FINAL RSA EXHIBIT

 

JONES ENERGY, INC.

 

MANAGEMENT COMPENSATION ARRANGEMENTS

 

The following summarizes the principal terms of employment-related arrangements
for certain executives of Jones Energy, Inc. (the “Company”) following the
consummation of the Restructuring Transactions.  Capitalized terms used but not
defined herein shall have the meaning set forth in the Plan that is attached as
Annex 1 to the Restructuring Support Agreement to which this term sheet is
attached as Annex 5.

 

Management Incentive Plan

 

Overview:

 

“NewCo” shall mean the reorganized Company or another entity designated pursuant
to the Plan to issue common stock on the Effective Date. General. On the
Effective Date, NewCo will reserve exclusively for the participants in the
Management Incentive Plan (such reserve, the “MIP Equity Pool”) a pool of equity
interests of NewCo representing no less than 5% of NewCo’s equity interests
(currently contemplated to be common stock), determined on a fully diluted and
fully distributed basis (i.e., assuming conversion of all outstanding
convertible securities and full distribution of the MIP Equity Pool).

 

MIP Grants. The MIP Equity Pool shall be fully granted to employees of the
Company and its subsidiaries within 24 months of the Effective Date.

 

The New Board shall engage in good faith with the Chief Executive Officer, the
Chief Financial Officer, and the Chief Operations Officer on the terms of the
management incentive plan, the allocation of the MIP Equity Pool, and new
employment agreements as soon as reasonably practicable and may utilize advice
from Willis Towers Watson in such discussions as the New Board deems
appropriate, in its sole discretion.

 

--------------------------------------------------------------------------------



 

Annex 6

 

Governance Term Sheet

 

--------------------------------------------------------------------------------



 

FINAL RSA EXHIBIT

 

REORGANIZED JONES ENERGY

 

Summary of Terms and Conditions —

Governance of Reorganized Jones Energy

 

The following Summary of Terms and Conditions (this “Term Sheet”) relates to the
cases (the “Bankruptcy Cases”) to be commenced under Chapter 11 of the United
States Bankruptcy Code (the “Bankruptcy Code”) by Jones Energy, Inc. (“JEI”) and
certain of its direct and indirect subsidiaries (the “Sellers”), each of whom,
including Jones Energy Holdings, LLC (“JEH”), will be debtors in possession in
the Bankruptcy Cases.  This Term Sheet presents certain illustrative terms
regarding the governance of the reorganized holding company (“New Holdco”) that
is proposed to emerge from the Bankruptcy Cases pursuant to a plan of
reorganization (the “Plan”), which New Holdco shall be one of (1) reorganized
JEH, (2) reorganized JEI or (3) one or more newly formed entities, as determined
by the Required Consenting Pro Forma Equity Holders, in consultation with the
Debtors, on or before the Plan confirmation hearing.

 

Summary of Terms

 

Reorganized Structure

 

If reorganized JEH or another entity intended to be treated as a partnership for
U.S. federal income tax purposes (“Reorganized JEH”) is designated as New Holdco
pursuant to the Plan, Plan distributions of equity and warrants will be made in
the following form: (1) noteholders that certify that they are not subject to
withholding obligations under section 1445 or 1446 of the Internal Revenue Code
(e.g., U.S. holders of First Lien Notes, U.S. holders of Unsecured Notes, and
foreign withholding partnerships) and who elect to receive units (the “Units”)
issued directly by reorganized JEH (collectively “Electing Noteholders”) will
receive Units and (2) all other holders of First Lien Notes or Unsecured Notes
(“Blocker Noteholders”) shall receive shares (the “Ordinary Blocker Shares”),
and (3) all unsecured noteholders shall receive warrants in, a newly-formed
entity treated as a corporation for U.S. federal income tax purposes (the
“Blocker”) that would hold the Units and warrants in Reorganized JEH allocated
to such persons under the Plan. The Ordinary Blocker Shares and warrants issued
to the Blocker Noteholders will mirror, as closely as possible, the Units and
warrants issued directly by Reorganized JEH to the Blocker.

 

If reorganized JEI or a newly-formed entity treated as a corporation for U.S.
federal income tax purposes (“Reorganized JEI”) is designated as New Holdco
pursuant to the Plan, all holders of First Lien Notes and all unsecured
noteholders shall receive equity in such entity and the unsecured noteholders
shall receive warrants in such entity.

 

In either case, no Units, Blocker Shares or warrants will be publicly traded
upon consummation of the Plan.

 

Except as otherwise noted herein, this Term Sheet assumes that New

 

--------------------------------------------------------------------------------



 

 

 

Holdco will be Reorganized JEH. To the extent New Holdco is Reorganized JEI (or
Reorganized JEH or JEI implements some alternative corporate structure), the
form of the definitive documentation will be modified as the context requires to
implement the terms hereof (including, but not limited to, providing all holders
of First Lien Notes and Unsecured Notes the same substantive economic, voting
and information rights and shareholder protections set forth herein).

 

 

 

Investment Company Issues

 

If Reorganized JEH is designated as New Holdco by the Plan, to prevent the
Blocker from being deemed an “investment company” under the Investment Company
Act of 1940 (the “‘40 Act”), the Blocker would be designated the sole manager
of, and thereby control the major decisions, of New Holdco. Electing Noteholders
would receive direct economics, but limited direct voting rights, in Reorganized
JEH through their Units and would also receive a special class of shares in the
Blocker (“Special Blocker Shares”, and together with the Ordinary Blocker
Shares, the “Blocker Shares”) entitling them to proportional voting rights in
the Blocker (but no additional economics) and, if applicable, the right to
designate or remove a Director (defined below). Units would be exchangeable for
Blocker Shares on a one-to-one basis.

 

 

 

Board of Directors:

 

The Blocker (or Reorganized JEI if Reorganized JEI is designated as New Holdco)
will be governed by a seven (7) member board of directors (each a “Director”,
and collectively, the “Board”) constituted as follows:

 

·                  one (1) Director shall be the CEO of Reorganized JEH and the
Blocker;

 

·                  two (2) Directors (the “Oaktree Directors”) shall be
designated by Oaktree Capital (“Oaktree”) so long as Oaktree holds (directly or
indirectly) at least 13% of the issued and outstanding voting interests in New
Holdco, and one (1) Director shall be designated by Oaktree so long as Oaktree
holds (directly or indirectly) less than 13% but at least 8% of the issued and
outstanding voting interests in New Holdco;

 

·                  one (1) Director (the “Avenue Director”) shall be designated
by Avenue Capital Group (“Avenue” and together with Oaktree, the “Designating
Holders”) so long as Avenue holds (directly or indirectly) at least 8% of the
issued and outstanding voting interests in New Holdco; and

 

·                  one (1) Director (the “SP Director” and, together with the
Oaktree Directors and the Avenue Director, the “Designated Directors”) shall be
designated by Silver Point Capital (“Silver Point” and together with Oaktree and
Avenue, the

 

2

--------------------------------------------------------------------------------



 

 

 

“Designating Holders”) so long as Silver Point holds (directly or indirectly) at
least 8% of the issued and outstanding voting interests in New Holdco; and

 

·                  the remaining Directors (the “Remaining Directors”) shall be
initially selected by a vote of the members of Consenting Pro Forma Equity
Holders other than the Designating Holders (the “Selecting Holders”) that hold
at least a majority of the aggregate Pro Forma Equity held by such Selecting
Holders (with any replacements selected by holders other than the Designating
Holders); provided that (i) the Remaining Directors shall be industry
professionals, (ii) the Selecting Holders shall in good faith consult with and
consider nominees proposed by the Designating Holders in selecting the initial
Remaining Directors, (iii) the selection of such Remaining Directors shall be
subject to a veto by Oaktree to be exercised reasonably for so long as Oaktree
is a Designating Holder.

 

A Designated Director may only be removed, with or without cause, by the
Designating Holder, and the Designating Holder will have the right to remove its
Designated Director for any or no reason at any time and may designate a
replacement Director in the event of the removal, resignation, retirement, death
or incapacity of its designee. In the event that any Designated Director seat
becomes vacant for any reason prior to the annual shareholders’ meeting, such
vacancy shall be filled until the next shareholder meeting by the Designating
Holder. Notwithstanding the foregoing, if any Designating Holder loses its right
to designate a Director, such Designating Holder shall cause its Designated
Director to tender his or her resignation to the Board, or will cause such
Designated Director to be removed. The resulting vacancy created on the Board
shall be filled by the Board until the next annual meeting of members.
Designation rights shall not be transferrable.

 

The Remaining Directors may only be removed for cause.

 

Except as otherwise provided herein, the Board will act by the affirmative vote
of a majority of the Directors then in office or by unanimous written consent.
Except as otherwise provided herein, the presence of at least a majority of the
Directors then in office at a duly called meeting of the Board shall constitute
a quorum; provided that a duly called meeting of the Board shall require
reasonable prior notice to each Director; and provided, further, that Directors
may attend meetings of the Board telephonically or by means of other remote
communication.

 

The governing documents of Blocker or Reorganized JEI, as applicable (the
“Governing Documents”), will provide that the Directors will be subject to the
same fiduciary duties applicable to

 

3

--------------------------------------------------------------------------------



 

 

 

directors of a Delaware corporation.

 

 

 

Blocker Shareholder Action:

 

All actions of the Blocker shareholders at any duly called meeting where quorum
is established shall be determined by the majority of the affirmative votes of
Blocker Shares entitled to vote thereat. The Blocker shareholders may also act
without a meeting by written consent signed by the holders of Blocker Shares
having not fewer than the minimum number of votes that would be necessary to
authorize or take such action at a meeting.

 

 

 

Dividends/Distributions:

 

At the discretion of the Board, except that Reorganized JEH will be required to
make customary tax distributions.

 

 

 

Transfers:

 

The Blocker Shares and the Units will not be listed or registered under the
Exchange Act. Direct and indirect transfers of Units (including transfers of
Blocker Shares) shall be restricted to prohibit (1) transfers to foreign persons
that would cause New Holdco to have to withhold for U.S. taxes with respect to
the foreign transferee on a go-forward basis and (2) transfers that would cause
New Holdco to be a publicly traded partnership taxed as a corporation.

 

 

 

Change of Control Transactions:

 

Any merger by New Holdco, sale of all or substantially of the New Holdco’s
assets, or other transaction by New Holdco or any stockholder thereof that
results in any person or “group” (within the meaning of Section 13(d)(3) of the
Securities Exchange Act) holding a majority of New Holdco’s issued and
outstanding Units will require the approval of both the majority of the
disinterested Directors and the holders of a majority of the outstanding Units
(other than Units held by interested parties). There will be no drag-along or
tag-along rights.

 

 

 

Preemptive Rights:

 

Each member (including, for the avoidance of doubt, the Blocker, which will
provide pass-through preemptive rights to its holders) that, together with its
affiliates, directly holds at least 2.5% (by voting power) of the outstanding
Units will have preemptive rights to subscribe for its pro rata share of any
equity securities (including securities convertible into or rights to subscribe
for or purchase equity securities) issued by New Holdco or any of its
subsidiaries, subject to customary exceptions.

 

 

 

Information Rights:

 

New Holdco will make available to each holder of Blocker Shares (i) within 90
days of the end of each fiscal year, all annual financial statements and similar
information with respect to New Holdco and its subsidiaries that would be
required to be contained in a filing with the SEC on Form 10-K if New Holdco
were required to file such forms, excluding any “Management’s

 

4

--------------------------------------------------------------------------------



 

 

 

Discussion and Analysis of Financial Condition and Results of Operations”, and
(ii) within 45 days of the end of each of the first three quarters or each
fiscal year, all quarterly financial statements and similar information with
respect to New Holdco and its subsidiaries that would be required to be
contained in a filing with the SEC on Form 10-Q if New Holdco were required to
file such forms, excluding a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations”. New Holdco shall as promptly as reasonably
practicable (but in any event, no later than 5 business days after furnishing
the annual and quarterly reports) hold a conference call to discuss the results
of operations for the relevant reporting period and to answer questions posed by
holders of Blocker Shares with regard to those results. New Holdco will also
make available to each person holding Units estimated, within 90 days of the end
of each taxable year of New Holdco and final information regarding each such
member’s share of New Holdco income or loss for tax purposes.

 

At any time that neither New Holdco nor the Blocker is a public filer, subject
to customary confidentiality obligations, each holder of Units or Blocker Shares
(as applicable) may share such information concerning New Holdco or the Blocker
(as applicable) with its managers, officers, partners, members, employees,
investors and advisors, as well as any bona fide prospective purchaser of
Blocker Shares that agrees to keep such information confidential; provided that
if a holder is entitled to any such information pursuant to any other agreement
or in any other capacity, this confidentiality obligation shall not restrict or
affect such other agreement or capacity or their rights or obligation with
respect thereto.

 

 

 

Registration Rights:

 

If New Holdco or the Blocker (as applicable) undertakes an underwritten public
offering of its equity interests, all holders of more than 2% of the outstanding
equity interests will have piggyback rights to include their Units or shares (as
applicable) in the public offering, subject to the right of New Holdco or the
Blocker (as applicable) to sell Units or shares (as applicable) first in any
such public offering and other customary cutback provisions and limitations. New
Holdco or the Blocker (as applicable) shall only pay for the expenses of one
counsel, to be selected by the holders of a majority of the Units or shares (as
applicable) being so sold by selling holders. Any other advisor fees in
connection with an underwritten public offering shall be paid by the holders.

 

 

 

Termination:

 

The terms herein regarding director designation, change of control transactions,
preemptive rights and information rights shall terminate upon any public listing
by New Holdco and/or the Blocker (as applicable).

 

5

--------------------------------------------------------------------------------



 

Other Terms:

 

The Governing Documents will also provide for other customary terms, including,
but not limited to, the time, place and manner of calling of meetings of
shareholders and the Board, the titles and duties of officers and the manner of
appointment, removal and replacement thereof and indemnification and exculpation
of directors, officers and other appropriate persons.

 

Any amendments or modifications to this Term Sheet, as well as the addition of
any terms not provided for in this Term Sheet (including any determination to
have a shareholders’ agreement to implement the terms hereof and/or the
inclusion therein of any terms of any such agreement(s) not specified herein)
shall be subject to the approval of (i) all three Designating Holders and
(ii) (ii) the Required Pro Forma Equity Holders; provided that an amendment or
modification that would have a material and disproportionate effect on the
economic, voting or information rights of one or more holders of First Lien
Notes or Unsecured Notes (as compared to the rights of the Designating Holders
or any other holders of First Lien Notes or Unsecured Notes) shall require the
approval of a majority of the affected holders.

 

6

--------------------------------------------------------------------------------



 

Annex 7

 

New Warrants Term Sheet

 

--------------------------------------------------------------------------------



 

FINAL RSA EXHIBIT

 

Reorganized Jones Energy, Inc.
New Warrant Term Sheet

 

Issuer

 

“Issuer” is the entity that issues the Warrants and Common Stock, as will be
determined in advance of the confirmation of the chapter 11 plan of
reorganization (the “Plan”) in accordance with the Plan, as described further in
the Governance Term Sheet.(1)

“Common Stock” means the shares that are distributed to holders of allowed
unsecured notes claims on account of such claims pursuant to and in accordance
with the Plan.

“Warrants” means the warrants that are distributed to holders of allowed
unsecured notes claims on account of such claims pursuant to and in accordance
with the Plan.

 

 

 

Underlying Security

 

[  ] shares (15%) of the Common Stock, calculated on a fully diluted basis
(excluding equity issued pursuant to the management incentive plan).

 

 

 

Term

 

5 years from Effective Date of the Plan.

 

 

 

Exercise Price

 

Par plus accrued interest plus make-whole claim, each calculated as of Effective
Date of the Plan (approximately $530 million).

 

 

 

Dilution

 

Subject to dilution by management incentive plan, consistent with Management
Incentive Plan Term Sheet.

Customary adjustments to the Exercise Price for dividends, stock splits and the
like, substantially in the form listed on Schedule I.

 

 

 

Conversion upon Sale

 

In the case of any Reorganization (as defined below), following the effective
time of such Reorganization, a Warrantholder’s right to receive shares of Common
Stock upon exercise of the Warrants shall be converted into the right receive,
upon exercise of such Warrants, with respect to each share of Common Stock that
would

 

--------------------------------------------------------------------------------

(1)  For the avoidance of doubt, in the event that the Restructuring is
implemented such that holders of first lien notes claims have the ability to
elect to receive Units in reorganized JEH or another entity intended to be
treated as a partnership for U.S. federal income tax purposes on the Plan
Effective Date, then the “Issuer” will be the Blocker (in which case reorganized
JEH or such other entity, as applicable, will issue underlying warrants to the
Blocker, and the Blocker will issue the Warrants on a “back to back” basis to
the holders of allowed unsecured notes claims on account of such claims).

 

--------------------------------------------------------------------------------



 

 

 

have otherwise been deliverable, the type and amount of Exchange Property (as
defined below) that the holder of one share of Common Stock would have been
entitled to receive in such Reorganization; provided that if the Exchange
Property consists solely of cash, on the effective date of such Reorganization,
each Warrantholder shall receive, in respect of each of its Warrants, at the
same time and upon the same terms as holders of Common Stock receive the cash in
exchange for their shares of Common Stock, an amount of cash equal to the
greater of (i) (x) the amount of cash that such Warrantholder would have
received if such Warrantholder owned, as of the record date for such
Reorganization, the number of shares of Common Stock underlying one Warrant,
minus (y) the Exercise Price and (ii) $0, and upon Issuer’s delivery of such
cash (if any) in respect of such Warrant, such Warrant shall be deemed to have
been exercised in full and canceled.

In the case of any Reorganization in which holders of Common Stock may make an
election as between different types of Exchange Property (as defined below), a
Warrantholder shall be deemed to have elected to receive upon exercise of the
Warrants, the weighted average of the types and amounts of consideration
actually received by the holders of Common Stock.

“Reorganization” means any consolidation, merger, statutory share exchange,
business combination or similar transaction, any sale, lease or other transfer
to a third party of all or substantially all of the consolidated assets of
Issuer and its subsidiaries, or any recapitalization, reclassification,
reorganization or change of the Common Stock (other than as described in
paragraph 1(A) of Schedule 1), in each case, in which the Common Stock is
converted into, is exchanged for or becomes the right to receive cash,
securities or other property (the “Exchanged Property”).

 

 

 

Settlement

 

Full physical

 

2

--------------------------------------------------------------------------------



 

Schedule I

 

1.              Adjustments.

 

(A)                               Adjustments upon Certain Transactions.  The
Exercise Price and the number of shares of Common Stock underlying one Warrant
(initially, one share, the “Warrant Share Number”) shall be adjusted pursuant to
the formulas below in the event Issuer (i) pays a dividend or makes any other
distribution with respect to its Common Stock solely in shares of its Common
Stock, (ii) subdivides or reclassifies its outstanding shares of Common Stock
into a greater number of shares or (iii) combines or reclassifies its
outstanding shares of Common Stock into a smaller number of shares.

 

[g76681ks43i001.gif]

 

[g76681ks43i002.gif]

 

Where:

 

Ub = Warrant Share Number before the adjustment

 

Ua = Warrant Share Number after the adjustment

 

Pb = Exercise Price before the adjustment

 

Pa = Exercise Price after the adjustment

 

Ob = Number of shares of Common Stock outstanding immediately before the
transaction in question

 

Oa = Number of shares of Common Stock outstanding immediately after the
transaction in question

 

(B)                               Certain Rights, Options and Warrants.  The
Exercise Price and Warrant Share Number shall be adjusted pursuant to the
formulas below in the event Issuer issues to all or substantially all holders of
the Common Stock any rights, options or warrants (other than in connection with
a shareholder rights plan or management incentive plan) entitling them, for a
period of not more than 60 calendar days after the announcement date of such
issuance, to subscribe for or purchase shares of the Common Stock at a price per
share that is less than the average of the fair market values of one share of
Common Stock for the 10 consecutive trading day period ending on, and including,
the trading day immediately preceding the announcement date of such issuance;
provided that the Exercise Price shall not be increased (and Warrant Share
Number shall not be decreased) as a result of this paragraph.  For purposes of
this paragraph 1(B) in determining whether any rights, options or warrants
entitle the holders to subscribe for or purchase shares of the Common Stock at
less than such average of the fair market values of one share of Common Stock
for the 10 consecutive trading day period ending on, and including, the trading
day immediately preceding the

 

--------------------------------------------------------------------------------



 

announcement date of such issuance, and in determining the aggregate offering
price of such shares of Common Stock, there shall be taken into account the fair
market value of any consideration received by Issuer for such rights, options or
warrants and any amount payable on exercise or conversion thereof.

 

[g76681ks43i003.gif]

 

[g76681ks43i004.gif]

 

Where:

 

Ub = Warrant Share Number before the adjustment

 

Ua = Warrant Share Number after the adjustment

 

Pb = Exercise Price before the adjustment

 

Pa = Exercise Price after the adjustment

 

Ob = Number of shares of Common Stock outstanding immediately before the
transaction in question

 

X = Number of shares of Common Stock issuable pursuant to such rights, options
or warrants

 

Y = Number of shares of Common Stock equal to (i) the aggregate price payable to
exercise such rights, options or warrants divided by (ii) the average of the
fair market values of one share of Common Stock over the 10 consecutive trading
day period ending on, and including, the trading day immediately preceding the
announcement date of the issuance of such rights, options or warrants

 

(C)                               Certain Dividends and Distributions.  If
Issuer shall fix a record date for the payment of a dividend or the making of a
distribution with respect to the Common Stock of shares of securities, evidences
of indebtedness, assets, rights, options or warrants (other than (i) dividends,
distributions or issuances for which an adjustment is made pursuant to paragraph
1(A) or paragraph 1(B) and (ii) regular cash dividends paid out of earnings or
earned surplus, determined in accordance with generally accepted accounting
principles) to all or substantially all holders of the Common Stock, the
Exercise Price and Warrant Share Number shall be adjusted pursuant to the
formulas below.

 

[g76681ks43i005.gif]

 

4

--------------------------------------------------------------------------------



 

[g76681ks43i006.gif]

 

Where:

 

Ub = Warrant Share Number before the adjustment

 

Ua = Warrant Share Number after the adjustment

 

Pb = Exercise Price before the adjustment

 

Pa = Exercise Price after the adjustment

 

M = fair market value per share of Common Stock determined as of the record date

 

D = fair market value of the dividend or distribution made per share of Common
Stock

 

(D)                               Tender and Exchange Offers.  If a
publicly-announced tender or exchange offer made by Issuer or any of its
subsidiaries for the Common Stock (other than a Reorganization) shall be
consummated, to the extent that the cash and fair market value of any other
consideration included in the payment per share of Common Stock exceeds the
average of the fair market values of one share of Common Stock over the 10
consecutive trading day period ending on, and including, the tenth trading day
immediately following the date on which such tender or exchange offer is
consummated, then the Exercise Price and the Warrant Share Number shall be
adjusted pursuant to the formulas below; provided that the Exercise Price shall
not be increased (and Warrant Share Number shall not be decreased) as a result
of this paragraph 1(E).

 

[g76681ks43i007.gif]

 

[g76681ks43i008.gif]

 

Where:

 

Ub = Warrant Share Number before the adjustment

 

Ua = Warrant Share Number after the adjustment

 

Pb = Exercise Price before the adjustment

 

Pa = Exercise Price after the adjustment

 

M = Average of the fair market values of one share of Common Stock over the 10
consecutive trading day period ending on, and including, the tenth trading day
immediately following the date on which such tender or exchange offer is
consummated

 

5

--------------------------------------------------------------------------------



 

E = Aggregate fair market value of all cash and any other consideration paid or
payable for shares of Common Stock in such tender or exchange offer

 

Ob = Number of shares of Common Stock outstanding immediately before giving
effect to such tender or exchange offer

 

Oa = Number of shares of Common Stock outstanding immediately after giving
effect to such tender or exchange offer

 

6

--------------------------------------------------------------------------------



 

Annex 8

 

Transfer Agreement

 

--------------------------------------------------------------------------------



 

Provision for Transfer Agreement

 

The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement, dated as of (the
“Agreement”),(1) by and among Jones Energy, Inc. (“JEI”) and its affiliates and
subsidiaries bound thereby, the Consenting First Lien Noteholders, and the
Consenting Unsecured Noteholders, including the transferor to the Transferee of
any First Lien Notes, 2022 Notes, 2023 Notes, or any other claims against the
Debtors (each such transferor, a “Transferor”), and agrees to be bound by the
terms and conditions thereof to the extent the Transferor was thereby bound, and
shall be deemed a “Consenting First Lien Noteholder” or “Consenting Unsecured
Noteholder,” as applicable, under the terms of the Agreement.

 

The Transferee specifically agrees to be bound by the terms and conditions of
the Agreement and makes all representations and warranties contained therein as
of the date of the Transfer, including the agreement to be bound by the vote of
the Transferor if such vote was cast before the effectiveness of the Transfer
discussed herein.

 

Date Executed:

 

 

 

 

 

Name:

 

Title:

 

 

 

Address:

 

 

 

E-mail address(es):

 

Telephone:

 

Facsimile:

 

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

 

 

First Lien Notes (if any)

 

$

 

2022 Notes (if any)

 

$

 

2023 Notes (if any)

 

$

 

 

--------------------------------------------------------------------------------

(1)         Capitalized terms not used but not otherwise defined herein shall
have the meanings ascribed to such terms in the Agreement.

 

--------------------------------------------------------------------------------



 

Annex 9

 

Form of Joinder

 

--------------------------------------------------------------------------------



 

Joinder

 

This joinder (this “Joinder”) to the Restructuring Support Agreement (the
“Agreement”), dated as of [  ], 2019, by and among:  (i) Jones Energy, Inc.
(“JEI”), a company incorporated under the Laws of Delaware, and each of Jones
Energy, LLC, CCPR Sub LLC, Jones Energy Finance Corp., Jones Energy Holdings,
LLC, JRJ Opco, LLC, Nosley Acquisition, LLC, Nosley Assets, LLC, Nosley
Midstream, LLC, Nosley SCOOP, LLC, and Jones Energy Intermediate, LLC (together
with JEI, collectively, the “Company Parties”); (ii) the Consenting First Lien
Noteholders; and (iii) the Consenting Unsecured Noteholders, is executed and
delivered by [                ] (the “Joining Party”) as of [                ]. 
Each capitalized term used herein but not otherwise defined shall have the
meaning ascribed to it in the Agreement.

 

1.             Agreement to be Bound.  The Joining Party hereby agrees to be
bound by all of the terms of the Agreement, a copy of which is attached to this
Joinder as Annex A (as the same has been or may be hereafter amended, restated,
or otherwise modified from time to time in accordance with the provisions
thereof).  The Joining Party shall hereafter be deemed to be a Party for all
purposes under the Agreement and one or more of the entities comprising the
Consenting Stakeholders.

 

2.             Representations and Warranties.  The Joining Party hereby
represents and warrants to each other Party to the Agreement that, as of the
date hereof, such Joining Party (a) is the legal or beneficial holder of, and
has all necessary authority (including authority to bind any other legal or
beneficial holder) with respect to, the First Lien Notes and/or Unsecured Notes
identified below its name on the signature page hereof, and (b) makes, as of the
date hereof, the representations and warranties set forth in Section 10 hereof
to each other Party.

 

3.             Governing Law.  This Joinder shall be governed by and construed
in accordance with the internal laws of the State of New York without regard to
any conflicts of law provisions which would require the application of the law
of any other jurisdiction.

 

4.             Notice.  All notices and other communications given or made
pursuant to the Agreement shall be sent to:

 

To the Joining Party at:

 

[JOINING PARTY]
[ADDRESS]
Attn:
Facsimile: [FAX]
EMAIL:

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

 

[JOINING PARTY]

 

 

 

 

 

By:

 

Name:

 

Title:

 

Aggregate Amounts Beneficially Owned or Managed on Account of:

 

 

First Lien Notes (if any)

 

$

 

2022 Notes (if any)

 

$

 

2023 Notes (if any)

 

$

 

 

--------------------------------------------------------------------------------



 

Annex A

 

Agreement

 

--------------------------------------------------------------------------------